Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1 TO THE

TERM LOAN AGREEMENT

Dated as of August 15, 2013

AMENDMENT NO. 1 TO THE TERM LOAN AGREEMENT (this “Amendment”) among Digital
Realty Trust, L.P., (the “Operating Partnership”), Digital Realty Datafirm, LLC,
a Delaware limited liability company (the “Initial Australia Borrower 1”),
Digital Realty Datafirm 2, LLC, a Delaware limited liability company (the
“Initial Australia Borrower 2”), Digital Luxembourg II S.À R.L., a Luxembourg
private limited liability company (société à responsabilité limitée) (the
“Initial Luxembourg Borrower 1”), Digital Luxembourg III S.À R.L., a Luxembourg
private limited liability company (société à responsabilité limitée) (the
“Initial Luxembourg Borrower 2”), Digital Realty (Redhill) S.À R.L., a
Luxembourg private limited liability company (société à responsabilité limitée)
(the “Initial Luxembourg Borrower 3”), Digital Realty (Blanchardstown) Limited,
an Irish private company limited by shares (the “Initial Irish Borrower”),
Digital Realty (Paris2) SCI, a French Société Civile Immobilière (the “Initial
French Borrower”), Digital Singapore Jurong East Pte. Ltd., a Singapore private
limited company (the “Initial Singapore Borrower”), Digital Realty (Welwyn) S.À
R.L., a Luxembourg private limited liability company (société à responsabilité
limitée) (the “Initial Luxembourg Borrower 4”) and Digital Netherlands IV B.V.,
a private company with limited liability (besloten vennootschap met beperkete
aansprakelijkheid) (the “Initial Dutch Borrower”; and collectively with the
Operating Partnership, the Initial Australia Borrower 1, the Initial Australia
Borrower 2, the Initial Luxembourg Borrower 1, the Initial Luxembourg Borrower
2, the Initial Luxembourg Borrower 3, the Initial Irish Borrower, the Initial
French Borrower, the Initial Singapore Borrower and the Initial Luxembourg
Borrower 4, the “Borrowers” and each individually a “Borrower”), Digital Realty
Trust, Inc., (the “Parent Guarantor”), the banks, financial institutions and
other institutional lenders listed on the signature pages hereof as the lenders
(the “Lenders”) and Citibank, N.A. (“Citibank”), as administrative agent for the
Lenders (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers, the Parent Guarantor, the subsidiaries of the Borrowers party
thereto, the initial lenders party thereto (the “Existing Lenders”), the
Administrative Agent and the other financial institutions party thereto entered
into a Term Loan Agreement dated as of April 16, 2012 (the “Existing Term Loan
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Existing Term Loan Agreement, as amended
hereby.

(2) The Parent Guarantor, the Operating Partnership and certain of its
subsidiaries have, concurrently with the effectiveness of this Amendment entered
into a $2.0 billion revolving credit facility (the “New Revolver”), which New
Revolver is evidenced by (i) that certain Global Senior Credit Agreement dated
as of the date hereof (the “New Revolving Credit Agreement”), by and among the
Parent Guarantor, the Operating Partnership, the subsidiaries of the Operating
Partnership party thereto, each lender from time to time party thereto, and
Citibank, N.A., as administrative agent and other financial institutions party
thereto, and (ii) the other Loan Documents (as such term is defined in the New
Revolving Credit Agreement) relating thereto;

(3) The Loan Parties have requested that the Existing Lenders agree to amend
certain provisions of the Existing Term Loan Agreement to conform such
provisions to corresponding provisions under the New Revolver and the New
Revolving Credit Agreement, all as more particularly set forth herein; and

(4) Subject to the terms and conditions herein, the Borrowers and the Existing
Lenders have agreed to amend the Existing Term Loan Agreement on the terms and
subject to the conditions hereinafter set forth.



--------------------------------------------------------------------------------

SECTION 1. Amendments to Existing Term Loan Agreement. The Existing Term Loan
Agreement is, upon the occurrence of the Amendment Effective Date (as defined in
Section 4 below), hereby amended as set forth below:

(a) The Existing Term Loan Agreement is hereby amended to read in the form
attached hereto as Annex A (as so amended, the “Amended Term Loan Agreement”).

(b) Schedule I to the Existing Term Loan Agreement is hereby amended and
replaced in its entirety with Annex B attached hereto.

(c) Schedule III to the Existing Term Loan Agreement is hereby amended and
replaced in its entirety with Annex C attached hereto.

(d) Schedule 4.01(n) to the Existing Term Loan Agreement is hereby amended and
replaced in its entirety with Annex D attached hereto.

(e) Exhibit B to the Existing Term Loan Agreement is hereby amended by deleting
paragraph (C) on page 2 thereof and substituting therefor the following:

 

  “(C) (i) the Maximum Unsecured Debt Percentage of Total Unencumbered Asset
Value equals or exceeds the Unsecured Debt that will be outstanding after giving
effect to the Proposed Borrowing, and (ii) before and after giving effect to the
Proposed Borrowing, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04 of the Term Loan Agreement.”

(f) Exhibit D to the Existing Term Loan Agreement is hereby amended and replaced
in its entirety with Annex E attached hereto.

(g) Exhibit E to the Existing Term Loan Agreement is hereby amended and replaced
in its entirety with Annex F attached hereto.

SECTION 2. Reallocation of Pro Rata Shares. (a) On the Amendment Effective Date,
to the extent the Advances then outstanding and owed to any Lender immediately
prior to the effectiveness of this Amendment with respect to any Tranche shall
be less than such Lender’s Applicable Pro Rata Share (calculated immediately
following the effectiveness of this Amendment) of all Advances then outstanding
of all Lenders within such Tranche (each such Lender, a “Purchasing Lender”),
then such Purchasing Lender, without executing an Assignment and Acceptance,
shall be deemed to have purchased an assignment of a pro rata portion of the
Advances then outstanding of each Lender with respect to such Tranche that is
not a Purchasing Lender (a “Selling Lender”) in an amount sufficient such that
following the effectiveness of all such assignments the Advances outstanding of
each Lender with respect to such Tranche shall equal such Lender’s Applicable
Pro Rata Share (calculated immediately following the effectiveness of this
Amendment) of all Advances then outstanding within such Tranche, which amounts
shall be consistent with the amounts set forth on Schedule I to the Amended Term
Loan Agreement attached hereto as Annex B. The assignments deemed made pursuant
to this Section 2(a) shall not be subject to the Processing Fee set forth in
Section 9.07(a) of the Existing Term Loan Agreement and shall be deemed to be at
par for a purchase price equal to the principal amount of the outstanding

 

2



--------------------------------------------------------------------------------

Advances held by the Selling Lender as of the date hereof. Notwithstanding
anything to the contrary herein, the Administrative Agent shall have the right
to account for the reallocation of Advances set forth in this Section in its
records as if there had been a prepayment of all amounts outstanding under the
Existing Term Loan Agreement and a corresponding refunding of such Advances,
provided that the Borrowers shall not be obligated to actually make a prepayment
of any outstanding Advances in connection therewith.

(b) The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected hereunder on the Amendment Effective Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds in the applicable currency, at the
office of the Administrative Agent not later than 12:00 P.M. (New York time) on
the Amendment Effective Date. The Administrative Agent shall distribute on the
Amendment Effective Date the proceeds of such amount to each of the Selling
Lenders entitled to receive such payments at its Applicable Lending Office. If
in connection with the transactions described in this Section 2 any Lender shall
incur any losses, costs or expenses of the type described in Section 9.04(c) of
the Existing Term Loan Agreement, then the Borrowers shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for such losses, costs or expenses reasonably incurred

(c) Notwithstanding anything in the Existing Term Loan Agreement to the
contrary, all 2012 Loans (as defined in the Amended Term Loan Agreement)
continued on the Amendment Effective Date will be in the same amounts and have
initial Interest Periods ending on the same dates as the Interest Periods
applicable to the 2012 Loans on the Amendment Effective Date immediately prior
to giving effect to this Amendment, provided that each Lender that is a Lender
immediately prior to the Amendment Effective Date shall be entitled to payment
of all accrued interest on the 2012 Loans on the Amendment Effective Date. From
and after the last day of each such Interest Period, the applicable 2012 Loans
may bear interest at the Base Rate or the applicable Floating Rate, as further
provided in the Amended Term Loan Agreement.

(d) Notwithstanding anything to the contrary contained in Section 2.02(a) or
2.06 of the Existing Term Loan Agreement, as of the Amendment Effective Date and
until the end of the Interest Periods currently in effect, the 2012 Loans shall
be Floating Rate Advances bearing interest at the applicable Floating Rate in
effect immediately prior to the Amendment Effective Date plus the Applicable
Margin (as defined in the Amended Term Loan Agreement).

SECTION 3. Representations and Warranties. The Borrowers hereby represent and
warrant that:

(a) The representations and warranties contained in each of the Loan Documents
(as amended or supplemented to date, including pursuant to this Amendment) are
true and correct in all material respects on and as of the Amendment Effective
Date (defined below), before and after giving effect to this Amendment, as
though made on and as of such date (except for any such representation and
warranty that, by its terms, refers to an earlier date, in which case as of such
earlier date).

(b) They have taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Amendment.

(c) This Amendment has been duly executed and delivered by the Loan Parties and
constitute the Loan Parties’ legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of their organizational documents or
(ii) materially violate, contravene or conflict with any law or regulation
applicable to them.

 

3



--------------------------------------------------------------------------------

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:

(a) Except as otherwise set forth in the letter agreement dated as of the date
hereof among the Borrowers and the Administrative Agent (the “Amendment
Post-Closing Letter Agreement”), the Administrative Agent shall have received on
or before the date hereof, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the items specified in clauses (iii) and (iv) below)
in sufficient copies for each Lender:

(i) Counterparts of this Amendment executed by the Borrowers and each Lender or,
as to any of the Lenders, advice satisfactory to the Administrative Agent that
such Lender has executed this Amendment.

(ii) The consent attached hereto (the “Consent”) executed by each of the
Guarantors.

(iii) A Note payable to each Lender requesting the same in a principal amount
equal to such Lender’s respective Commitment as of the Amendment Effective Date.

(iv) Completed requests for information, dated on or before the date hereof,
listing all effective financing statements (or equivalent filings) filed in the
jurisdictions that the Administrative Agent may deem necessary or desirable that
name any Loan Party as debtor, together with copies of such other financing
statements, and evidence that all other actions that the Administrative Agent
may deem reasonably necessary or desirable have been taken (including, without
limitation, receipt of duly executed payoff letters and UCC termination
statements (or equivalent filings)).

(v) Certified copies of the resolutions of the Board of Directors (or equivalent
body), general partner or managing member, as applicable, of each Loan Party and
of each general partner or managing member (if any) of each Loan Party approving
the transactions contemplated by this Amendment, and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under this
Amendment.

(vi) A copy of a certificate of the Secretary of State (or equivalent authority
(if any)) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and complete copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office and (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability

 

4



--------------------------------------------------------------------------------

company agreement or other organizational document, as applicable, of such Loan
Party, general partner or managing member, as the case may be, on file in such
Secretary’s office and (2) to the extent available, such Loan Party, general
partner or managing member, as the case may be, has paid all franchise taxes to
the date of such certificate and (C) such Loan Party, general partner or
managing member, as the case may be, is duly incorporated, organized or formed
and in good standing (if a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
or presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation.

(vii) A copy of a certificate of the Secretary of State (or equivalent authority
(if any)) of each jurisdiction in which any Loan Party or any general partner or
managing member of a Loan Party owns or leases property or in which the conduct
of its business requires it to qualify or be licensed as a foreign corporation
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect, dated reasonably near (but prior to)
the Amendment Effective Date, stating, with respect to each such Loan Party,
general partner or managing member, that such Loan Party, general partner or
managing member, as the case may be, is duly qualified and in good standing (if
a concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) as a foreign
corporation, limited partnership or limited liability company in such State and
has filed all annual reports required to be filed to the date of such
certificate.

(viii) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President, a Vice President
and its Secretary or any Assistant Secretary or, with respect to Loan Parties
that are Foreign Subsidiaries, any authorized signatory (or those of its general
partner or managing member, if applicable), dated the Amendment Effective Date
(the statements made in which certificate shall be true on and as of the date
hereof), certifying as to (A) the absence of any amendments to the constitutive
documents of such Loan Party, general partner or managing member, as applicable,
since the date of the certificate referred to in Section 4(a)(vi), (B) a true
and complete copy of the bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, as applicable, as in effect on
the date on which the resolutions referred to in Section 4(a)(v) were adopted
and on the date hereof, (C) the due incorporation, organization or formation and
good standing (if a concept of good standing exists under the laws of the
jurisdiction of the incorporation, organization or formation of such Loan Party)
or valid existence of such Loan Party, general partner or managing member, as
applicable, as a corporation, limited liability company or partnership organized
under the laws of the jurisdiction of its incorporation, organization or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party, general partner or managing member, as applicable, (D) the
accuracy in all material respects of the representations and warranties
contained in the Loan Documents as though made on and as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which such representations and warranties shall be true and correct in
all material respects on or as of such earlier date) and (E) the absence of any
event occurring and continuing, or resulting from the Borrowings, if any, as of
the date hereof, that constitutes a Default.

(ix) A certificate of the Secretary or an Assistant Secretary of each Loan Party
or, with respect to Loan Parties that are Foreign Subsidiaries, any authorized
signatory (or Responsible Officer of the general partner or managing member of
any Loan Party) and of each general partner or managing member (if any) of each
Loan Party certifying the names

 

5



--------------------------------------------------------------------------------

and true signatures of the officers or other authorized signatories of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(x) The audited Consolidated annual financial statements for the year ending
December 31, 2012 of the Parent Guarantor and interim financial statements dated
the end of the most recent fiscal quarter for which financial statements are
available (or, in the event the Lenders’ due diligence review reveals material
changes since such financial statements, as of a later date within 45 days of
the day hereof).

(xi) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xii) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, relating
to the Initial French Borrower, in form and substance satisfactory to the
Administrative Agent.

(xiii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xiv) An opinion of TSMP Law Corporation, Singapore counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xv) An opinion of William Fry, Solicitors, Ireland counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xvi) An opinion of Loyens & Loeff, Avocats à la Cour, Luxembourg and Dutch
counsel for the Loan Parties, in form and substance satisfactory to the
Administrative Agent.

(xvii) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

(xviii) One or more Notices of Borrowing, each dated not later than the
applicable Notice of Borrowing Deadline and specifying the date hereof as the
date of the proposed Borrowing or Borrowings.

(xix) An Unencumbered Assets Certificate prepared on a pro forma basis to
account for any acquisitions, dispositions or reclassifications of Assets, and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since June 30, 2013.

(xx) The Amendment Post-Closing Letter Agreement executed by the Borrowers, in
form and substance satisfactory to the Administrative Agent.

(xxi) A letter from the Initial Process Agent addressed to the Administrative
Agent confirming its agreement to act as the Initial Process Agent for the
purposes of Section 9.12(c) of the Existing Term Loan Agreement.

(b) The Lenders shall be satisfied with any change to the corporate and legal
structure of any Loan Party or any Subsidiary thereof occurring after
December 31, 2012, including any changes to the terms and conditions of the
charter and bylaws, memorandum and articles of association, operating agreement,
partnership agreement or other governing document of any Loan Party occurring
after December 31, 2012.

 

6



--------------------------------------------------------------------------------

(c) Before and after giving effect to the transactions contemplated by this
Amendment, there shall have occurred no material adverse change in the business
or financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole since December 31, 2012.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby and hereby.

(e) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by this Amendment shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by this
Amendment or the other Loan Documents.

(f) The representations and warranties set forth in each of the Loan Documents
shall be true and correct in all material respects on and as of the Amendment
Effective Date, before and after giving effect to this Amendment, as though made
on and as of such date (except for any such representation and warranty that, by
its terms, refers to a specific date other than the Amendment Effective Date, in
which case as of such specific date).

(g) No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default or an Event of
Default.

(h) The Borrowers shall have paid to the Administrative Agent, for the ratable
account of those Lenders under the Existing Term Loan Agreement as in effect
prior to the date hereof which consent to this Amendment on or prior to the
Amendment Effective Date, an amendment fee in an amount equal to 0.15% of such
consenting Lender’s Commitment outstanding (including, for the avoidance of
doubt, any funded Commitment) immediately prior to the Amendment Effective Date.

(i) All of the accrued fees of the Administrative Agent and the Lenders and all
reasonable expenses of the Administrative Agent (including the reasonable fees
and expenses of counsel for the Administrative Agent) due and payable on the
Amendment Effective Date shall have been paid in full.

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Existing Term Loan Agreement.

SECTION 5. Reference to and Effect on the Existing Term Loan Agreement, the
Notes and the Loan Documents. (a) On and after the effectiveness of this
Amendment, each reference in the Existing Term Loan Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Term Loan Agreement, and each reference in the Notes and each of the
other Loan Documents to “the Loan Agreement”, “thereunder”, “thereof” or words
of like import referring to the Existing Term Loan Agreement, shall mean and be
a reference to the Existing Term Loan Agreement, as amended and modified by this
Amendment to read in the form of the Amended Term Loan Agreement attached as
Annex A.

 

7



--------------------------------------------------------------------------------

(b) The Existing Term Loan Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) This Amendment shall not extinguish the obligations for the payment of money
outstanding under the Existing Term Loan Agreement or the Amended Term Loan
Agreement. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Term Loan Agreement,
which shall remain in full force and effect, except to any extent modified
hereby or as provided in the exhibits hereto. Nothing implied in this Amendment
or in any other document contemplated hereby shall be construed as a release or
other discharge of any of the Loan Parties from the Loan Documents.

SECTION 6. Costs and Expenses. The Borrowers agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Existing Term Loan Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

By: Digital Realty Trust, Inc., its sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief   Investment
Officer

DIGITAL LUXEMBOURG II S.À R.L.,

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince

Henri, L-1724, Luxembourg

Share capital: EUR 1,600,500 R.C.S. Luxembourg: B110.214 By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Signatory

DIGITAL LUXEMBOURG III S.À R.L.,

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince

Henri L-1724, Luxembourg

Share capital: £ 25,823 R.C.S. Luxembourg: B141.552 By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Signatory

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

DIGITAL SINGAPORE JURONG EAST PTE. LTD., a Singapore private company limited by
shares By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person DIGITAL REALTY

(BLANCHARDSTOWN) LIMITED,

an Ireland private company limited by shares

By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person DIGITAL REALTY DATAFIRM, LLC, a
Delaware limited liability company By: Digital Asia, LLC, its Manager By:
Digital Realty Trust, L.P., its sole member By: Digital Realty Trust, Inc., its
sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer DIGITAL REALTY (WELWYN) S.À R.L., a Luxembourg Société à responsabilité
limitée

Registered office: 11, Boulevard du Prince

Henri L-1724 Luxembourg

Share capital: £ 12,000 R.C.S. Luxembourg: B 125.239 By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

DIGITAL REALTY DATAFIRM 2, LLC, a Delaware limited liability company By: Digital
Asia, LLC, its Manager By: Digital Realty Trust, L.P., its sole member By:
Digital Realty Trust, Inc., its sole general partner By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

DIGITAL NETHERLANDS IV B.V.,

a Dutch private company with limited liability

By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Person

DIGITAL REALTY (PARIS2) SCI,

a French Société civile immobiliere

By:  

/s/ A. William Stein

Name:   A. William Stein, duly authorized

DIGITAL REALTY (REDHILL) S.À R.L.,

a Luxembourg Société à responsabilité limitée

Registered office: 11, Boulevard du Prince

Henri L-1724 Luxembourg

Share capital: £ 12,000 R.C.S. Luxembourg: B 125.912 By:  

/s/ A. William Stein

Name:   A. William Stein, Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

PARENT GUARANTOR:

DIGITAL REALTY TRUST, INC.,

a Maryland corporation

By:  

/s/ A. William Stein

Name:   A. William Stein Title:   Chief Financial Officer and Chief Investment
Officer

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CITIBANK, N.A. By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CITIBANK INTERNATIONAL PLC, as a lender By:  

/s/ Mark Lightbown

Name:   Mark Lightbown Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CITIBANK, N.A., SINGAPORE BRANCH, as a Lender By:  

/s/ Collin Tan

Name:   Collin Tan Title:   Managing Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CITIBANK N.A., SYDNEY BRANCH,

as a Lender

By:  

/s/ Michael Reid

Name:   Michael Reid Title:   Managing Director By:  

/s/ Stephen Daly

Name:   Stephen Daly Title:   Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Kimberly Turner

Name:   Kimberly Turner Title:   Managing Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Noam Azachi

Name:   Noam Azachi Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Lender By:  

/s/ Vipul Dhadda

Name:   Vipul Dhadda Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ J.T. Johnston Coe

Name:   J.T. Johnston Coe Title:   Managing Director By:  

/s/ James Rolison

Name:   James Rolison Title:   Managing Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

DEUTSCHE BANK AG SINGAPORE BRANCH, as a Lender By:  

/s/ Neo Hang Kiat Charles

Name:   Neo Hang Kiat Charles Title:   Managing Director By:  

/s/ Limbach Steffen-Alexander

Name:  

Limbach Steffen-Alexander

Johann Friedrich

Title:   Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ G. David Cole

Name:   G. David Cole Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Michael Ellison

Name:   Michael Ellison Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ William G. Karl

Name:   William G. Karl Title:   General Manager

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Alexander M. Hofstetter

Name:   Alexander M. Hofstetter Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, a national banking association, as a Lender By:
 

/s/ Christopher Osborn

Name:  

Christopher Osborn

Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By:  

/s/ Kevin A. Stacker

Name:   Kevin A. Stacker Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ Nancy B. Richards

Name:   Nancy B. Richards Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Brian Tuerff

Name:   Brian Tuerff Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By:  

/s/ Adriana Collins

Name:   Adriana Collins Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender By:  

/s/ Dennis McClellan

Name:   Dennis McClellan Title:   Assistant Vice President-M040 By:  

/s/ Stephen Giacolone

Name:   Stephen Giacolone Title:   Assistant Vice President-G011

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Thomas E. Little

Name:   Thomas E. Little Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Eugene Dempsey

Name:   Eugene Dempsey Title:   Director

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Scotiabank Europe plc, as a Lender By:  

/s/ John O’Connor

Name:   John O’Connor Title:   Head of Credit Administration By:  

/s/ Steve Caller

Name:   Steve Caller Title:   Manager, Credit Administration

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Jeannine Pascal

Name:   Jeannine Pascal Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited, as a Lender By:  

/s/ John Clark

Name:   John Clark Title:   Director, Loan Structuring and Execution

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By:  

/s/ Noel Purcell

Name:   Noel Purcell Title:   Authorized Signatory

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

TD Bank, N.A., as a Lender By:  

/s/ Michael J. Pappas

Name:   Michael J. Pappas Title:   Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By:  

/s/ Mark Edwards

Name:   Mark Edwards Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CITY NATIONAL BANK,

a national banking association,

as a Lender By:  

/s/ John Finnigan

Name:   John Finnigan Title:   Senior Vice President

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Mega International Commercial Bank Co., Ltd. Los Angeles Branch, as a Lender By:
 

/s/ Hsiao-Ho Huang

Name:   Hsiao-Ho Huang Title:   SVP & GM

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

Hua Nan Commercial Bank Ltd., Los Angeles Branch, as a Lender By:  

/s/ Howard Hung

Name:   Howard Hung Title:   AVP & Assistant General Manager

 

Signature Page to Amendment No. 1



--------------------------------------------------------------------------------

CONSENT

Dated as of August 15, 2013

Each of the undersigned, as a Guarantor under the Existing Term Loan Agreement
referred to in the foregoing Amendment, hereby consents to such Amendment and
hereby confirms and agrees that notwithstanding the effectiveness of such
Amendment, the Guaranty contained in the Existing Term Loan Agreement is and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment, each reference in the Loan Documents to “Loan Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Existing Term Loan Agreement, as amended and modified by such Amendment to
read in the form of the Amended Term Loan Agreement attached as Annex A to such
Amendment.

[Balance of page intentionally left blank.]



--------------------------------------------------------------------------------

GUARANTORS:

DIGITAL REALTY TRUST, L.P.,

a Maryland limited partnership

  By:   DIGITAL REALTY TRUST, INC.,     its sole general partner     By:  

/s/ A. William A Stein

      Name:   A. William Stein       Title:   Chief Financial Officer and Chief
Investment Officer DIGITAL REALTY TRUST, INC., a Maryland corporation     By:  

/s/ A. William A. Stein

      Name:   A. William Stein       Title:   Chief Financial Officer and Chief
Investment Officer

 

Signature Page to Consent



--------------------------------------------------------------------------------

ANNEX A TO AMENDMENT NO. 1

TO THE TERM LOAN AGREEMENT

AMENDED TERM LOAN AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

EXECUTION COPY

TERM LOAN AGREEMENT

Dated as of April 16, 2012

As amended by AMENDMENT NO. 1 TO THE TERM LOAN AGREEMENT

dated as of August 15, 2013

among

DIGITAL REALTY TRUST, L.P.,

as Operating Partnership,

THE OTHER INITIAL BORROWERS NAMED HEREIN AND

THE ADDITIONAL BORROWERS PARTY HERETO,

as Borrowers,

DIGITAL REALTY TRUST, INC.,

as Parent Guarantor,

THE ADDITIONAL GUARANTORS PARTY HERETO,

as Additional Guarantors,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

CITIBANK, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A. AND BANK OF AMERICA, N.A.,

as Syndication Agents,

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC. AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Book Running Managers,

BARCLAYS BANK PLC, CREDIT SUISSE AG, DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA, MORGAN STANLEY BANK, N.A., ROYAL BANK OF CANADA,

SUMITOMO MITSUI BANKING CORPORATION, U.S. BANK NATIONAL ASSOCIATION, A NATIONAL

BANKING ASSOCIATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents,

and

COMPASS BANK, HSBC BANK USA, N.A., LLOYDS TSB BANK PLC, SUNTRUST BANK,

THE BANK OF NOVA SCOTIA, THE ROYAL BANK OF SCOTLAND PLC

AND UNION BANK, N.A.

as Senior Managing Agents



--------------------------------------------------------------------------------

T A B L E    O F    C O N T E N T S

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   SECTION 1.01.  

Certain Defined Terms

     2   SECTION 1.02.  

Computation of Time Periods; Other Definitional Provisions

     38   SECTION 1.03.  

Accounting Terms

     39   ARTICLE II    AMOUNTS AND TERMS OF THE ADVANCES   SECTION 2.01.  

The Advances

     39   SECTION 2.02.  

Making the Advances; Applicable Borrowers

     42   SECTION 2.03.  

Repayment of Advances

     44   SECTION 2.04.  

Termination or Reduction of the Commitments

     44   SECTION 2.05.  

Prepayments

     45   SECTION 2.06.  

Interest

     45   SECTION 2.07.  

Fees

     47   SECTION 2.08.  

Conversion of Advances

     48   SECTION 2.09.  

Increased Costs, Etc.

     49   SECTION 2.10.  

Payments and Computations

     51   SECTION 2.11.  

Taxes

     54   SECTION 2.12.  

Sharing of Payments, Etc.

     57   SECTION 2.13.  

Use of Proceeds

     59   SECTION 2.14.  

Evidence of Debt

     59   SECTION 2.15.  

Extension of Maturity Date

     59   SECTION 2.16.  

Increase in the Aggregate Commitments

     60   SECTION 2.17.  

Supplemental Tranches

     61   SECTION 2.18.  

Defaulting Lenders

     62   ARTICLE III    CONDITIONS OF LENDING   SECTION 3.01.  

Conditions Precedent to Initial Borrowing

     63   SECTION 3.02.  

Conditions Precedent to all Advances, Commitment Increase and Extension

     67   SECTION 3.03.  

Determinations Under Section 3.01

     67   ARTICLE IV    REPRESENTATIONS AND WARRANTIES   SECTION 4.01.  

Representations and Warranties of the Loan Parties

     68   ARTICLE V    COVENANTS OF THE LOAN PARTIES   SECTION 5.01.  

Affirmative Covenants

     72   SECTION 5.02.  

Negative Covenants

     75   SECTION 5.03.  

Reporting Requirements

     78   SECTION 5.04.  

Financial Covenants

     81  

 

i



--------------------------------------------------------------------------------

ARTICLE VI    EVENTS OF DEFAULT   SECTION 6.01.  

Events of Default

     82   ARTICLE VII    GUARANTY   SECTION 7.01.  

Guaranty; Limitation of Liability

     84   SECTION 7.02.  

Guaranty Absolute

     85   SECTION 7.03.  

Waivers and Acknowledgments

     86   SECTION 7.04.  

Subrogation

     87   SECTION 7.05.  

Guaranty Supplements

     87   SECTION 7.06.  

Indemnification by Guarantors

     87   SECTION 7.07.  

Subordination

     88   SECTION 7.08.  

Continuing Guaranty

     88   SECTION 7.09.  

Guaranty Limitations

     88   ARTICLE VIII    THE ADMINISTRATIVE AGENT   SECTION 8.01.  

Authorization and Action

     95   SECTION 8.02.  

Administrative Agent’s Reliance, Etc.

     96   SECTION 8.03.  

Waiver of Conflicts of Interest; Etc.

     96   SECTION 8.04.  

Lender Credit Decision

     97   SECTION 8.05.  

Indemnification by Lenders

     97   SECTION 8.06.  

Successor Administrative Agents

     98   ARTICLE IX    MISCELLANEOUS   SECTION 9.01.  

Amendments, Etc.

     98   SECTION 9.02.  

Notices, Etc.

     100   SECTION 9.03.  

No Waiver; Remedies

     102   SECTION 9.04.  

Costs and Expenses

     103   SECTION 9.05.  

Right of Set-off

     104   SECTION 9.06.  

Binding Effect

     105   SECTION 9.07.  

Assignments and Participations; Replacement Notes

     105   SECTION 9.08.  

Execution in Counterparts

     108   SECTION 9.09.  

WAIVER OF JURY TRIAL

     109   SECTION 9.10.  

Confidentiality

     109   SECTION 9.11.  

Patriot Act; Anti-Money Laundering Notification

     109   SECTION 9.12.  

Jurisdiction, Etc.

     110   SECTION 9.13.  

Governing Law

     110   SECTION 9.14.  

Judgment Currency

     111   SECTION 9.15.  

Substitution of Currency; Changes in Market Practices

     111   SECTION 9.16.  

No Fiduciary Duties

     111   SECTION 9.17.  

Removal of Borrowers

     112  

 

SCHEDULES       Schedule I    -    Commitments and Applicable Lending Offices
Schedule II    -    Mandatory Cost Formula

 

ii



--------------------------------------------------------------------------------

Schedule III    -    Deemed Qualifying Ground Leases Schedule 4.01(n)    -   
Surviving Debt

 

EXHIBITS       Exhibit A    -    Form of Note Exhibit B    -    Form of Notice
of Borrowing Exhibit C    -    Form of Guaranty Supplement Exhibit D    -   
Form of Assignment and Acceptance Exhibit E    -    Form of Unencumbered Assets
Certificate Exhibit F    -    Form of Supplemental Addendum Exhibit G    -   
Form of Borrower Accession Agreement

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

TERM LOAN AGREEMENT dated as of April 16, 2012 (as amended by that certain
Amendment No. 1 to the Term Loan Agreement dated as of August 15, 2013, this
“Agreement”) among DIGITAL REALTY TRUST, L.P., a Maryland limited partnership
(the “Operating Partnership”), DIGITAL REALTY DATAFIRM, LLC, a Delaware limited
liability company (the “Initial Australia Borrower 1” ), DIGITAL REALTY DATAFIRM
2, LLC, a Delaware limited liability company (the “Initial Australia Borrower 2”
), DIGITAL LUXEMBOURG II S.À R.L., a Luxembourg private limited liability
company (Société à responsabilité limitée), having its registered office at 11,
Boulevard du Prince Henri, L-1724 Luxembourg, registered with the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) under number B 110.214
and with a share capital of EUR 1,600,500 (the “Initial Luxembourg Borrower 1”),
DIGITAL LUXEMBOURG III S.À R.L., a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered address at 11,
boulevard du Prince Henri, L-1724 Luxembourg, registered with the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) under number B 141.552
and having a share capital of £25,823 (the “Initial Luxembourg Borrower 2”),
DIGITAL REALTY (REDHILL) S.À R.L., a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered address at 11,
boulevard du Prince Henri, L-1724 Luxembourg, registered with the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) under number B 125.912
and having a share capital of £12,000 (the “Initial Luxembourg Borrower 3”),
DIGITAL REALTY (BLANCHARDSTOWN) LIMITED, an Irish private company limited by
shares, having its registered address at Unit 9, Blanchardstown Corporate Park,
Blanchardstown, Dublin 15, company registration number 429893 (the “Initial
Irish Borrower”), DIGITAL REALTY (PARIS2) SCI, a French Société Civile
Immobilière (the “Initial French Borrower”), DIGITAL SINGAPORE JURONG EAST PTE.
LTD., a Singapore private limited company (the “Initial Singapore Borrower”),
DIGITAL REALTY (WELWYN) S.À R.L., a Luxembourg private limited liability company
(société à responsabilité limitée), having its registered address at 11,
boulevard du Prince Henri, L-1724 Luxembourg, registered with the Luxembourg
Register of Commerce and Companies (R.C.S. Luxembourg) under number B 125.239
and having a share capital of £12,000 (the “Initial Luxembourg Borrower 4”),
DIGITAL NETHERLANDS IV B.V., a private company with limited liability (besloten
vennootschap met beperkete aansprakelijkheid), incorporated under Dutch Law,
having its official seat (statutaire zetel) in Amsterdam, the Netherlands and
having its principal place of business at Fred. Roeskestraat 123 1 HG (1076 EE),
Amsterdam, the Netherlands, registered with the trade register of the chamber of
commerce under number 34253919 (the “Initial Dutch Borrower 1”) and any
Additional Borrowers (as hereinafter defined) acceding hereto pursuant to
Section 5.01(p) (the Additional Borrowers, and collectively with the Operating
Partnership, the Initial Australia Borrower 1, the Initial Australia Borrower 2,
the Initial Luxembourg Borrower 1, the Initial Luxembourg Borrower 2, the
Initial Luxembourg Borrower 3, the Initial Irish Borrower, the Initial French
Borrower, the Initial Singapore Borrower, the Initial Luxembourg Borrower 4 and
the Initial Dutch Borrower 1, the “Borrowers” and each individually a
“Borrower”), DIGITAL REALTY TRUST, INC., a Maryland corporation (the “Parent
Guarantor”), any Additional Guarantors (as hereinafter defined) acceding hereto
pursuant to Section 5.01(j) (the Additional Guarantors, together with the
Operating Partnership and the Parent Guarantor, the “Guarantors”), the banks,
financial institutions and other institutional lenders listed on the signature
pages hereof as the initial lenders (the “Initial Lenders”), CITIBANK, N.A.
(“Citibank”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article VIII, the “Administrative
Agent”) for the Lenders (as hereinafter defined), JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A., as syndication agents, and J.P. MORGAN SECURITIES LLC
(“JPMorgan Securities”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”) and MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”), as joint lead arrangers
and joint book running managers (the “Arrangers”) BARCLAYS BANK PLC, CREDIT
SUISSE AG, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, MORGAN STANLEY
BANK, N.A., ROYAL BANK OF CANADA, SUMITOMO MITSUI BANKING CORPORATION, U.S. BANK
NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION AND WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co documentation agents, and COMPASS BANK, HSBC BANK
USA, N.A., LLOYDS TSB BANK PLC, SUNTRUST BANK, THE BANK OF NOVA SCOTIA, THE
ROYAL BANK OF SCOTLAND PLC AND UNION BANK, N.A., as senior managing agents.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2012 Borrowing Date” means the Business Day immediately following the Effective
Date.

“2012 Loans” means the Australian Dollar 2012 Loan, the Euro French 2012 Loan,
the Euro 2012 Loan, the Singapore Dollar 2012 Loan, the Sterling 2012 Loan and
the U.S. Dollar 2012 Loan.

“2012 Ticking Fee Accrual Date” has the meaning specified in Section 2.07(b)(i).

“2013 Ticking Fee Accrual Date” has the meaning specified in
Section 2.07(b)(ii).

“Acceding Lender” has the meaning specified in Section 2.16(d).

“Accepting Lenders” has the meaning specified in Section 9.01(c).

“Accrued Amounts” has the meaning specified in Section 2.10(a).

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.01(p).

“Additional Guarantor” has the meaning specified in Section 5.01(j).

“Adjusted EBITDA” means an amount equal to the EBITDA for the four-fiscal
quarter period of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, less an amount equal to the Capital
Expenditure Reserve for all Assets; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition of Equity
Interests) by the Parent Guarantor or any of its Subsidiaries during such
four-fiscal quarter period, Adjusted EBITDA will be adjusted (a) in the case of
an acquisition, by adding thereto an amount equal to the acquired Asset’s actual
EBITDA (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire four-fiscal quarter period) generated during the
portion of such four-fiscal quarter period that such Asset was not owned by the
Parent Guarantor or such Subsidiary and (b) in the case of a disposition, by
subtracting therefrom an amount equal to the actual EBITDA generated by the
Asset so disposed of during such four-fiscal quarter period.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) the
product of (i) four (4) times (ii) (A) Net Operating Income attributable to such
Asset less (B) the amount, if any, by which (1) 2% of all rental income (other
than tenant reimbursements) from the operation of such Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, exceeds (2) all management fees
payable in respect of such Asset for such fiscal period less (b) the Capital
Expenditure Reserve for such Asset; provided, however, that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset

 

2



--------------------------------------------------------------------------------

(including through the acquisition of Equity Interests) by the Parent Guarantor
or any of its Subsidiaries during any fiscal quarter, Adjusted Net Operating
Income will be adjusted (1) in the case of an acquisition, by adding thereto an
amount equal to (A) four (4) times (B) the acquired Asset’s actual Net Operating
Income (computed as if such Asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entire fiscal quarter) generated during the portion of
such fiscal quarter that such Asset was not owned by the Parent Guarantor or
such Subsidiary and (2) in the case of a disposition, by subtracting therefrom
an amount equal to (A) four (4) times (B) the actual Net Operating Income
generated by the Asset so disposed of during such fiscal quarter.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means (a) in the case of Advances in respect of
the U.S. Dollar Loan, the account of the Administrative Agent maintained by the
Administrative Agent with Citibank, N.A., at its office at 1615 Brett Road, Ops
III, New Castle, Delaware 19720, ABA No. 021000089, Account No. 36852248,
Account Name: Agency/Medium Term Finance, Reference: Digital Realty, Attention:
Global Loans/Agency or such other account as the Administrative Agent shall
specify in writing to the Lenders, and (b) in the case of Advances in respect of
the Australian Dollar Loan, the Singapore Dollar Loan, the Sterling Loan, the
Euro Loan, the Euro French Loan or any Supplemental Tranche Loan, the account of
the Administrative Agent designated in writing from time to time by the
Administrative Agent to the Borrowers and the Lenders for such purpose or such
other account as the Administrative Agent shall specify in writing to the
Lenders.

“Advance” means any advance in respect of the U.S. Dollar Loan, the Australian
Dollar Loan, the Singapore Dollar Loan, the Sterling Loan, the Euro Loan, the
Euro French Loan or any Supplemental Tranche Loan.

“Affected Lender” has the meaning specified in Section 2.09(f).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made available on its website at
www.oanda.com/currency/converter/ or (b) if customary in the relevant interbank
market, the bid rate that appears on the Reuter’s (Page AFX= or Screen ECB37, as
applicable) screen page for cross currency rates, in each case with respect to
such currency on the date specified below in the definition of Equivalent,
provided that if such service or screen page ceases to be available, the
Administrative Agent shall use such other service or page quoting cross currency
rates as the Administrative Agent determines in its reasonable discretion,
provided further that clause (b) shall not apply to the Sterling Loan, the Euro
Loan or the Euro French Loan.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge

 

3



--------------------------------------------------------------------------------

Agreement, as if (i) such Hedge Agreement was being terminated early on such
date of determination, (ii) such Loan Party or Subsidiary was the sole “Affected
Party”, and (iii) the Administrative Agent was the sole party determining such
payment amount (with the Administrative Agent making such determination pursuant
to the provisions of the form of Master Agreement); or (b) in the case of a
Hedge Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination, or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Allowed Unconsolidated Affiliate Earnings” means distributions (excluding
extraordinary or non-recurring distributions) received in cash from
Unconsolidated Affiliates.

“Amendment Effective Date” means the first date on which the conditions to the
effectiveness of the First Amendment, as set forth in therein, are satisfied.

“Applicable Lender Party” means, with respect to (a) the U.S. Dollar Loan, a
U.S. Dollar Lender, (b) the Australian Dollar Loan, an Australian Dollar Lender,
(c) the Sterling Loan, a Sterling Lender, (d) the Singapore Dollar Loan, a
Singapore Dollar Lender, (e) the Euro Loan, a Euro Lender, (f) the Euro French
Loan, a Euro French Lender, and (g) any Supplemental Tranche Loan, the
applicable Supplemental Tranche Lenders.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
(a) Domestic Lending Office in the case of a Base Rate Advance, (b) Eurocurrency
Lending Office in the case of a Eurocurrency Rate Advance under the U.S. Dollar
Loan, the Sterling Loan, the Euro Loan or the Euro French Loan, (c) SGD Lending
Office in the case of the Singapore Dollar Loan, (d) AUD Lending Office in the
case of the Australian Dollar Loan, and (e) lending office set forth in the
applicable Supplemental Addendum with respect to any Supplemental Tranche Loan.

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Debt Rating as set forth below:

 

Pricing Level

  

Debt Rating

   Applicable Margin for
Base Rate Advances     Applicable Margin
for Floating Rate
Advances  

I

  

A-/A3 or better

     0.00 %      0.95 % 

II

  

BBB+/Baa1

     0.05 %      1.05 % 

III

  

BBB/Baa2

     0.20 %      1.20 % 

IV

  

BBB-/Baa3

     0.50 %      1.50 % 

V

  

Lower than BBB-/Baa3

     0.95 %      1.95 % 

 

4



--------------------------------------------------------------------------------

The Applicable Margin for any Interest Period for all Advances comprising part
of the same Borrowing shall be determined by reference to the Debt Rating in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level III on the Closing Date,
(b) no change in the Applicable Margin resulting from the Debt Rating shall be
effective until three Business Days after the earlier to occur of (i) the date
on which the Administrative Agent receives the certificate described in
Section 5.03(k) and (ii) the Administrative Agent’s actual knowledge of an
applicable change in the Debt Rating.

“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Lender, such
Lender’s U.S. Dollar Pro Rata Share, (b) in the case of a Sterling Lender, such
Lender’s Sterling Pro Rata Share, (c) in the case of a Singapore Dollar Lender,
such Lender’s Singapore Dollar Pro Rata Share, (d) in the case of a Euro Lender,
such Lender’s Euro Pro Rata Share, (e) in the case of a Euro French Lender, such
Lender’s Euro French Pro Rata Share, (f) in the case of an Australian Dollar
Lender, such Lender’s Australian Dollar Pro Rata Share, and (g) in the case of a
Supplemental Tranche Lender, such Lender’s Supplemental Tranche Pro Rata Share
with respect to the applicable Supplemental Tranche Loan.

“Applicable Screen Rate” means the EURIBO Rate or the Eurocurrency Rate, as the
context may require.

“Apportioned Commitment Increase” has the meaning specified in Section 2.16(a).

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Asset Value” means, at any date of determination, (a) in the case of any
Technology Asset, the Capitalized Value of such Asset; provided, however, that
the Asset Value of each Technology Asset (other than a former Development Asset
or Redevelopment Asset) shall be limited, during the first 12 months following
the date of acquisition thereof, to the greater of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to the Asset Value of any Technology Asset (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Asset in the ordinary course of business, (b) in
the case of any Development Asset or Redevelopment Asset, the book value of such
Asset determined in accordance with GAAP (but determined without giving effect
to any depreciation), (c) in the case of any Unconsolidated Affiliate Asset
that, but for such Asset being owned by an Unconsolidated Affiliate, would
qualify as a Technology Asset under the definition thereof, the JV Pro Rata
Share of the Capitalized Value of such Asset; provided, however, that the Asset
Value of such Unconsolidated Affiliate Asset shall be limited, during the first
12 months following the date of acquisition thereof, to the JV Pro Rata Share of
the greater of (i) the acquisition price thereof or (ii) the Capitalized Value
thereof, provided further that an upward adjustment shall be made to Asset Value
of any Unconsolidated Affiliate Asset described in this clause (c) (in the
reasonable discretion of the Administrative Agent) as new leases, subleases,
real estate licenses, occupancy agreements and rights of use are entered into in
respect of such Asset in the ordinary course of business and (d) in the case of
any Unconsolidated Affiliate Asset not described in clause (c) above, the JV Pro
Rata Share of the book value of such Unconsolidated Affiliate Asset determined
in accordance with GAAP (but determined without giving effect to any
depreciation) of such Unconsolidated Affiliate Asset.

“Assets” means Technology Assets, Development Assets, Redevelopment Assets and
Unconsolidated Affiliate Assets.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit D hereto.

 

5



--------------------------------------------------------------------------------

“AUD Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “AUD Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

“Auditor’s Determination” has the meaning specified in Section 7.09(f).

“Australia Borrowers” means the Initial Australia Borrower 1, the Initial
Australia Borrower 2 and each Additional Borrower that is designated as a
Borrower with respect to the Australian Dollar Loan.

“Australian Dollar 2012 Loan” means the aggregate amount of the advances made by
the Lenders with Australian Dollar Commitments to Australian Dollar Borrowers on
the 2012 Borrowing Date or as part of the Australian Dollar First Delayed Draw
Tranche.

“Australian Dollar 2013 Loan” means the aggregate amount of the advances made by
the Lenders with Australian Dollar Commitments to Australian Dollar Borrowers on
the Amendment Effective Date or as part of the Australian Dollar Second Delayed
Draw Tranche.

“Australian Dollar Commitment” means, (a) with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Australian Dollar Commitment” or (b) if such Lender has
entered into one or more Assignment and Acceptances or Lender Accession
Agreements, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s “Australian
Dollar Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.04 or increased pursuant to Section 2.16.

“Australian Dollar First Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(vi).

“Australian Dollar Lender” means any Person that is a Lender hereunder in
respect of the Australian Dollar Loan in its capacity as a Lender in respect of
the Australian Dollar Loan.

“Australian Dollar Loan” means, at any time, the aggregate amount of the
Lenders’ Australian Dollar Commitments at such time, which for the avoidance of
doubt shall include the Australian Dollar 2012 Loan and the Australian Dollar
2013 Loan.

“Australian Dollar Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Australian Dollar Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.04 or
6.01, such Lender’s Facility Exposure with respect to the Australian Dollar Loan
at such time) and the denominator of which is the Australian Dollar Loan at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.04
or 6.01, the total Facility Exposure with respect to the Australian Dollar Loan
at such time).

“Australian Dollar Second Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(vi)(B).

“Australian Dollars” and the “A$” sign each means lawful currency of Australia.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b)  1/2 of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurocurrency Rate for Dollars plus
1% per annum.

“Base Rate Advance” means an Advance under the U.S. Dollar Loan advanced as a
Base Rate Advance hereunder or Converted into a Base Rate Advance hereunder that
bears interest as provided in Section 2.06(a)(i).

“BBR” means for a period relating to an Advance in respect of the Australian
Dollar Loan, (a) the average mid rate displayed at or about 10.30 A.M. (Sydney
time) on the Quotation Day on the Reuters screen BBSY page for a term equivalent
to the period or (b) if (i) for any reason that rate is not displayed for a term
equivalent to that period or (ii) the basis on which that rate is displayed is
changed and in the opinion of the Administrative Agent it ceases to reflect the
Lenders’ cost of funding to the same extent as at the date of this Agreement,
then BBR will be the rate reasonably determined by the Administrative Agent to
be the arithmetic mean of the bid and ask rates for bills of exchange accepted
by a leading Australian bank and which have a term equivalent to the period.
Rates will be expressed as a yield percent per annum to maturity and, if
necessary, will be rounded up to the nearest fourth decimal place.

“Bond Issuance” means any offering or issuance of any Bonds (other than any
additional Bonds issued pursuant to the Note Documents).

“Bonds” means bonds, notes, loan stock, debentures and comparable debt
instruments that evidence debt obligations of a Person.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower Accession Agreement” means the Borrower Accession Agreement, between
the Administrative Agent and an Additional Borrower relating to such Additional
Borrower which is to become a Borrower hereunder at any time on or after the
Effective Date, the form of which is attached hereto as Exhibit G.

“Borrower’s Account” means such account as any Borrower shall specify in writing
to the Administrative Agent.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to (a) any Eurocurrency Rate Advances, on which dealings are carried on
in the London interbank market and banks are open for business in London and in
the country of issue of the currency of such Eurocurrency Rate Advance (or, in
the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open),
(b) the Australian Dollar Loan, on which dealings are carried on in the
Australian interbank market and banks are open for business in Sydney, Melbourne
and Hong Kong, (c) the Singapore Dollar Loan, on which dealings are carried on
in the Singapore interbank market and banks are open for business in Singapore
and Hong Kong or (d)

 

7



--------------------------------------------------------------------------------

any Advances denominated in any Supplemental Currency, on which dealing are
carried on in the Relevant Interbank Market of the jurisdiction that issues such
Supplemental Currency; provided, however, that (i) as used in the definition of
Eurocurrency Rate, “Business Day” means a day of the year on which banks are not
required or authorized by law to close in New York City and on which dealings
are carried on in the London interbank market, and (ii) as used in the
definition of EURIBO Rate, “Business Day” means a day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
System is open for settlement of payments in Euro.

“Capital Expenditure Reserve” means (a) with respect to any Asset on any date of
determination when calculating compliance with the maximum Unsecured Debt
exposure and minimum Unencumbered Assets Debt Service Coverage Ratio financial
covenants, the product of (A) $0.25 times (B) the total number of net rentable
square feet within such Asset and (b) at all other times, zero.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means (a) in the case of any Data Center Asset, the Adjusted
Net Operating Income of such Asset divided by 8.0%, and (b) in the case of any
Other Asset, the Adjusted Net Operating Income of such Asset divided by 7.5%.

“Cash Equivalents” means any of the following, to the extent owned by the Parent
Guarantor or any of its Subsidiaries free and clear of all Liens (other than
Permitted Liens) and having a maturity of not greater than 360 days from the
date of acquisition thereof: (a) readily marketable direct obligations of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the United States,
(b) readily marketable direct obligations of any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof having, at the time of acquisition, the highest rating obtainable from
either Moody’s or S&P, (c) domestic and foreign certificates of deposit or
domestic time deposits or foreign deposits or bankers’ acceptances (foreign or
domestic) in Sterling, Canadian Dollars, Swiss Francs, Euros, Hong Kong Dollars,
Dollars, Singapore Dollars, Yen or Australian Dollars that are issued by a bank:
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a United States domestic
bank, which is a member of the Federal Deposit Insurance Corporation,
(d) commercial paper (foreign and domestic) in an aggregate amount of not more
than $50,000,000 per issuer outstanding at any time and rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P, (e) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (f) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (e) foregoing.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange

 

8



--------------------------------------------------------------------------------

Commission under the Securities Exchange Act), directly or indirectly, of Voting
Interests of the Parent Guarantor (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Parent Guarantor; or (b) during any consecutive twelve
month period commencing on or after the date hereof, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
Guarantor (together with any new directors whose election by the Board of
Directors or whose nomination for election by the Parent Guarantor stockholders
was approved by a vote of at least a majority of the members of the Board of
Directors then in office who either were members of the Board of Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board of Directors then in office, except for any such change
resulting from (x) death or disability of any such member, (y) satisfaction of
any requirement for the majority of the members of the Board of Directors of the
Parent Guarantor to qualify under applicable law as independent directors, or
(z) the replacement of any member of the Board of Directors who is an officer or
employee of the Parent Guarantor with any other officer or employee of the
Parent Guarantor or any of its Affiliates; or (c) any Person or two or more
Persons acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Parent Guarantor; or (d) the Parent Guarantor ceases to be the
general partner of the Operating Partnership; or (e) the Parent Guarantor ceases
to be the legal and beneficial owner of all of the general partnership interests
of the Operating Partnership.

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Closing Date” means the date of this Agreement.

“Commitment” means, with respect to any Lender, the sum of such Lender’s
(a) Singapore Dollar Commitment, (b) Sterling Commitment, (c) U.S. Dollar
Commitment, (d) Euro Commitment (e) Euro French Commitment, (f) Australian
Dollar Commitment, and (g) Supplemental Tranche Commitments, and “Commitments”
means the aggregate principal amount of the Commitments of all of the Lenders,
the maximum amount of which shall be the Equivalent of $1,000,000,000, as
increased from time to time pursuant to Section 2.16 or Section 2.17 or as
reduced from time to time pursuant to Section 2.04.

“Commitment Date” has the meaning specified in Section 2.16(b).

“Commitment Increase” has the meaning specified in Section 2.16(a).

“Commitment Minimum” means $5,000,000 (or the Equivalent thereof in a Committed
Foreign Currency).

“Committed Foreign Currencies” means Sterling, Singapore Dollars, Euros,
Australian Dollars and each Supplemental Currency.

“Communications” has the meaning specified in Section 9.02(b).

“Confidential Information” means information that any Loan Party furnishes to
the Administrative Agent or any Lender in writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public other than by way of a breach of the confidentiality provisions of
Section 9.10 or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Loan Parties or the Administrative Agent or
any other Lender and not in violation of any confidentiality agreement with
respect to such information that is actually known to Administrative Agent or
such Lender.

 

9



--------------------------------------------------------------------------------

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means Debt of the Parent Guarantor and its Subsidiaries plus
the JV Pro Rata Share of Debt of Unconsolidated Affiliates that, in each case,
is included as a liability on the Consolidated balance sheet of the Parent
Guarantor in accordance with GAAP, minus the lesser of (a) the portion of such
Debt scheduled to mature within 24 months after the calculation of Consolidated
Debt or (b) unrestricted cash and Cash Equivalents on hand of the Parent
Guarantor and its Subsidiaries.

“Consolidated Secured Debt” means Secured Debt of the Parent Guarantor and its
Subsidiaries that is included as a liability on the Consolidated balance sheet
of the Parent Guarantor in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication), (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith, all
as recorded on the balance sheet or on the footnotes to the most recent
financial statements of such Person in accordance with GAAP.

“Controlled Joint Venture” means any (a) Unconsolidated Affiliate in which the
Parent Guarantor or any of its Subsidiaries (i) holds a majority of Equity
Interests and (ii) after giving effect to all buy/sell provisions contained in
the applicable constituent documents of such Unconsolidated Affiliate, controls
all material decisions of such Unconsolidated Affiliate, including without
limitation the financing, refinancing and disposition of the assets of such
Unconsolidated Affiliate, or (b) Subsidiary of the Operating Partnership that is
not a Wholly-Owned Subsidiary.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06(d), 2.08 or
2.09.

“Cross-stream Guaranty” has the meaning specified in Section 7.09(f).

 

10



--------------------------------------------------------------------------------

“Data Center Asset” means any Real Property (other than any Unconsolidated
Affiliate Asset) that operates or is intended to operate primarily as a
telecommunications infrastructure building or an information technology
infrastructure building.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days or that are subject to a Good Faith
Contest, (c) all Obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all Obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Obligations of
such Person as lessee under Capitalized Leases, (f) all Obligations of such
Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment (but excluding for the avoidance of doubt (i) regular quarterly
dividends and (ii) special year-end dividends made in connection with
maintaining the Parent Guarantor’s status as a REIT) in respect of any Equity
Interests in such Person or any other Person (other than Preferred Interests
that are issued by any Loan Party or Subsidiary thereof and classified as either
equity or minority interests pursuant to GAAP) or any warrants, rights or
options to acquire such Equity Interests, (h) all Obligations of such Person in
respect of Hedge Agreements, valued at the Agreement Value thereof, (i) all
Contingent Obligations of such Person with respect to Debt and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations; provided, however,
that (A) in the case of the Parent Guarantor and its Subsidiaries “Debt” shall
also include, without duplication, the JV Pro Rata Share of Debt for each
Unconsolidated Affiliate and (B) for purposes of computing the Leverage Ratio,
“Debt” shall be deemed to exclude redeemable Preferred Interests issued as trust
preferred securities by the Parent Guarantor and the Borrowers to the extent the
same are by their terms subordinated to the Facility and not redeemable until
after the Maturity Date, as of the date of such computation.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Unconsolidated
Affiliate; and provided further, however, that as used in the definition of
“Fixed Charge Coverage Ratio”, in the case of any acquisition or disposition of
any direct or indirect interest in any Asset (including through the acquisition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the four-fiscal quarter period of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Administrative
Agent pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, an amount
equal to the Debt for Borrowed Money directly relating to such Asset existing
immediately following such acquisition (computed as if such indebtedness in
respect of such Asset was in existence for the Parent Guarantor or such
Subsidiary for the entire four-fiscal quarter period), and (b) shall exclude, in
the case of a disposition, an amount equal to the actual Debt for Borrowed Money
to which such Asset was subject to the extent such Debt for Borrowed Money was
repaid or otherwise terminated upon the disposition of such Asset during such
four-fiscal quarter period.

“Debt Rating” means, as of any date, the rating that has been most recently
assigned by either S&P, Fitch or Moody’s, as the case may be, to the long-term
senior unsecured non-credit enhanced

 

11



--------------------------------------------------------------------------------

debt of the Parent Guarantor or, if applicable, to the “implied rating” of the
Parent Guarantor’s long-term senior unsecured credit enhanced debt. For purposes
of the foregoing, (a) if any rating established by S&P, Fitch or Moody’s shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change and (b) if
S&P, Fitch or Moody’s shall change the basis on which ratings are established,
each reference to the Parent Guarantor’s Debt Rating announced by S&P, Fitch or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P,
Fitch or Moody’s, as the case may be. For the purposes of determining the
Applicable Margin, (i) if the Parent Guarantor has three ratings and such
ratings are split, then, if the difference between the highest and lowest is one
level apart, it will be the highest of the three, provided that if the
difference is more than one level, the average rating of the two highest will be
used (or, if such average rating is not a recognized category, then the second
highest rating will be used), (ii) if the Parent Guarantor has only two ratings,
it will be the higher of the two, provided that if the ratings are more than one
level apart, the average rating will be used (or, if such average rating is not
a recognized category, then the higher rating will be used), and (iii) if the
Parent Guarantor has only one rating assigned by either S&P or Moody’s, then the
Debt Rating shall be such credit rating.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.17(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, (ii) any Lender
that has notified the Administrative Agent or the Borrowers in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (iii) any Lender that has, for three or more Business Days
after written request of the Administrative Agent or any Borrower, failed to
confirm in writing to the Administrative Agent and the applicable Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s and the applicable Borrower’s receipt of
such written confirmation), or (iv) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company, provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect Parent Company thereof by a governmental
authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such governmental authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.

“Development Asset” means Real Property acquired for development into a
Technology Asset that, in accordance with GAAP, would be classified as a
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries. For the avoidance of any doubt, Development Assets shall not
constitute Technology Assets.

 

12



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, as the case may be, or such other office
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

“EBITDA” means, for any period, without duplication, (a) the sum of (i) net
income (or net loss) (excluding gains (or losses) from extraordinary and unusual
items and the non-cash component of non-recurring items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense,
in each case of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such period, and (vi) to the
extent such amounts were deducted in calculating net income (or net loss),
(A) losses from extraordinary, non-recurring and unusual items (including,
without limitation, prepayment penalties and costs or fees incurred in
connection with any capital markets offering, debt financing, or amendment
thereto, redemption or exchange of indebtedness, lease termination, business
combination, acquisition, disposition, recapitalization or similar transaction
(regardless of whether such transaction is completed)), (B) expenses and losses
associated with Hedging Agreements and (C) expenses and losses resulting from
fluctuations in foreign exchange rates, plus (b) Allowed Unconsolidated
Affiliate Earnings, plus (c) with respect to each Unconsolidated Affiliate, the
JV Pro Rata Share of the sum of (i) net income (or net loss) (excluding gains
(or losses) from extraordinary and unusual items), (ii) interest expense,
(iii) income tax expense, (iv) depreciation expense, (v) amortization expense of
such Unconsolidated Affiliate, and (vi) to the extent such amounts were deducted
in calculating net income (or net loss) with respect to such Unconsolidated
Affiliate, (A) losses from extraordinary, non-recurring and unusual items
(including, without limitation, prepayment penalties and costs or fees incurred
in connection with any capital markets offering, debt financing, or amendment
thereto, redemption or exchange of indebtedness, lease termination, business
combination, acquisition, disposition, recapitalization or similar transaction
(regardless of whether such transaction is completed)), (B) expenses and losses
associated with Hedging Agreements and (C) expenses and losses resulting from
fluctuations in foreign exchange rates, in each case determined on a
consolidated basis and in accordance with GAAP for such period.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means with respect to each Tranche, (a) a Lender; (b) an
Affiliate or Fund Affiliate of a Lender and (c) any other Person (other than an
individual) approved by the Administrative Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.07, the Operating Partnership, each such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition.

“EMU Legislation” means legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

13



--------------------------------------------------------------------------------

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equivalent” in Dollars of any currency other than Dollars on any date means the
equivalent in Dollars of such other currency determined at the Agent’s Spot Rate
of Exchange on the date falling two Business Days prior to the date of
conversion or notional conversion, as the case may be. “Equivalent” in any
currency (other than Dollars) of any other currency (including Dollars) means
the equivalent in such other currency determined at the Agent’s Spot Rate of
Exchange on the date falling two Business Days prior to the date of conversion
or notional conversion, as the case may be.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412(c) of the Internal Revenue Code or Section 303 of ERISA with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) with respect to any Plan, the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA resulting in a partial
withdrawal by any Loan Party or any ERISA Affiliate from such Plan; (e) the
withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) the
adoption of an amendment to a Single Employer Plan requiring the provision of
security to such Single Employer Plan pursuant to Section 206(g)(5)

 

14



--------------------------------------------------------------------------------

of ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, such Plan.

“EURIBO Rate” means, for any Interest Period, the rate appearing on Reuters
Screen EURIBOR01 Page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, in each case providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at 11:00 A.M., (London time), two Business Days before the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period, provided that for the purposes of
this definition, if the EURIBO Rate is not available for the applicable Interest
Period but is available for other Interest Periods with respect to any such
Floating Rate Advance, then the rate shall be the Interpolated Screen Rate.

“Euro” and “€” each means the lawful currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the EMU
Legislation.

“Euro 2012 Loan” means the aggregate amount of the advances made by the Lenders
with Euro Commitments to Euro Borrowers on the 2012 Borrowing Date or as part of
the Euro First Delayed Draw Tranche.

“Euro 2013 Loan” means the aggregate amount of the advances made by the Lenders
with Euro Commitments to Euro Borrowers on the Amendment Effective Date or as
part of the Euro Second Delayed Draw Tranche.

“Euro Borrowers” means the Initial Irish Borrower, Initial Dutch Borrower 1, the
Initial Luxembourg Borrower 1 and each Additional Borrower that is designated as
a Borrower with respect to the Euro Loan.

“Euro Commitment” means, (a) with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Euro Commitment” or (b) if such Lender has entered into one or more Assignment
and Acceptances or Lender Accession Agreements, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Euro Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.04 or increased pursuant to Section 2.16.

“Euro First Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(iii)(A).

“Euro France Borrowers” means the Initial French Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Euro French Loan.

“Euro French 2012 Loan” means the aggregate amount of the advances made by the
Lenders with Euro French Commitments to Euro France Borrowers on the 2012
Borrowing Date or as part of the Euro French First Delayed Draw Tranche.

“Euro French 2013 Loan” means the aggregate amount of the advances, if any, made
by the Lenders with Euro French Commitments to Euro France Borrowers on the
Amendment Effective Date or as part of the Euro French Second Delayed Draw
Tranche.

 

15



--------------------------------------------------------------------------------

“Euro French Commitment” means (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Euro French Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances or Lender Accession Agreements, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Euro French Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.16.

“Euro French First Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(iv)(A).

“Euro French Lender” means any Person that is a Lender hereunder in respect of
the Euro French Loan in its capacity as a Lender in respect of the Euro French
Loan.

“Euro French Loan” means, at any time, the aggregate amount of the Lenders’ Euro
French Commitments at such time, which for the avoidance of doubt shall include
the Euro French 2012 Loan and the Euro French 2013 Loan.

“Euro French Pro Rata Share” of any amount means, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Euro French Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, such
Lender’s Facility Exposure with respect to the Euro French Loan at such time)
and the denominator of which is the Euro French Loan at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
total Facility Exposure with respect to the Euro French Loan at such time).

“Euro French Second Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(iv)(B).

“Euro Lender” means any Person that is a Lender hereunder in respect of the Euro
Loan in its capacity as a Lender in respect of the Euro Loan.

“Euro Loan” means, at any time, the aggregate amount of the Lenders’ Euro
Commitments at such time, which for the avoidance of doubt shall include the
Euro 2012 Loan and the Euro 2013 Loan.

“Euro Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Euro Commitment at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, such Lender’s
Facility Exposure with respect to the Euro Loan at such time) and the
denominator of which is the Euro Loan at such time (or, if the Commitments shall
have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Euro Loan at such time).

“Euro Second Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(iii)(B).

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or Lender Accession
Agreement pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

 

16



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any Interest Period for all Eurocurrency Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (i)(A) in the case of any Advance
denominated in Dollars or any Committed Foreign Currency (other than Euro,
Australian Dollars or Singapore Dollars), the LIBOR Screen Rate at 11:00 A.M.
(London time) (x) two Business Days before the first day of such Interest Period
in the case of Dollars or any such Committed Foreign Currency (other than
Sterling) and (y) on the first day of such Interest Period in the case of
Sterling for, in each case, a period equal to such Interest Period or (B) in the
case of any Advance denominated in Euro, the EURIBO Rate by (ii) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest
Period; provided, however, that with respect to Eurocurrency Rate Advances under
any Supplemental Tranche Loan denominated in Yen, the Sterling Loan, the Euro
Loan or the Euro French Loan, the Eurocurrency Rate shall be determined without
dividing the amount in clause (i) by the amount in clause (ii) (i.e., without
reference to the Eurocurrency Rate Reserve Percentage), provided that for
purposes of this definition, if no LIBOR Screen Rate is available for the
applicable Interest Period but a LIBOR Screen Rate is available for other
Interest Periods with respect to any such Floating Rate Advance, then the rate
shall be the Interpolated Screen Rate.

“Eurocurrency Rate Advance” means each Advance denominated in Dollars or a
Committed Foreign Currency that bears interest as provided in
Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” means, for any Interest Period for all
Eurocurrency Rate Advances in respect of the U.S. Dollar Loan comprising part of
the same Borrowing, the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances is determined) having a term
equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.11(a).

“Existing Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately before the Effective Date.

“Extension Date” has the meaning specified in Section 2.15.

“Extension Request” has the meaning specified in Section 2.15.

“Facility” means, collectively, all of the Tranches.

“Facility Exposure” means (a) with respect to each Tranche, at any date of
determination, the sum of the aggregate principal amount of all outstanding
Advances relating to such Tranche, and (b) with respect to the Facility, at any
date of determination, the sum of the aggregate principal amount of all
outstanding Advances in respect of all Tranches.

“FATCA” has the meaning specified in Section 2.11(a).

 

17



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated as of March 12, 2012 among the Operating
Partnership, MLPFS, J.P. Morgan Securities LLC, JPMorgan Chase Bank, N.A., Bank
of America, N.A. and CGMI, as the same may be amended from time to time, and the
fee letter dated as of June 20, 2013 among the Operating Partnership, MLPFS,
Bank of America, N.A., CGMI, JPMorgan Securities and JPMorgan Chase Bank, N.A.,
as the same may be amended from time to time, as the context may require.

“First Amendment” means that certain Amendment No. 1 to the Term Loan Agreement,
dated as of August 15, 2013.

“First Delayed Draw Period” has the meaning specified in Section 2.01(a)(i)(A).

“First Delayed Draw Tranche” means each of the U.S. Dollar First Delayed Draw
Tranche, the Sterling First Delayed Draw Tranche, the Euro First Delayed Draw
Tranche, the Euro French First Delayed Draw Tranche, the Singapore Dollar First
Delayed Draw Tranche and the Australian Dollar First Delayed Draw Tranche.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. and any
successor thereto.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for Borrowed Money plus (ii) scheduled
amortization of principal amounts of all Debt for Borrowed Money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
Preferred Interests (which, for the avoidance of doubt, shall include Preferred
Interests structured as trust preferred securities), but excluding redemption
payments or charges in connection with the redemption of Preferred Interests, in
each case, of or by the Parent Guarantor and its Subsidiaries for the
four-fiscal quarter period of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Administrative Agent
pursuant to Section 5.03(b) or (c), as the case may be, determined on a
Consolidated basis for such period.

“Floating Rate” means with respect to (a) Floating Rate Advances in Australian
Dollars, BBR, (b) Floating Rate Advances in Singapore Dollars, SOR, (c) Floating
Rate Advances in Hong Kong Dollars, HIBOR, (d) Floating Rate Advances in Dollars
or any Committed Foreign Currency other than Australian Dollars or Singapore
Dollars, the Eurocurrency Rate, and (e) Floating Rate Advances in a Supplemental
Currency, the applicable Screen Rate, except to the extent otherwise provided in
a Supplemental Addendum.

“Floating Rate Advance” means each Advance that is not a Base Rate Advance.

“Foreign Lender” has the meaning specified in Section 2.11(e).

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Parent Guarantor (a) that is
not incorporated or organized under the laws of any State of the United States
or the District of Columbia, or (b) the principal assets, if any, of which are
not located in the United States or are Equity Interests in a Subsidiary
described in clause (a) or (b) of this definition.

“French Guarantor” has the meaning specified in Section 7.09(e)(i).

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is administered or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funding Deadline” means (a) 1:00 P.M. (New York City time) on the date of such
Borrowing in the case of a Borrowing consisting of Advances under the
U.S. Dollar Loan, (b) 1:00 P.M. (London time) on the date of such Borrowing in
the case of a Borrowing under the Sterling Loan, (c) 1:00 P.M. (London time) on
the date of such Borrowing in the case of a Borrowing under the Euro Loan or the
Euro French Loan, (d) 3:00 P.M. (London time) on the Business Day prior to the
date of such Borrowing in the case of a Borrowing under a Supplemental Tranche
Loan denominated in Yen, (e) 12:00 P.M. (Singapore time) on the date of such
Borrowing in the case of a Borrowing under the Singapore Dollar Loan or under a
Supplemental Tranche Loan denominated in Hong Kong Dollars, (f) 12:00 P.M.
(Sydney time) on the date of such Borrowing in the case of a Borrowing under the
Australian Dollar Loan and (g) for each Supplemental Tranche Loan denominated in
a currency other than Yen or Hong Kong Dollars, the deadline set forth in the
Supplemental addendum with respect to Advances denominated in any Supplemental
Currency.

“Funds From Operations” means net income (or loss) (computed in accordance with
GAAP), excluding gains (or losses) from sales of property and extraordinary and
unusual items, plus depreciation and amortization, and after adjustments for
Unconsolidated Affiliates. Adjustments for Unconsolidated Affiliates will be
calculated to reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“German GmbH Guarantor” has the meaning specified in Section 7.09(f).

“Global Revolving Credit Agreement” means that certain Global Senior Credit
Agreement, dated as of August 15, 2013, by and among the Operating Partnership,
the other borrowers and guarantors named therein, Citibank, N.A., as
administrative agent, the financial institutions party thereto, Bank of America,
N.A. and JPMorgan Chase Bank, N.A., as the syndication agents, and MLPFS, CGMI
and JPMorgan Securities, as the arrangers, as amended.

“Global Revolving Credit Borrower” means a Borrower (as defined in the Global
Revolving Credit Agreement).

“Global Revolving Credit Facility Documents” means the Global Revolving Credit
Agreement and the Loan Documents (as defined in the Global Revolving Credit
Agreement).

“GmbHG” has the meaning specified in Section 7.09(f).

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest is not reasonably likely to result in a Material Adverse
Effect.

 

19



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j).

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto and otherwise in form and
substance reasonably acceptable to the Administrative Agent.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, friable or damaged
asbestos-containing materials, polychlorinated biphenyls, radon gas and toxic
mold and (b) any other chemicals, materials or substances designated, classified
or regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“HGB” has the meaning specified in Section 7.09(f).

“HIBOR” means, in relation to any Supplemental Tranche Loan denominated in Hong
Kong Dollars, (a) the Hong Kong Screen Rate or (b) if the Hong Kong Screen Rate
is not available for Hong Kong Dollars for the Interest Period of the applicable
Advance, the rate reasonably determined by the Administrative Agent as the rate
quoted to leading banks in the Hong Kong interbank market, in each case as of
11:00 A.M. Hong Kong time on the Quotation Day for the offering of deposits in
Hong Kong Dollars for a period comparable to the applicable Interest Period.

“Hong Kong Dollars” and the “H$” sign each means lawful currency of Hong Kong.

“Hong Kong Screen Rate” means the display designated as the HKABHIBOR Screen on
the Reuters system or such other page as may replace such page on that system
for the purpose of displaying offered rates for Hong Kong Dollar deposits.

“Increase Agent Notice Deadline” means (a) 11:00 A.M. (New York City time) where
the U.S. Dollar Loan is the increasing Tranche, (b) 11:00 A.M. (London time)
where the Sterling Loan, the Euro Loan, the Euro French Loan or a Supplemental
Tranche Loan denominated in Yen is the increasing Tranche, (c) 11:00 A.M.
(Singapore time) where the Singapore Dollar Loan or a Supplemental Tranche Loan
denominated in Hong Kong Dollars is the increasing Tranche, (d) 11:00 A.M.
(Sydney time) where the Australian Dollar Loan is the increasing Tranche and
(e) for each Supplemental Tranche Loan denominated in a currency other than Yen
or Hong Kong Dollars, the time set forth in the applicable Supplemental Addendum
where any Supplemental Tranche is the increasing Tranche.

“Increase Date” has the meaning specified in Section 2.16(a).

“Increase Funding Deadline” means (a) 3:00 P.M. (New York City time) on the
Increase Date where the U.S. Dollar Loan is the increasing Tranche, (b) 3:00
P.M. (London time) on the Increase Date where the Sterling Loan is the
increasing Tranche, (c) 2:00 P.M. (London time) on the Increase Date where the
Euro Loan or the Euro French Loan is the increasing Tranche, (d) 12:00 P.M.
(Sydney time) on the Increase Date where the Australian Dollar Loan is the
increasing Tranche, (e)

 

20



--------------------------------------------------------------------------------

12:00 P.M. (Singapore time) on the Increase Date where the Singapore Dollar Loan
or a Supplemental Tranche Loan denominated in Hong Kong Dollars is the
increasing Tranche and (f) for each Supplemental Tranche Loan denominated in a
currency other than Hong Kong Dollars, the time or times set forth in the
applicable Supplemental Addendum where any Supplemental Tranche is the
increasing Tranche.

“Increase Minimum” means $5,000,000 (or the Equivalent thereof in a Committed
Foreign Currency).

“Increased Commitment Amount” has the meaning specified in Section 2.16(b).

“Increasing Lender” has the meaning specified in Section 2.16(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Indemnified Taxes” has the meaning specified in Section 2.11(a).

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Information Memorandum” means the information memorandum dated June 2013 used
by the Arrangers in connection with the syndication of the Commitments.

“Initial Australia Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Initial Australia Borrower 2” has the meaning specified in the recital of
parties to this Agreement.

“Initial Dutch Borrower 1” has the meaning specified in the recital of parties
to this Agreement.

“Initial French Borrower” has the meaning specified in the recital of parties to
this Agreement.

“Initial Irish Borrower” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Initial Luxembourg Borrower 1” has the meaning specified in the recital of
parties to this Agreement.

“Initial Luxembourg Borrower 2” has the meaning specified in the recital of
parties to this Agreement.

“Initial Luxembourg Borrower 3” has the meaning specified in the recital of
parties to this Agreement.

“Initial Luxembourg Borrower 4” has the meaning specified in the recital of
parties to this Agreement.

 

21



--------------------------------------------------------------------------------

“Initial Process Agent” has the meaning specified in Section 9.12(c).

“Initial Singapore Borrower” has the meaning specified in the recital of parties
to this Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA, but
utilizing the actuarial assumptions used in such Plan’s most recent valuation
report.

“Interest Period” means for each Floating Rate Advance comprising part of the
same Borrowing, the period commencing on (and including) the date of such
Floating Rate Advance or the date of the Conversion of any Base Rate Advance
into a Floating Rate Advance, and ending on (but excluding) the last day of the
period selected by the applicable Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on (and including) the last day of
the immediately preceding Interest Period and ending on (but excluding) the last
day of the period selected by the applicable Borrower pursuant to the provisions
below. The duration of each such Interest Period shall be one, two, three or six
months, as the applicable Borrower may, upon notice received by the
Administrative Agent not later than the Interest Period Notice Deadline, select;
provided, however, that:

(a) no Borrower may select any Interest Period with respect to any Floating Rate
Advance that ends after the Maturity Date;

(b) Interest Periods commencing on the same date for Floating Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(e) the applicable Borrower shall not have the right to elect any Interest
Period if an Event of Default has occurred and is continuing and, subject to
Section 2.08(b)(iii), for the period that such Event of Default is continuing,
successive Interest Periods shall be one month in duration.

“Interest Period Notice Deadline” means (a) 12:00 P.M. (New York City time) on
the third Business Day prior to the first day of the applicable Interest Period
in the case of the U.S. Dollar Loan, (b) 12:00 P.M. (London time) on the third
Business Day prior to the first day of the applicable Interest Period in the
case of the Sterling Loan, the Euro Loan, the Euro French Loan or a Supplemental
Tranche Loan denominated in Yen, (c) 12:00 P.M. (Singapore time) on the third
Business Day prior to the first day of the applicable Interest Period in the
case of the Singapore Dollar Loan or a Supplemental Tranche Loan denominated in
Hong Kong Dollars, (d) 12:00 P.M. (Sydney time) on the third Business Day prior
to the first day of the applicable Interest Period in the case of the Australian
Dollar Loan and (e) for each Supplemental Tranche Loan denominated in a currency
other than Yen or Hong Kong Dollars, the deadline set forth in the Supplemental
Addendum with respect to each Supplemental Tranche.

 

22



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Interpolated Screen Rate” means, in relation to any Floating Rate Advance for
any Interest Period for which the Floating Rate is to be based on an Applicable
Screen Rate, the rate which results from interpolating on a linear basis
between:

(a) the Applicable Screen Rate for the longest period (for which such Applicable
Screen Rate is available) which is less than the Interest Period; and

(b) the Applicable Screen Rate for the shortest period (for which such
Applicable Screen Rate is available) which exceeds the Interest Period,

each at 11:00 A.M. (London time) either (x) two Business Days before the first
day of such Interest Period in the case of Dollars or any such Committed Foreign
Currency (other than Sterling) or (y) on the first day of such Interest Period
in the case of Sterling.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (i) or (j) of
the definition of “Debt” in respect of such Person.

“JPMorgan Securities” has the meaning specified in the recital of parties to
this Agreement.

“JTC” means Jurong Town Corporation, a body corporate incorporated under the
Jurong Town Corporation Act of Singapore.

“JTC Property” means an Asset located in Singapore that is ground leased from
the JTC.

“JV Pro Rata Share” means, with respect to any Unconsolidated Affiliate at any
time, the fraction, expressed as a percentage, obtained by dividing (a) the
total book value in accordance with GAAP (but determined without giving effect
to any depreciation) of all Equity Interests in such Unconsolidated Affiliate
held by the Parent Guarantor and any of its Subsidiaries by (b) the total book
value in accordance with GAAP (but determined without giving effect to any
depreciation) of all outstanding Equity Interests in such Unconsolidated
Affiliate at such time.

“Lender Accession Agreement” has the meaning specified in Section 2.16(d)(i).

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

23



--------------------------------------------------------------------------------

“Lenders” means (a) the Initial Lenders, (b) each Acceding Lender that shall
become a party hereto pursuant to Section 2.16 or 2.17, and (c) each Person that
shall become a Lender hereunder pursuant to Section 9.07 in each case for so
long as such Initial Lender, Acceding Lender or Person, as the case may be,
shall be a party to this Agreement.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Consolidated Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value, in each case as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be.

“LIBOR Screen Rate” means the display designated as the LIBOR01 Page or LIBOR02
Screen on the Reuters system, as applicable, or such other page as may replace
such page on that system for the purpose of displaying offered rates for
deposits in Dollars or the applicable Committed Foreign Currency.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, (e) each Borrower Accession Agreement, (f) each
Supplemental Addendum, (g) each Loan Modification Agreement and (h) each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement, in each case, as
amended.

“Loan Modification Agreement” has the meaning specified in Section 9.01(c).

“Loan Modification Offer” has the meaning specified in Section 9.01(c).

“Loan Parties” means the Borrowers and the Guarantors.

“Management Determination” has the meaning specified in Section 7.09(f).

“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule II. The Additional Cost Rate (as defined in Schedule II) shall be
calculated by each applicable Lender and notified to the Administrative Agent by
such Lender.

“Margin Stock” has the meaning specified in Regulation U.

“Market Disruption Event” means in connection with (a) Advances in Singapore
Dollars, (i) at or about 11:00 A.M. (Singapore time) on the Quotation Day for
the relevant Interest Period the average rate published on the Reuters page SOR
is not available and the Administrative Agent is unable to determine SOR for the
relevant currency and period or (ii) before close of business in Singapore on
the Quotation Day for the relevant Interest Period, the Administrative Agent
receives notifications from a Lender or Lenders (whose participations in an
Advance exceed fifty percent (50%) of such Advance) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of SOR, (b) Advances in Australian Dollars, (i) at or about 10:30 A.M. (Sydney
time) on the Quotation Day for the relevant Interest Period the average rate
published on the Reuters screen BBSY page is not available and the
Administrative Agent is unable to determine BBR for the relevant currency and
period or (ii) before close of business in Sydney on the Quotation Day for the
relevant Interest Period, the Administrative Agent receives notifications from a
Lender or Lenders (whose participations in an Advance exceed fifty percent
(50%) of such Advance) that the

 

24



--------------------------------------------------------------------------------

cost to it of obtaining matching deposits in the Relevant Interbank Market would
be in excess of BBR, (c) Advances in Hong Kong Dollars, (i) at or about 11:00
A.M. (Hong Kong time) on the Quotation Day for the relevant Interest Period the
Hong Kong Screen Rate is not available and the Administrative Agent is unable to
determine HIBOR for the relevant currency and period or (ii) before close of
business in Hong Kong on the Quotation Day for the relevant Interest Period, the
Administrative Agent receives notifications from a Lender or Lenders (whose
participations in an Advance exceed fifty percent (50%) of such Advance) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of HIBOR and (d) Advances in a Supplemental Currency, (i) at
or about 11:00 A.M. (local time) on the Quotation Day for the relevant Interest
Period the applicable Screen Rate is not available and the Administrative Agent
is unable to determine the interest rate upon which the applicable Floating Rate
is based for the relevant currency and period or (ii) before close of business
local time on the Quotation Day for the relevant Interest Period, the
Administrative Agent receives notifications from a Lender or Lenders (whose
participations in an Advance exceed fifty percent (50%) of such Advance) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of the interest rate upon which the applicable Floating Rate
is based.

“Material Adverse Change” means any material adverse change in the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business or
financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole, (b) the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (c) the ability of any Loan Party to perform its
material Obligations under any Loan Document to which it is or is to be a party.

“Material Contract” means each contract to which the Parent Guarantor or any of
its Subsidiaries is a party that is material to the business or financial
condition of the Parent Guarantor and its Subsidiaries taken as a whole.

“Material Debt” means Debt of any Loan Party or any Subsidiary of a Loan Party
that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $75,000,000 (or the Equivalent thereof in any
foreign currency) or more, either individually or in the aggregate; in each case
(a) whether the primary obligation of one or more of the Loan Parties or their
respective Subsidiaries, (b) whether the subject of one or more separate debt
instruments or agreements, and (c) exclusive of Debt outstanding under this
Agreement.

“Maturity Date” means April 16, 2017, subject to any extension thereof pursuant
to Section 2.15, or such other date on which the final payment of the principal
of the Notes becomes due and payable as therein or herein provided, whether at
such stated maturity date, by declaration of acceleration, or otherwise.

“Maximum Unsecured Debt Percentage” means, on any date of determination, the
then applicable percentage set forth in Section 5.04(b)(i).

“MLPFS” has the meaning specified in the recital of parties to this Agreement.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

25



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and at least one Person other than the Loan Parties and the ERISA Affiliates are
contributing sponsors or (b) any Loan Party or any ERISA Affiliate and at least
one Person other than the Loan Parties and the ERISA Affiliates were previously
contributing sponsors if such Loan Party or ERISA Affiliate would reasonably be
expected to have liability under Section 4064 or 4069 of ERISA in the event such
plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Obligations under or in respect of the Loan Documents; provided, however, that
(a) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge, (b) any provision of the Other Senior Debt Documents restricting the
ability of any Loan Party to encumber its assets (exclusive of any outright
prohibition on the ability of any Loan Party to encumber particular assets)
shall be deemed to not constitute a Negative Pledge so long as such provision is
generally consistent with a comparable provision of the Loan Documents, and
(c) any change of control or similar restriction set forth in an Unconsolidated
Affiliate agreement or in a loan document governing mortgage secured Debt shall
not constitute a Negative Pledge.

“Net Assets” has the meaning specified in Section 7.09(f).

“Net Operating Income” means (a) with respect to any Asset other than an
Unconsolidated Affiliate Asset, the difference (if positive) between (i) the
total rental revenue and other income from the operation of such Asset for the
fiscal quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
Section 5.03(b) or (c), as the case may be, and (ii) all expenses and other
proper charges incurred by the applicable Loan Party or Subsidiary in connection
with the operation and maintenance of such Asset during such fiscal period,
including, without limitation, management fees, repairs, real estate and chattel
taxes and bad debt expenses, but before payment or provision for debt service
charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP, and (b) with respect to any
Unconsolidated Affiliate Asset, the difference (if positive) between (i) the JV
Pro Rata Share of the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the
Administrative Agent pursuant to Section 5.03(b) or (c), as the case may be, and
(ii) the JV Pro Rata Share of all expenses and other proper charges incurred by
the applicable Unconsolidated Affiliate in connection with the operation and
maintenance of such Asset during such fiscal period, including, without
limitation, management fees, repairs, real estate and chattel taxes and bad debt
expenses, but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP, provided that in no event shall Net Operating Income for
any Asset be less than zero.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Note” means a promissory note of any Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender.

 

26



--------------------------------------------------------------------------------

“Note Agreement” means that certain Amended and Restated Note Purchase and
Private Shelf Agreement dated as of November 3, 2011, by and among the Operating
Partnership, the Parent Guarantor, each of the entities party thereto from time
to time as Subsidiary Guarantors (as defined therein), PIM, and the note
purchasers party thereto or bound thereby from time to time, as amended to date
and as further amended from time to time.

“Note Documents” means the Note Agreement, together with all Bonds, instruments
and other agreements entered into and delivered in connection therewith from
time to time.

“Notice” has the meaning specified in Section 9.02(c).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Borrowing Deadline” means (a) 1:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Floating Rate Advances under the U.S. Dollar Loan,
(b) 12:00 P.M. (New York City time) on the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances under the U.S. Dollar Loan,
(c) 1:00 P.M. (London time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing under the Sterling Loan, the Euro
Loan, the Euro French Loan or a Supplemental Tranche Loan denominated in Yen,
(d) 10:00 A.M. (Singapore time) on the third Business Day prior to the date of
the proposed Borrowing in the case of any Borrowing under the Singapore Dollar
Loan or a Supplemental Tranche Loan denominated in Hong Kong Dollars, (e) 10:00
A.M. (Sydney time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing under the Australian Dollar Loan and
(f) for each Supplemental Tranche Loan denominated in a currency other than Yen
or Hong Kong Dollars, the deadline set forth in the Supplemental Addendum with
respect to Borrowings in any Supplemental Currency.

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“OFAC” has the meaning specified in Section 4.01(v).

“Operating Partnership” has the meaning specified in the recital of parties to
this Agreement.

“Other Asset” means a Real Property (other than any Unconsolidated Affiliate
Asset) that operates or is intended to operate as a technology manufacturing
building or a technology office/corporate headquarter building.

“Other Senior Debt Documents” means, collectively, (i) the Note Documents and
(ii) the Global Revolving Credit Facility Documents, in each case under clauses
(i) and (ii), as from time to time amended, modified, amended and restated,
extended, increased, refinanced or replaced.

 

27



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.11(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant Register” has the meaning specified in Section 9.07(f).

“Participating Member State” means each state so described in any of the
legislative measures of the European Council for the introduction of, or
changeover to, an operation of a single or unified European currency.

“Patriot Act” has the meaning specified in Section 9.11.

“Payment Demand” has the meaning specified in Section 7.09(f).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Amendments” has the meaning specified in Section 9.01(c).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet
delinquent or which are the subject of a Good Faith Contest; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
and (ii) individually or together with all other Permitted Liens outstanding on
any date of determination do not materially adversely affect the use of the
property to which they relate unless, in the case of (i) or (ii) above, such
liens are the subject of a Good Faith Contest; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) covenants, conditions and restrictions,
easements, zoning restrictions, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use or value of such property
for its present purposes; (e) Tenancy Leases and other interests of lessees and
lessors under leases of real or personal property made in the ordinary course of
business that do not materially and adversely affect the use of the Real
Property encumbered thereby for its intended purpose or the value thereof;
(f) any attachment or judgment Liens not resulting in an Event of Default under
Section 6.01(g); (g) customary Liens pursuant to general banking terms and
conditions; and (h) Liens in favor of any Secured Party pursuant to any Loan
Document.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PIM” means Prudential Investment Management, Inc., and its successors and
assigns under the Note Documents.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(b).

 

28



--------------------------------------------------------------------------------

“Polish Guarantor” has the meaning specified in Section 7.09(o)(i).

“Post Petition Interest” has the meaning specified in Section 7.07(c).

“Post-Closing Letter Agreement” means the letter agreement dated as of the date
hereof among the initial Borrowers and the Administrative Agent.

“Potential Defaulting Lender” means, at any time, (a) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of such Lender, its Parent
Company or any Subsidiary or financial institution affiliate thereof, (b) any
Lender that has notified, or whose Parent Company or a Subsidiary or financial
institution affiliate thereof has notified, the Administrative Agent or any
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations under any other loan agreement or credit agreement
or other financing agreement, or (c) any Lender that has, or whose Parent
Company has, a long-term non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (a) through (c) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.17(b)) upon notification of such determination by the Administrative
Agent to the Borrowers and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prepayment Minimum” means $1,000,000 (or the Equivalent thereof in any
Committed Foreign Currency).

“Primary Currency” means in respect of (a) the U.S. Dollar Loan, Dollars,
(b) the Sterling Loan, Sterling, (c) the Singapore Dollar Loan, Singapore
Dollars, (d) the Euro Loan and the Euro French Loan, Euros, (e) the Australian
Dollar Loan, Australian Dollars, and (f) each Supplemental Tranche Loan, the
Supplemental Currency related thereto.

“Process Agent” has the meaning specified in Section 9.12(c).

“Processing Fee” means (a) $3,500 in the case of the U.S. Dollar Loan, the
Singapore Dollar Loan, the Australian Dollar Loan and any Supplemental Tranche
Loan, (b) £3,500 in the case of the Sterling Loan, and (c) €3,500 in the case of
the Euro Loan or the Euro French Loan.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Facility Exposure at
such time) and the denominator of which is the aggregate amount of the Lenders’
Commitments at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.04 or 6.01, the aggregate Facility Exposure at such time).

“Qualified French Intercompany Loan” has the meaning specified in
Section 7.09(e)(ii).

“Qualifying Ground Lease” means, subject to the last sentence of this
definition, a lease of Real Property containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options as
to which there are no conditions precedent to exercise thereof other than the
giving of a notice of exercise) (or in the case of a JTC Property, such
conditions precedent as

 

29



--------------------------------------------------------------------------------

are customarily imposed by the JTC on properties of a similar nature that are
leased by the JTC) of (x) 30 years or more (or in the case of a JTC Property, 20
years or more) from the Closing Date or (y) such lesser term as may be
acceptable to the Administrative Agent and which is customarily considered
“financeable” by institutional lenders making loans secured by leasehold
mortgages (or equivalent) in the jurisdiction of the applicable Real Property;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor (or in the case of a JTC Property,
with such prior approval or notification as the JTC customarily requires from
time to time under its standard regulations governing the creation of security
interests over properties of a similar nature that are leased by the JTC);
(c) the obligation of the lessor to give the holder of any mortgage Lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so (or in the case of a JTC Property, such obligations imposed on
the JTC as lessor as are customary in its standard terms of lease for properties
of a similar nature that are leased by the JTC); (d) reasonable transferability
of the lessee’s interest under such lease, including ability to sublease; and
(e) such other rights customarily required by mortgagees in the applicable
jurisdiction making a loan secured by the interest of the holder of a leasehold
estate demised pursuant to a ground lease (or in the case of a JTC Property,
such other rights as are customarily required by mortgagees in relation to
properties of a similar nature that are leased by the JTC). Notwithstanding the
foregoing, the leases set forth on Schedule III hereto as in effect as of the
Closing Date shall be deemed to be Qualifying Ground Leases.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined (a) if the currency is Australian Dollars or Hong Kong Dollars,
the first day of that period, (b) if the currency is Singapore Dollars, two
Singapore Business Days before the first day of that period, and (c) if the
currency is a Supplemental Currency not described in clause (a), the day set
forth in the applicable Supplemental Addendum as the Quotation Day.

“Real Property” means all right, title and interest of any Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies and personal
property in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person, in each case to the extent of such Person’s
interest therein.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Redevelopment Asset” means any Technology Asset (a) which either (i) has been
acquired by any Borrower or any of its Subsidiaries with a view toward
renovating or rehabilitating 25.0% or more of the total square footage of such
Asset, or (ii) any Borrower or a Subsidiary thereof intends to renovate or
rehabilitate 25.0% or more of the total square footage of such Asset, and
(b) that does not qualify as a “Development Asset” by reason of, among other
things, the redevelopment plan for such Asset not including a total demolition
of the existing building(s) and improvements. The Operating Partnership shall be
entitled to reclassify any Redevelopment Asset as a Technology Asset at any
time.

“Register” has the meaning specified in Section 9.07(d).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

30



--------------------------------------------------------------------------------

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Relevant Currency” has the meaning specified in Section 9.14(c).

“Relevant Interbank Market” means, in relation to (a) Australian Dollars, the
Australian bank bill market, (b) Singapore Dollars, the Singapore interbank
market, (c) Hong Kong Dollars, the Hong Kong interbank market, (d) Yen, the
London interbank market, and (e) any other currency of any other jurisdiction,
the applicable interbank market of such jurisdiction.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Lender” has the meaning specified in Section 9.01(b).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of the aggregate principal amount (expressed in Dollars and including
the Equivalent in Dollars at such time of any amounts denominated in a Committed
Foreign Currency) of the Commitments (whether funded or unfunded) outstanding at
such time.

“Responsible Officer” means the chief executive officer, chief financial
officer, senior vice president, controller or the treasurer of any Loan Party or
any of its Subsidiaries. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the applicable Loan Party or Subsidiary thereof, as
applicable, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or such Subsidiary as applicable.

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial Inc., and any successor thereto.

“Screen Rate” means, with respect to each Supplemental Currency (other than Hong
Kong Dollars), the page or service displaying the applicable Floating Rate
relating to such Supplemental Currency as set forth in the applicable
Supplemental Addendum.

“Second Delayed Draw Period” has the meaning specified in Section 2.01(a)(i)(B).

“Second Delayed Draw Tranche” means each of the U.S. Dollar Second Delayed Draw
Tranche, the Sterling Second Delayed Draw Tranche, the Euro Second Delayed Draw
Tranche, the Euro French Second Delayed Draw Tranche, the Singapore Dollar
Second Delayed Draw Tranche and the Australian Dollar Second Delayed Draw
Tranche.

“Secured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries that is
secured by a Lien on the assets of the Parent Guarantor or any Subsidiary
thereof.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt to (b) Total Asset Value, in each
case as at the end of the most recently ended fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender pursuant to Section 5.03(b) or (c), as the case may be.

“Secured Parties” means the Administrative Agent and the Lenders.

 

31



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“SGD Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “SGD Lending Office” opposite its name on Schedule I
hereto or in the Assignment and Acceptance or Lender Accession Agreement
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the
Administrative Agent.

“Singapore Borrowers” means the Initial Singapore Borrower and each Additional
Borrower that is designated as a Borrower with respect to the Singapore Dollar
Loan.

“Singapore Business Day” means a day of the year (other than a Saturday or
Sunday) on which banks are open for general business in Singapore.

“Singapore Dollar 2012 Loan” means the aggregate amount of the advances made by
the Lenders with Singapore Dollar Commitments to Singapore Dollar Borrowers on
the 2012 Borrowing Date or as part of the Singapore Dollar First Delayed Draw
Tranche.

“Singapore Dollar 2013 Loan” means the aggregate amount of the advances made by
the Lenders with Singapore Dollar Commitments to Singapore Dollar Borrowers on
the Amendment Effective Date or as part of the Singapore Dollar Second Delayed
Draw Tranche.

“Singapore Dollar Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Singapore Dollar Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances or Lender Accession Agreements, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Singapore Dollar Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.04 or increased
pursuant to Section 2.16.

“Singapore Dollar First Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(v).

“Singapore Dollar Lender” means any Person that is a Lender hereunder in respect
of the Singapore Dollar Loan in its capacity as a Lender in respect of the
Singapore Dollar Loan.

“Singapore Dollar Loan” means, at any time, the aggregate amount of the Lenders’
Singapore Dollar Commitments at such time, which for the avoidance of doubt
shall include the Singapore Dollar 2012 Loan and the Singapore Dollar 2013 Loan.

“Singapore Dollar Pro Rata Share” of any amount means, with respect to any
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such Lender’s Singapore Dollar Commitment at such time
(or, if the Commitments shall have been terminated pursuant to Section 2.04 or
6.01, such Lender’s Facility Exposure with respect to the Singapore Dollar Loan
at such time) and the denominator of which is the Singapore Dollar Loan at such
time (or, if the Commitments shall have been terminated pursuant to Section 2.04
or 6.01, the total Facility Exposure with respect to the Singapore Dollar Loan
at such time).

 

32



--------------------------------------------------------------------------------

“Singapore Dollar Second Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(v)(B).

“Singapore Dollars” and the “S$” sign each means lawful currency of Singapore.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, in which (a) any Loan Party or any ERISA Affiliate
and no Person other than the Loan Parties and the ERISA Affiliates is a
contributing sponsor or (b) any Loan Party or any ERISA Affiliate, and no Person
other than the Loan Parties and the ERISA Affiliates, is a contributing sponsor
if such Loan Party or ERISA Affiliate would reasonably be expected to have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“SOR” means in relation to the Advances in respect of the Singapore Dollar Loan,
(a) the rate appearing under the caption “ASSOCIATION OF BANKS IN SINGAPORE
SIBOR AND SWAP OFFER RATES AT 11 A.M. SINGAPORE TIME” and the column headed “SGD
SWAP OFFER” on the page ABSIRFIX01 of the Reuters Monitor Money Rates Services
at 11:00 A.M. on the applicable Quotation Day or (b) if no such rate is
available, the rate reasonably determined by the Administrative Agent as the
rate quoted to leading banks in the Singapore interbank market as of 11:00 A.M.
(Singapore time) on the Quotation Day for the offering of deposits in Singapore
Dollars for a period comparable to the applicable Interest Period.

“Specified Jurisdictions” means the United States, Canada, United Kingdom of
Great Britain and Northern Ireland, Singapore, Australia, Japan, France, the
Federal Republic of Germany, Netherlands, Belgium, Switzerland, Ireland,
Luxembourg, Hong Kong, Hungary, the Czech Republic, the Republic of Poland, the
Kingdom of Sweden, the Republic of Finland and the Kingdom of Norway.

“Standing Payment Instruction” means, in relation to each Lender, the payment
instruction set out in Schedule I or in any relevant Assignment and Acceptance
or Lender Accession Agreement, as amended from time to time by written
instructions of a duly authorized officer of the relevant Lender (delivered in a
letter bearing the original signature of such duly authorized officer) to the
Administrative Agent.

“Sterling 2012 Loan” means the aggregate amount of the advances made by the
Lenders with Sterling Commitments to Sterling Borrowers on the 2012 Borrowing
Date or as part of the Sterling First Delayed Draw Tranche.

 

33



--------------------------------------------------------------------------------

“Sterling 2013 Loan” means the aggregate amount of the advances made by the
Lenders with Sterling Commitments to Sterling Borrowers on the Amendment
Effective Date or as part of the Sterling Second Delayed Draw Tranche.

“Sterling” and “£” each means lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

“Sterling Borrowers” means the Initial Luxembourg Borrower 2, the Initial
Luxembourg Borrower 3, the Initial Luxembourg Borrower 4 and each Additional
Borrower that is designated as a Borrower with respect to the Sterling Loan.

“Sterling Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Sterling Commitment” or (b) if such Lender has entered into one or more
Assignment and Acceptances or Lender Accession Agreements, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Sterling Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.16.

“Sterling First Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(ii)(A).

“Sterling Lender” means any Person that is a Lender hereunder in respect of the
Sterling Loan in its capacity as a Lender in respect of the Sterling Loan.

“Sterling Loan” means, at any time, the aggregate amount of the Lenders’
Sterling Commitments at such time, which for the avoidance of doubt shall
include the Sterling 2012 Loan and the Sterling 2013 Loan.

“Sterling Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Sterling Commitment at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, such Lender’s
Facility Exposure with respect to the Sterling Loan at such time) and the
denominator of which is the Sterling Loan at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.04 or 6.01, the total Facility
Exposure with respect to the Sterling Loan at such time).

“Sterling Second Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(ii)(B).

“Subordinated Obligations” has the meaning specified in Section 7.07(a).

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate (a) of which (or in which) more than
50% of (i) the issued and outstanding capital stock having ordinary voting power
to elect a majority of the Board of Directors of such corporation (irrespective
of whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (ii) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (iii) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (b) the
accounts of which would appear on the Consolidated financial statements of such
Person in accordance with GAAP.

“Supplemental Addendum” has the meaning set forth in Section 2.17.

 

34



--------------------------------------------------------------------------------

“Supplemental Borrower” means the applicable Borrower or Borrowers that is or
are designated as the Borrower or Borrowers with respect to a particular
Supplemental Tranche in accordance with Section 2.17.

“Supplemental Currency” has the meaning set forth in Section 2.17.

“Supplemental Tranche” has the meaning set forth in Section 2.17.

“Supplemental Tranche Commitment” means (a) with respect to any Supplemental
Tranche Lender at any time with respect to a Supplemental Tranche Loan, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Supplemental Tranche Commitments” or (b) if such Supplemental Tranche
Lender has entered into one or more Assignment and Acceptances or Lender
Accession Agreements, set forth for such Supplemental Tranche Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Supplemental Tranche Lender’s “Supplemental Tranche Commitments”, as such
amount may be reduced at or prior to such time pursuant to Section 2.04 or
increased pursuant to Section 2.16.

“Supplemental Tranche Effective Date” has the meaning set forth in Section 2.17.

“Supplemental Tranche Lender” means any Person that is a Lender hereunder in
respect of any Supplemental Tranche Loan in its capacity as a Lender in respect
of such Supplemental Tranche Loan.

“Supplemental Tranche Loan” means, at any time, the aggregate amount of the
Supplemental Lenders’ Supplemental Tranche Commitments at such time with respect
to a loan made to one or more Supplemental Borrowers in accordance with
Section 2.17 following a Supplemental Tranche Request.

“Supplemental Tranche Pro Rata Share” of any amount means, with respect to any
Supplemental Tranche Lender at any time, the product of such amount times a
fraction the numerator of which is the amount of such Supplemental Tranche
Lender’s Supplemental Tranche Commitment with respect to the applicable
Supplemental Tranche Loan at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.04 or 6.01, such Supplemental Tranche Lender’s
Facility Exposure with respect to the applicable Supplemental Tranche Loan at
such time) and the denominator of which is the applicable Supplemental Tranche
Loan at such time (or, if the Commitments shall have been terminated pursuant to
Section 2.04 or 6.01, the total Facility Exposure with respect to such
Supplemental Tranche Loan at such time).

“Supplemental Tranche Request” has the meaning set forth in Section 2.17.

“Surviving Debt” means Debt for Borrowed Money of each Loan Party and its
Subsidiaries outstanding immediately after the Effective Date.

“Swiss Guarantor” means any Guarantor incorporated or organized under the laws
of Switzerland.

“Taxes” has the meaning specified in Section 2.11(a).

“Technology Asset” means each Data Center Asset and Other Asset.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrowers or any of their
respective Subsidiaries in its capacity as a lessor or a similar capacity in the
ordinary course of business that do not materially and adversely affect the use
of the Real Property encumbered thereby for its intended purpose.

 

35



--------------------------------------------------------------------------------

“Ticking Fee” has the meaning specified in Section 2.07(b)(i).

“Total Asset Value” means, on any date of determination, the sum of the
following without duplication: (a) the sum of the Asset Values for all Assets at
such date, plus (b) an amount (but not less than zero) equal to all unrestricted
cash and Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries
minus (when calculating Consolidated Debt to Total Asset Value) Debt scheduled
to mature within 24 months after the calculation of Consolidated Debt, plus
(c) earnest money deposits associated with potential acquisitions as of such
date, plus (d) the book value in accordance with GAAP (but determined without
giving effect to any depreciation) of all other investments held by the Parent
Guarantor and its Subsidiaries at such date (exclusive of goodwill and other
intangible assets).

“Total Unencumbered Asset Value” means, on any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets plus
unrestricted cash and Cash Equivalents; provided, however, that the portion of
the Total Unencumbered Asset Value attributable to (a) Redevelopment Assets,
Development Assets and Assets owned by Controlled Joint Ventures shall not
exceed 33% and (b) Unencumbered Assets located in jurisdictions outside of the
Specified Jurisdictions shall not exceed 20%.

“Tranche” means each of the U.S. Dollar Loan, the Sterling Loan, the Euro Loan,
the Euro French Loan, the Singapore Dollar Loan, the Australian Dollar Loan and
each Supplemental Tranche Loan.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche owed or holding greater than 50% of the sum of the
aggregate principal amount of the Commitments (whether funded or unfunded)
outstanding at such time under such Tranche.

“Transfer” means sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire.

“Transfer Date” means, in relation to an assignment by a Lender pursuant to
Section 9.07(a), the later of: (a) the proposed Transfer Date specified in the
Assignment and Acceptance and (b) the date which is the fifth Business Day after
the date of delivery of the relevant Assignment and Acceptance to the
Administrative Agent, or such earlier Business Day endorsed by the
Administrative Agent on such Assignment and Acceptance.

“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department under the Internal Revenue Code.

“Type” refers to the distinction between Advances bearing interest by reference
to the Base Rate and Advances bearing interest by reference to the Floating
Rate.

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest under any Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York or any other applicable law, “UCC” means the Uniform
Commercial Code or such other applicable law as in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

36



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means any Person (a) in which the Parent Guarantor or
any of its Subsidiaries holds any direct or indirect Equity Interest, (b) that
is not a Subsidiary of the Parent Guarantor or any of its Subsidiaries and
(c) the accounts of which would not appear on the Consolidated financial
statements of the Parent Guarantor.

“Unconsolidated Affiliate Assets” means, with respect to any Unconsolidated
Affiliate at any time, the assets owned by such Unconsolidated Affiliate at such
time.

“Unencumbered Adjusted Net Operating Income” means, for any period, without
duplication, (i) the aggregate Adjusted Net Operating Income for all
Unencumbered Assets plus (ii) Allowed Unconsolidated Affiliate Earnings that are
not subject to any Lien; provided, however, that the portion of the Unencumbered
Adjusted Net Operating Income attributable to Allowed Unconsolidated Affiliate
Earnings shall not exceed 15%.

“Unencumbered Asset Conditions” means, with respect to any Asset, that such
Asset is (a) a Technology Asset, Development Asset or Redevelopment Asset,
(b) wholly owned in fee simple absolute (or the equivalent thereof in the
jurisdiction in which the applicable Asset is located) or subject to a
Qualifying Ground Lease, (c) not subject to any Lien (other than Permitted
Liens) or any Negative Pledge, and (d) owned directly by the Operating
Partnership, a Wholly-Owned Subsidiary or a Controlled Joint Venture, the direct
and indirect Equity interests in which are not subject to any Lien (other than
Permitted Liens) or any Negative Pledge.

“Unencumbered Assets” means only those Assets that satisfy the Unencumbered
Asset Conditions, including those Assets listed on the schedule of Unencumbered
Assets delivered to the Administrative Agent as of the Closing Date (as updated
from time to time pursuant to Section 5.03(d)).

“Unencumbered Assets Certificate” means a certificate in substantially the form
of Exhibit E hereto, duly certified by the Chief Financial Officer or other
Responsible Officer of the Parent Guarantor.

“Unencumbered Assets Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Unencumbered Adjusted Net
Operating Income to (b) interest (including capitalized interest) paid or
payable in cash on all Debt for Borrowed Money that is Unsecured Debt of the
Parent Guarantor and its Subsidiaries for the four-fiscal quarter period of the
Parent Guarantor most recently ended for which financial statements are required
to be delivered to the Administrative Agent pursuant to Section 5.03(b) or (c),
as the case may be, determined on a Consolidated basis for such period.

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure, but exclusive of (a) Consolidated
Secured Debt and (b) guarantee obligations in respect of Consolidated Secured
Debt.

“Up-stream Guaranty” has the meaning specified in Section 7.09(f).

“U.S. Dollar 2012 Loan” means the aggregate amount of the advances made by the
Lenders with U.S. Dollar Commitments to U.S. Dollar Borrowers on the 2012
Borrowing Date or as part of the U.S. Dollar First Delayed Draw Tranche.

“U.S. Dollar 2013 Loan” means the aggregate amount of the advances made by the
Lenders with U.S. Dollar Commitments to U.S. Dollar Borrowers on the Amendment
Effective Date or as part of the U.S. Dollar Second Delayed Draw Tranche.

 

37



--------------------------------------------------------------------------------

“U.S. Dollar Borrowers” means the Operating Partnership and each Additional
Borrower that is designated as a Borrower with respect to the U.S. Dollar Loan.

“U.S. Dollar Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “U.S. Dollar Commitment” or (b) if such Lender has entered into one or
more Assignment and Acceptances or Lender Accession Agreements, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “U.S. Dollar Commitment”, as such amount may be
reduced at or prior to such time pursuant to Section 2.04 or increased pursuant
to Section 2.16.

“U.S. Dollar First Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(i)(A).

“U.S. Dollar Lender” means any Person that is a Lender hereunder in respect of
the U.S. Dollar Loan in its capacity as a Lender in respect of the U.S. Dollar
Loan.

“U.S. Dollar Loan” means, at any time, the aggregate amount of the Lenders’
U.S. Dollar Commitments at such time, which for the avoidance of doubt shall
include the U.S. Dollar 2012 Loan and the U.S. Dollar 2013 Loan.

“U.S. Dollar Pro Rata Share” of any amount means, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s U.S. Dollar Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, such
Lender’s Facility Exposure with respect to the U.S. Dollar Loan at such time)
and the denominator of which is the U.S. Dollar Loan at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.04 or 6.01, the
total Facility Exposure with respect to the U.S. Dollar Loan at such time).

“U.S. Dollar Second Delayed Draw Tranche” has the meaning specified in
Section 2.01(a)(i)(B).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wholly-Owned Foreign Subsidiary” means a Foreign Subsidiary that is a
Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” means a Subsidiary of the Operating Partnership where
one-hundred percent (100%) of all of the Equity Interests (other than directors’
qualifying shares) and voting interests of such Subsidiary are owned directly or
indirectly by the Operating Partnership.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Yen” and “¥” each means the lawful currency of Japan.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract

 

38



--------------------------------------------------------------------------------

“as amended” shall mean and be a reference to such agreement or contract as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with its terms. Unless otherwise specified, all references
herein to times of day shall be references to (a) New York time in connection
with matters relating to the U.S. Dollar Loan, (b) London time in connection
with matters relating to the Sterling Loan, the Euro Loan or the Euro French
Loan, (c) Singapore time in connection with matters relating to the Singapore
Dollar Loan, (d) Sydney time in connection with matters relating to the
Australian Dollar Loan, (e) the local time of the principal banking center of
the jurisdiction that issues the Supplemental Currency under each Supplemental
Tranche in connection with matters relating to such Supplemental Tranche, and
(f) in all other cases, New York time.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements of the Parent Guarantor referred to in Section 4.01(g) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) (i) (A) U.S. Dollar 2012 Loan. Subject to and
upon the terms and conditions set forth herein, each Lender with a U.S. Dollar
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make the U.S. Dollar 2012 Loan in Dollars as a single Advance to each of one
or more U.S. Dollar Borrowers on the 2012 Borrowing Date; provided, however,
that a portion of the U.S. Dollar 2012 Loan in the minimum amount of $5,000,000
(and in integral multiples of $100,000 in excess thereof) or, if less, the
aggregate then remaining unfunded Commitments allocable thereto (the “U.S.
Dollar First Delayed Draw Tranche”) may be advanced to each of one or more
U.S. Dollar Borrowers pursuant to one or more Advances within 90 days after the
Effective Date (the “First Delayed Draw Period”); provided further that (x) the
conditions in Section 3.02 shall have been satisfied and (y) the aggregate
amounts advanced to the U.S. Dollar Borrowers pursuant to the U.S. Dollar First
Delayed Draw Tranche shall not exceed the Commitments therefor, if any, set
forth in Schedule I.

(B) U.S. Dollar 2013 Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a U.S. Dollar Commitment as of the Amendment
Effective Date severally agrees, on the terms and conditions hereinafter set
forth, to make the U.S. Dollar 2013 Loan in Dollars as a single Advance to each
of one or more U.S. Dollar Borrowers on the Amendment Effective Date; provided,
however, that a portion of the U.S. Dollar 2013 Loan in the minimum amount of
$5,000,000 (and in integral multiples of $100,000 in excess thereof) or, if
less, the aggregate then remaining unfunded Commitments allocable thereto (the
“U.S. Dollar Second Delayed Draw Tranche”) may be advanced to each of one or
more U.S. Dollar Borrowers pursuant to one or more Advances within 90 days after
the Amendment Effective Date (the “Second Delayed Draw Period”); provided
further that (x) the conditions in Section 3.02 shall have been satisfied and
(y) the aggregate amounts advanced to the U.S. Dollar Borrowers pursuant to the
U.S. Dollar Second Delayed Draw Tranche shall not exceed the Commitments
therefor, if any, set forth in Schedule I.

(ii) (A) Sterling 2012 Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Sterling Commitment severally agrees, on the
terms and conditions hereinafter set forth, to make the Sterling 2012 Loan in
Sterling as a single Advance to each of one or more Sterling Borrowers on the
2012 Borrowing Date; provided, however, that a portion of the Sterling 2012 Loan
in the minimum amount of £5,000,000 (and in integral multiples of £100,000 in
excess thereof) or, if less, the aggregate then remaining unfunded Commitments
allocable thereto (the “Sterling First Delayed Draw

 

39



--------------------------------------------------------------------------------

Tranche”) may be advanced to each of one or more Sterling Borrowers pursuant to
one or more Advances during the First Delayed Draw Period; provided further that
(x) the conditions in Section 3.02 shall have been satisfied and (y) the
aggregate amounts advanced to the Sterling Borrowers pursuant to the Sterling
First Delayed Draw Tranche shall not exceed the Commitments therefor, if any,
set forth in Schedule I.

(B) Sterling 2013 Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Sterling Commitment as of the Amendment Effective
Date severally agrees, on the terms and conditions hereinafter set forth, to
make the Sterling 2013 Loan in Sterling as a single Advance to each of one or
more Sterling Borrowers on the Amendment Effective Date; provided, however, that
a portion of the Sterling 2013 Loan in the minimum amount of £5,000,000 (and in
integral multiples of £100,000 in excess thereof) or, if less, the aggregate
then remaining unfunded Commitments allocable thereto (the “Sterling Second
Delayed Draw Tranche”) may be advanced to each of one or more Sterling Borrowers
pursuant to one or more Advances during the Second Delayed Draw Period; provided
further that (x) the conditions in Section 3.02 shall have been satisfied and
(y) the aggregate amounts advanced to the Sterling Borrowers pursuant to the
Sterling Second Delayed Draw Tranche shall not exceed the Commitments therefor,
if any, set forth in Schedule I.

(iii) (A) Euro 2012 Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Euro Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make the Euro 2012 Loan in Euro as a single
Advance to each of one or more Euro Borrowers on the 2012 Borrowing Date;
provided, however, that a portion of the Euro 2012 Loan in the minimum amount of
€5,000,000 (and in integral multiples of €100,000 in excess thereof) or, if
less, the aggregate then remaining unfunded Commitments allocable thereto (the
“Euro First Delayed Draw Tranche”) may be advanced to each of one or more Euro
Borrowers pursuant to one or more Advances during the First Delayed Draw Period;
provided further that (x) the conditions in Section 3.02 shall have been
satisfied and (y) the aggregate amounts advanced to the Euro Borrowers pursuant
to the Euro First Delayed Draw Tranche shall not exceed the Commitments
therefor, if any, set forth in Schedule I.

(B) Euro 2013 Loan. Subject to and upon the terms and conditions set forth
herein, each Lender with a Euro Commitment as of the Amendment Effective Date
severally agrees, on the terms and conditions hereinafter set forth, to make the
Euro 2013 Loan in Euro as a single Advance to each of one or more Euro Borrowers
on the Amendment Effective Date; provided, however, that a portion of the Euro
2013 Loan in the minimum amount of €5,000,000 (and in integral multiples of
€100,000 in excess thereof) or, if less, the aggregate then remaining unfunded
Commitments allocable thereto (the “Euro Second Delayed Draw Tranche”) may be
advanced to each of one or more Euro Borrowers pursuant to one or more Advances
during the Second Delayed Draw Period; provided further that (x) the conditions
in Section 3.02 shall have been satisfied and (y) the aggregate amounts advanced
to the Euro Borrowers pursuant to the Euro Second Delayed Draw Tranche shall not
exceed the Commitments therefor, if any, set forth in Schedule I.

(iv) (A) Euro French 2012 Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Euro French Commitment severally agrees, on the
terms and conditions hereinafter set forth, to make the Euro French 2012 Loan in
Euro as a single Advance to each of one or more Euro France Borrowers on the
2012 Borrowing Date; provided, however, that a portion of the Euro French 2012
Loan in the minimum amount of €5,000,000 (and in integral multiples of €100,000
in excess thereof) or, if less, the aggregate then remaining unfunded
Commitments allocable thereto (the “Euro French First Delayed Draw Tranche”) may
be advanced to each of one or more Euro France Borrowers pursuant to one or more
Advances during the First Delayed Draw Period; provided further that (x) the
conditions in Section 3.02 shall have been satisfied and (y) the aggregate
amounts advanced to the Euro France Borrowers pursuant to the Euro French First
Delayed Draw Tranche shall not exceed the Commitments therefor, if any, set
forth in Schedule I.

 

40



--------------------------------------------------------------------------------

(B) Euro French 2013 Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Euro French Commitment as of the Amendment
Effective Date severally agrees, on the terms and conditions hereinafter set
forth, to make the Euro French 2013 Loan, if any, in Euro as a single Advance to
each of one or more Euro France Borrowers on the Amendment Effective Date;
provided, however, that a portion of the Euro French 2013 Loan in the minimum
amount of €5,000,000 (and in integral multiples of €100,000 in excess thereof)
or, if less, the aggregate then remaining unfunded Commitments allocable
thereto, if any (the “Euro French Second Delayed Draw Tranche”), may be advanced
to each of one or more Euro France Borrowers pursuant to one or more Advances
during the Second Delayed Draw Period; provided further that (x) the conditions
in Section 3.02 shall have been satisfied and (y) the aggregate amounts advanced
to the Euro France Borrowers pursuant to the Euro French Second Delayed Draw
Tranche shall not exceed the Commitments therefor, if any, set forth in Schedule
I.

(v) (A) Singapore Dollar 2012 Loan. Subject to and upon the terms and conditions
set forth herein, each Lender with a Singapore Dollar Commitment severally
agrees, on the terms and conditions hereinafter set forth, to make the Singapore
Dollar 2012 Loan in Singapore Dollars as a single Advance to the Initial
Singapore Borrower on the 2012 Borrowing Date; provided, however, that a portion
of the Singapore Dollar 2012 Loan in the minimum amount of S$5,000,000 (and in
integral multiples of S$100,000 in excess thereof) or, if less, the aggregate
then remaining unfunded Commitments allocable thereto (the “Singapore Dollar
First Delayed Draw Tranche”) may be advanced to the Singapore Borrowers pursuant
to one or more Advances during the First Delayed Draw Period; provided further
that (x) the conditions in Section 3.02 shall have been satisfied and (y) the
aggregate amounts advanced to the Singapore Borrowers pursuant to the Singapore
Dollar First Delayed Draw Tranche shall not exceed the Commitments therefor, if
any, set forth in Schedule I.

(B) Singapore Dollar 2013 Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Singapore Dollar Commitment as of the Amendment
Effective Date severally agrees, on the terms and conditions hereinafter set
forth, to make the Singapore Dollar 2013 Loan in Singapore Dollars as a single
Advance to each of one or more Singapore Borrowers on the Amendment Effective
Date; provided, however, that a portion of the Singapore Dollar 2013 Loan in the
minimum amount of S$5,000,000 (and in integral multiples of S$100,000 in excess
thereof) or, if less, the aggregate then remaining unfunded Commitments
allocable thereto (the “Singapore Dollar Second Delayed Draw Tranche”) may be
advanced to each of one or more Singapore Borrowers pursuant to one or more
Advances during the Second Delayed Draw Period; provided further that (x) the
conditions in Section 3.02 shall have been satisfied and (y) the aggregate
amounts advanced to the Singapore Borrowers pursuant to the Singapore Dollar
Second Delayed Draw Tranche shall not exceed the Commitments therefor, if any,
set forth in Schedule I.

(vi) (A) Australian Dollar 2012 Loan. Subject to and upon the terms and
conditions set forth herein, each Lender with an Australian Dollar Commitment
severally agrees, on the terms and conditions hereinafter set forth, to make the
Australian Dollar 2012 Loan in Australian Dollars as a single Advance to the
Initial Australia Borrower 1 on the 2012 Borrowing Date; provided, however, that
a portion of the Australian Dollar 2012 Loan in the minimum amount of
A$5,000,000 (and in integral multiples of A$100,000 in excess thereof) or, if
less, the aggregate then remaining unfunded Commitments allocable thereto (the
“Australian Dollar First Delayed Draw Tranche”) may be advanced to each of one
or more Australia Borrowers pursuant to one or more Advances during the First
Delayed Draw Period; provided further that (x) the conditions in Section 3.02
shall have been satisfied and (y) the aggregate amounts advanced to the
Australia Borrowers pursuant to the Australian Dollar First Delayed Draw Tranche
shall not exceed the Commitments therefor, if any, set forth in Schedule I.

 

41



--------------------------------------------------------------------------------

(B) Australian Dollar 2013 Loan. Subject to and upon the terms and conditions
set forth herein, each Lender with an Australian Dollar Commitment as of the
Amendment Effective Date severally agrees, on the terms and conditions
hereinafter set forth, to make the Australian Dollar 2013 Loan in Australian
Dollars as a single Advance to each of one or more Australia Borrowers on the
Amendment Effective Date; provided, however, that a portion of the Australian
Dollar 2013 Loan in the minimum amount of A$5,000,000 (and in integral multiples
of A$100,000 in excess thereof) or, if less, the aggregate then remaining
unfunded Commitments allocable thereto (the “Australian Dollar Second Delayed
Draw Tranche”) may be advanced to each of one or more Australia Borrowers
pursuant to one or more Advances during the Second Delayed Draw Period; provided
further that (x) the conditions in Section 3.02 shall have been satisfied and
(y) the aggregate amounts advanced to the Australia Borrowers pursuant to the
Australian Dollar Second Delayed Draw Tranche shall not exceed the Commitments
therefor, if any, set forth in Schedule I.

(vii) Supplemental Tranche Loan. Subject to and upon the terms and conditions
set forth herein, each Lender with a Supplemental Tranche Commitment severally
agrees, on the terms and conditions hereinafter set forth, to make the
Supplemental Tranche Loan in the applicable Supplemental Tranche Currency as a
single Advance to each of one or more Supplemental Borrowers on the applicable
Supplemental Tranche Effective Date.

(viii) Commitment Increase. Subject to upon the terms and conditions set forth
herein, each Increasing Lender severally agrees, on the terms and conditions
hereinafter set forth, to fund each Commitment Increase as a single Advance to
each of one or more applicable Borrowers on the applicable Increase Date as
contemplated by Section 2.16.

(ix) No Reborrowing. Any amount borrowed and repaid hereunder in respect of the
U.S. Dollar Loan, the Sterling Loan, the Euro Loan, the Euro French Loan, the
Singapore Dollar Loan, the Australian Dollar Loan or any Supplemental Tranche
Loan may not be reborrowed.

SECTION 2.02. Making the Advances; Applicable Borrowers. (a) Each Borrowing
shall be made on notice, given not later than the applicable Notice of Borrowing
Deadline by the applicable Borrower to the Administrative Agent, and with
respect to the initial Borrowing, such notice may be provided to the
Administrative Agent prior to the date hereof. The Administrative Agent shall
provide each relevant Lender with prompt notice thereof by e-mail, telex or
facsimile. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing and sent by e-mail, telex or facsimile, in each case in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Tranche under which such Borrowing is requested, (iii) Type of
Advances comprising such Borrowing, (iv) aggregate amount of such Borrowing,
(v) except in the case of a Borrowing consisting of Base Rate Advances, the
initial Interest Period for each such Advance, (vi) in the case of a Borrowing
under a Supplemental Tranche Loan, the currency of such Advances, and (vii) the
applicable Borrower or Borrowers proposing such Borrowing. Each Lender with a
Commitment in respect of the applicable Tranche shall, before the applicable
Funding Deadline make available for the account of its Applicable Lending Office
to the Administrative Agent at the applicable Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders in respect
of the applicable Tranche. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the applicable
Borrower by crediting the Borrower’s Account.

(a) Each Notice of Borrowing shall be irrevocable and binding on the Borrowers.
In the case of any Borrowing other than the Borrowing of a Base Rate Advance,
the Borrowers shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in

 

42



--------------------------------------------------------------------------------

Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to (w) the date of any Borrowing consisting of any Advance (other than a
Base Rate Advance, an Advance in respect of the Sterling Loan or an Advance in
respect of the Euro Loan or the Euro French Loan), (x) 12:00 P.M. (London time)
on the Business Day immediately prior to the date of any Borrowing consisting of
any Advance in respect of the Sterling Loan or an Advance in respect of the Euro
Loan or the Euro French Loan, (y) 12:00 P.M. (Singapore time) on the Business
Date immediately prior to the date of any Borrowing consisting of any Advance in
respect of the Singapore Dollar Loan or the Australian Dollar Loan or an Advance
in respect of a Supplemental Tranche Loan denominated in Hong Kong Dollars or
(z) 2:00 P.M.(New York City time) on the date of any Borrowing consisting of
Base Rate Advances, that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and, the Administrative Agent may, in
reliance upon such assumption, notwithstanding the last sentence of
Section 2.02(a), make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrowers severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to any Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrowers, the higher of (A) the interest rate applicable at such
time under Section 2.06 to Advances comprising such Borrowing and (B) the cost
of funds incurred by the Administrative Agent in respect of such amount in the
case of Advances denominated in Committed Foreign Currencies and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances in
respect of the U.S. Dollar Loan or (B) the cost of funds incurred by the
Administrative Agent in respect of such amount in the case of all other
Advances. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Advance
as part of such Borrowing for all purposes.

(c) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(d) Except to the extent contemplated in Section 2.16, Section 2.17 and the
provisos in Sections 2.01(a)(i) through (vi), (i) the U.S. Borrowers may request
and receive only one Borrowing hereunder in respect of the U.S. Dollar Loan,
(ii) the Sterling Borrowers may request and receive only one Borrowing hereunder
in respect of the Sterling Loan, (iii) the Euro Borrowers may request and
receive only one Borrowing hereunder in respect of the Euro Loan, (iv) the Euro
France Borrowers may request and receive only one Borrowing hereunder in respect
of the Euro French Loan (v) the Singapore Borrower may request and receive only
one Borrowing hereunder in respect of the Singapore Dollar Loan, (vi) the
Australia Borrowers may request and receive only one Borrowing hereunder in
respect of the Australian Dollar Loan, and (vii) the applicable Supplemental
Tranche Borrowers may request and receive only one Borrowing hereunder in
respect of any Supplemental Tranche Loan. For the avoidance of doubt, the
foregoing shall not limit the Borrowers from selecting multiple Interest Periods
hereunder with respect to such Borrowings.

(e) All Advances in respect of the U.S. Dollar Loan shall be advanced to one or
more U.S. Dollar Borrowers. All Advances in respect of the Sterling Loan shall
be advanced to one or more Sterling Borrowers. All Advances in respect of the
Euro Loan shall be advanced to one or more Euro Borrowers. All Advances in
respect of the Euro French Loan shall be advanced to one or more Euro France
Borrowers. All Advances in respect of the Singapore Dollar Loan shall be
advanced to one or more Singapore Borrowers. All Advances in respect of the
Australian Dollar Loan shall be advanced to one or more Australia Borrowers. All

 

43



--------------------------------------------------------------------------------

Advances in respect of any Supplemental Tranche Loan shall be advanced to one or
more Supplemental Borrowers that are Borrowers under the applicable Supplemental
Tranche Loan. Each Borrower shall be liable for the Advances made to such
Borrower only, provided that (x) if, in accordance with a Notice of Borrowing,
an Advance is made to more than one Borrower as set forth in a single Notice of
Borrowing, all such Borrowers specified in such Notice of Borrowing shall be
jointly and severally liable with respect to such Advance and (y) nothing in
this sentence shall impair or limit the liability or obligations of the
Operating Partnership in its capacity as a Guarantor hereunder.

(f) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.06(d)(ii), 2.08 or 2.09, and (ii) there may not be more than
thirty-six (36) separate Interest Periods outstanding at any time.

(g) Each Lender may, at its option, make any Advance available to any Borrower
by causing any foreign or domestic branch or Affiliate of such Lender to make
such Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of such Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(h) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

(h) The Borrowers irrevocably and for value authorize each Lender that at any
time holds a Commitment denominated in Australian Dollars (at the option of such
Lender) from time to time (i) to prepare reliquefication bills of exchange in
relation to any Advance under the Australian Dollar Loan and (ii) to sign them
as drawer or endorser in the name of and on behalf of any Borrower. The total
face amount of reliquefication bills prepared by any such Lender and outstanding
in relation to any such Advance must not at any time exceed (A) such Lender’s
share of the principal amount of such Advance plus (B) the total interest on
that share over the relevant Interest Period. Reliquefication bills must mature
on or before the last day of the relevant Interest Period. Each such Lender may
realize or deal with any reliquefication bill prepared by it as it thinks fit.
Each such Lender shall indemnify the Borrowers on demand against all
liabilities, costs and expenses incurred by any Borrower by reason of it being a
party to a reliquefication bill prepared by such Lender. The immediately
preceding sentence shall not affect any obligation of the Borrowers under any
Loan Document. In particular, the obligations of the Borrowers to make payments
under the Loan Documents are not in any way affected by any liability of any
Lender, contingent or otherwise, under the indemnity in this Section 2.02(i). If
a reliquefication bill prepared by any such Lender is presented to a Borrower
and such Borrower discharges it by payment, the amount of that payment will be
deemed to have been applied against the moneys payable to such Lender hereunder.
Only a Lender with a Commitment denominated in Australian Dollars will have
recourse to any Borrower under any reliquefication bill.

SECTION 2.03. Repayment of Advances. On the Maturity Date, the Borrowers shall
repay to the Administrative Agent for the ratable account of the Lenders the
aggregate outstanding principal amount of the Advances then outstanding.

SECTION 2.04. Termination or Reduction of the Commitments. (a) Upon each
repayment or prepayment of the Advances, the aggregate Commitments of the
Lenders in the applicable Tranche shall be automatically and permanently
reduced, on a pro rata basis, by an amount equal to the amount by which the
aggregate Commitments with respect to such Tranche immediately prior to such
reduction exceed the aggregate unpaid principal amount of the Advances
outstanding in respect of such Tranche after giving effect to such repayment or
prepayment of the Advances. Except to the extent contemplated in Section 2.16 or
Section 2.17, once reduced, a Commitment may not be increased.

 

44



--------------------------------------------------------------------------------

(b) The Borrowers may, if no Notice of Borrowing is then outstanding, terminate
the unused amount of the Commitment of a Defaulting Lender upon notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.10(g) and Section 2.12(b) will apply to
all amounts thereafter paid by the Borrowers for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrowers, the Administrative Agent
or any Lender may have against such Defaulting Lender.

SECTION 2.05. Prepayments. (a) Optional. The Borrowers may, upon (x) same day
notice in the case of Base Rate Advances and (y) two Business Days’ notice in
the case of Floating Rate Advances received no later than 1:00 P.M. (local time)
(or, in the case of the Sterling Loan, the Euro Loan and the Euro French Loan,
2:00 P.M. (London time)) on the second Business Day prior to the proposed
prepayment date, in each case to the Administrative Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrowers shall, prepay the outstanding aggregate principal amount of
the Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (i) each partial prepayment
under any Tranche shall be in an aggregate principal amount not less than the
applicable Prepayment Minimum or an integral multiple in excess thereof of
$100,000 in the case of the U.S. Dollar Loan, £100,000 in the case of the
Sterling Loan, S$100,000 in the case of the Singapore Dollar Loan, €100,000 in
the case of the Euro Loan or the Euro French Loan, A$100,000 in the case of the
Australian Dollar Loan, H$100,000 in the case of any Supplemental Tranche Loan
denominated in Hong Kong Dollars or ¥10,000,000 in the case of any Supplemental
Tranche Loan denominated in Yen or, if less, the amount of the Advances
outstanding, and (ii) if any prepayment of an Advance (other than a Base Rate
Advance) is made on a date other than the last day of an Interest Period for
such Advance, the Borrower shall also pay any amounts owing pursuant to
Section 9.04(c).

(b) Mandatory. (i) The Borrowers shall, on each Business Day, prepay an
aggregate principal amount of Unsecured Debt in an amount equal to the amount by
which Unsecured Debt exceeds the Maximum Unsecured Debt Percentage of Total
Unencumbered Asset Value.

(ii) All prepayments under this subsection (b), to the extent constituting a
prepayment of Advances hereunder, shall be made together with accrued interest
to the date of such prepayment on the principal amount prepaid.

SECTION 2.06. Interest. (a) Scheduled Interest. The Borrowers shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each December, March, June
and September during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

(ii) Floating Rate Advances. During such periods as such Advance is a Floating
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Advance to the sum

 

45



--------------------------------------------------------------------------------

of (A) the applicable Floating Rate for such Interest Period for such Advance
plus (B) the Applicable Margin in effect on the first day of such Interest
Period plus (C) if any Floating Rate Advance is made by a Lender from its
Applicable Lending Office located in the United Kingdom or a Participating
Member State, the Mandatory Cost, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such Floating Rate
Advance shall be Converted or paid in full. Advances in respect of the Singapore
Dollar Loan, the Sterling Loan, the Euro Loan, the Euro French Loan, the
Australian Dollar Loan and each Supplemental Tranche Loan shall be Floating Rate
Advances.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default of the type described in Section 6.01(a) or (f) or, at the election
of the Administrative Agent and the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, the Borrowers shall pay
interest (which interest shall be payable both before and after the
Administrative Agent has obtained a judgment with respect to the Facility) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 3.02, a notice of Conversion pursuant to
Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrowers and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above.

(d) Interest Rate Determination. (i) [Reserved].

(ii) If Reuters Screen LIBOR01 Page or LIBOR02 Page (or, with respect to
Eurocurrency Rate Advances denominated in Euros, Reuters Screen EURIBOR01 Page)
is unavailable and the Administrative Agent is unable to determine the
Eurocurrency Rate for any Eurocurrency Rate Advances, as provided in the
definition of Eurocurrency Rate herein,

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(B) each such Eurocurrency Rate Advance under the U.S. Dollar Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and, with respect to any Eurocurrency Rate
Advances in respect of any other Tranche, after the last day of the then
existing Interest Period, the interest rate on each Lender’s share of such
Eurocurrency Rate Advance shall be the rate per annum which is the sum of
(i) the rate notified to the Administrative Agent by such Lender as soon as
practicable and in any event before interest is due to be paid in respect of the
applicable Interest Period, to be that which expresses as a percentage rate per
annum the cost to such Lender of funding its share of such Advance from whatever
source it may reasonably select plus (ii) the Applicable Margin, and

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist with respect to such Eurocurrency Rate Advances.

 

46



--------------------------------------------------------------------------------

(e) Market Disruption Events. If a Market Disruption Event occurs in relation to
an Advance for any Interest Period for which the Floating Rate was to have been
based on SOR, BBR or HIBOR or the Screen Rate, then the interest rate on each
Lender’s share of such Advance for such Interest Period shall be the rate per
annum which is the sum of (i) the rate notified to the Administrative Agent by
such Lender as soon as practicable and in any event no later than five
(5) Business Days before interest is due to be paid in respect of such Interest
Period, to be that which expresses as a percentage rate per annum the cost to
such Lender of funding its share of such Advance from whatever source it may
reasonably select plus (ii) the Applicable Margin. If a Market Disruption Event
occurs and the Administrative Agent or any Borrower so requires, the
Administrative Agent and such Borrower shall enter into negotiations (for a
period of not more than thirty (30) days) with a view to agreeing a substitute
basis for determining the rate of interest. Any alternative basis agreed
pursuant to the immediately preceding sentence shall, with the prior consent of
all of the Lenders in the applicable Tranche and the Borrowers, be binding on
all parties.

(f) Additional Reserve Requirements. Each applicable Borrower shall pay to each
Lender (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Floating Rate Advance equal to the actual
costs of such reserves allocated to such Advance by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
fraud or manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
funding of the Floating Rate Advances, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent fraud or manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Advance, provided that
each applicable Borrower shall have received at least 15 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice 15 days prior to the relevant
interest payment date, such additional interest or costs shall be due and
payable 15 days after receipt of such notice. Amounts payable pursuant to this
Section 2.06(f) shall be without duplication of any other component of interest
payable by the Borrowers hereunder.

SECTION 2.07. Fees. (a) Fee Letter. The Borrowers shall pay the fees, in the
amounts and on the dates, set forth in the Fee Letter and such other fees as may
from time to time be agreed between the Borrowers and the Administrative Agent.

(b) Ticking Fee. (i) With respect to each First Delayed Draw Tranche, the
Borrowers under the Tranche in which such First Delayed Draw Tranche forms a
part shall pay to the Administrative Agent for the account of the Lenders in the
applicable First Delayed Draw Tranche (other than any Defaulting Lenders) a
ticking fee (each, a “Ticking Fee”) in the Primary Currency of the applicable
First Delayed Draw Tranche in accordance with this Section 2.07(b)(i). Each
Ticking Fee shall accrue from the date that is thirty (30) days after the
Closing Date until the earlier of (i) the last day of the First Delayed Draw
Period or (ii) the date on which the full amount of the applicable First Delayed
Draw Tranche (the “2012 Ticking Fee Accrual Date”) is advanced to the applicable
Borrowers in an amount equal to 0.20% per annum of the unused portion of the
Commitments under the applicable First Delayed Draw Tranche and shall be payable
in full to the Administrative Agent on the 2012 Ticking Fee Accrual Date for the
account of the applicable Lenders on a pro rata basis in accordance with their
respective Commitments to the Tranche in which the applicable First Delayed Draw
Tranche forms a part.

 

47



--------------------------------------------------------------------------------

(ii) With respect to each Second Delayed Draw Tranche, the Borrowers under the
Tranche in which such Second Delayed Draw Tranche forms a part shall pay to the
Administrative Agent for the account of the Lenders in the applicable Second
Delayed Draw Tranche (other than any Defaulting Lenders) a Ticking Fee in the
Primary Currency of the applicable Second Delayed Draw Tranche in accordance
with this Section 2.07(b)(ii). Each Ticking Fee shall accrue from the date that
is thirty (30) days after the Amendment Effective Date until the earlier of
(i) the last day of the Second Delayed Draw Period or (ii) the date on which the
full amount of the applicable Second Delayed Draw Tranche (the “2013 Ticking Fee
Accrual Date”) is advanced to the applicable Borrowers in an amount equal to
0.20% per annum of the unused portion of the Commitments under the applicable
Second Delayed Draw Tranche and shall be payable in full to the Administrative
Agent on the 2013 Ticking Fee Accrual Date for the account of the applicable
Lenders on a pro rata basis in accordance with their respective Commitments to
the Tranche in which the applicable Second Delayed Draw Tranche forms a part.

(c) Extension Fee. The Borrowers shall pay to the Administrative Agent on each
Extension Date, for the account of each Lender, a Facility extension fee, in an
amount equal to 0.075% of each Lender’s Commitment then outstanding.

(d) Defaulting Lenders and Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.07(a) or (b) (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).

SECTION 2.08. Conversion of Advances. (a) Optional. Any Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 1:00
P.M. (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances in respect of the U.S. Dollar Loan of
one Type comprising the same Borrowing into Advances denominated in Dollars of
the other Type; provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than
U.S.$1,000,000, no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing in respect of the U.S. Dollar Loan shall
be made ratably among the applicable Lenders in accordance with their
Commitments under such Tranche. Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Dollar denominated Advances to be Converted and (iii) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for such
Advances. Each notice of Conversion shall be irrevocable and binding on the
Borrowers.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing in respect of the
U.S. Dollar Loan shall be reduced, by payment or prepayment or otherwise, to
less than $1,000,000, such Advances shall automatically as of the last day of
the then applicable Interest Period Convert into Base Rate Advances.

(ii) If the Borrowers shall fail to select the duration of any Interest Period
for any Floating Rate Advance, an Interest Period of one month shall apply.

(iii) Upon the occurrence and during the continuance of any Event of Default, if
the applicable Tranche Required Lenders so request in writing to the
Administrative Agent and the Borrowers, (A) each Floating Rate Advance in
respect of such Tranche will automatically, on the last day of the then existing
Interest Period therefor, be Converted into a Base Rate Advance and (B) the
obligation of the applicable Lenders to make, or to Convert Advances into,
Floating Rate Advances shall be suspended.

 

48



--------------------------------------------------------------------------------

SECTION 2.09. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation, administration or application of
any law or regulation or (ii) compliance with any law or regulation made after
the date of this Agreement there shall be (i) a reduction in the rate of return
from a Tranche or on a Lender’s (or its Affiliate’s) overall capital, (ii) any
additional or increased cost or (iii) a reduction of any amount due and payable
under any Loan Document, which is incurred or suffered by any Lender or any of
its Affiliates to the extent that it is attributable to that Lender agreeing to
make or of making, funding or maintaining Floating Rate Advances or funding or
performing its obligations under any Loan Document (excluding, for purposes of
this Section 2.09, any such increased costs compensated for by the payment of
the Mandatory Cost or resulting from (A) Indemnified Taxes or Other Taxes (as to
which Section 2.11 shall govern), (B) changes in the rate or basis of taxation
of overall net income or overall gross income by the United States, by any
jurisdiction in which a Borrower is located or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Applicable
Lending Office or any political subdivision thereof, (C) any Tax attributable to
any Lender’s failure or inability (other than any inability as a result of a
change in law) to comply with Section 2.11(e), (D) any U.S. federal withholding
tax imposed pursuant to FATCA or (E) the willful breach by the relevant Lender
or any of its Affiliates of any law or regulation or the terms of any Loan
Document), then the Borrowers shall from time to time, within 10 Business Days
after demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost;
provided, however, that a Lender claiming additional amounts under this
Section 2.09(a) agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost shall be submitted to the Borrowers by such Lender and shall be conclusive
and binding for all purposes, absent fraud or manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
Commitments hereunder and other commitments of such type, then, within 10
Business Days after demand by such Lender or such corporation (with a copy of
such demand to the Administrative Agent), the Borrowers shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Borrowers by such Lender shall be conclusive and
binding for all purposes, absent manifest error. For purposes of this
Section 2.09, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines, and directives in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have gone into effect and been adopted after the date of this Agreement.

(c) If, with respect to any Eurocurrency Rate Advances in respect of the
U.S. Dollar Loan, the Tranche Required Lenders for the U.S. Dollar Loan notify
the Administrative Agent that the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurocurrency Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrowers and the
Lenders, whereupon (i) each such Eurocurrency Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Advance, and (ii) the obligation of the Lenders under the U.S. Dollar
Loan to make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended until the Administrative Agent

 

49



--------------------------------------------------------------------------------

shall notify the Borrowers that such Lenders have determined that the
circumstances causing such suspension no longer exist. If, with respect to any
Floating Rate Advances not described in the first sentence of this
Section 2.10(c), the Tranche Required Lenders for any Tranche other than the
U.S. Dollar Loan notify the Administrative Agent that the Floating Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Floating Rate Advances for such
Interest Period, the Administrative Agent shall forthwith so notify the
Borrowers and the Lenders, whereupon (x) the obligation of the Lenders to make
such Floating Rate Advances shall be suspended and (y) with respect to any
Floating Rate Advances that are then outstanding under any Tranche (other than
the U.S. Dollar Loan), such Floating Rate Advances shall thereafter bear
interest at an interest rate on each Lender’s share of such Floating Rate
Advance at the rate per annum which is the sum of (1) the rate notified to the
Administrative Agent by such Lender as soon as practicable and in any event
before interest is due to be paid in respect of the applicable Interest Period,
to be that which expresses as a percentage rate per annum the cost to such
Lender of funding its share of such Floating Rate Advance from whatever source
it may reasonably select plus (2) the Applicable Margin, in each case until the
Administrative Agent shall notify the Borrowers that such Lenders have
determined that the circumstances causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender or its Applicable Lending Office to perform
its obligations hereunder to make Floating Rate Advances or to fund or continue
to fund or maintain Floating Rate Advances in any currency hereunder or if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful for any Lender to purchase or sell or
to take deposits of, any applicable currency in the Relevant Interbank Market,
then, on notice thereof and demand therefor by such Lender to the Borrowers
through the Administrative Agent, (i) each Eurocurrency Rate Advance by such
Lender made pursuant to the U.S. Dollar Loan will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of such Lenders
to make, continue or Convert Advances into, Floating Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrowers that such
Lender has determined that the circumstances causing such suspension no longer
exist; provided, however, that, before making any such demand, such Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Applicable Lending Office
if the making of such a designation would allow such Lender or its Applicable
Lending Office to continue to perform its obligations to make Floating Rate
Advances or to continue to fund or maintain Floating Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. The conversion of any Eurocurrency Rate Advance of any Lender to a Base
Rate Advance or the suspension of any obligation of any Lender to make any
Floating Rate Advance pursuant to the provisions of this Section 2.09(d) shall
not affect the obligation of any other Lender to continue to make Eurocurrency
Rate Advances in accordance with the terms of this Agreement.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 2.09 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender pursuant to the foregoing provisions of
this Section 2.09 for any increased costs incurred or reductions suffered more
than 180 days prior to the date that such Lender, notifies the Operating
Partnership of the event or circumstance giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the event or circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

(f) If (i) any Lender is a Defaulting Lender, (ii) any Lender requests
compensation pursuant to Section 2.09(a) or Section 2.09(b), (iii) any Lender
gives notice pursuant to Section 2.09(c) or Section 2.09(d) or (iv) any Borrower
is required to make payment to any Lender pursuant to Section 2.11 (any such
Lender, an “Affected Lender”), then the Operating Partnership shall have the
right, upon written demand to such Affected Lender and the Administrative Agent
at any time thereafter to cause such Affected Lender to

 

50



--------------------------------------------------------------------------------

assign its rights and obligations under this Agreement (including, without
limitation, its Commitment or Commitments, the Advances owing to it and the Note
or Notes, if any, held by it) to a Replacement Lender, provided that the
proposed assignment does not conflict with applicable laws. The Replacement
Lender shall purchase such interests of the Affected Lender at par and shall
assume the rights and obligations of the Affected Lender under this Agreement
upon execution by the Replacement Lender of an Assignment and Acceptance
delivered pursuant to Section 9.07; provided, however, the Affected Lender shall
be entitled to indemnification as otherwise provided in this Agreement with
respect to any events occurring prior to such assignment. Any Lender that
becomes a Affected Lender agrees that, upon receipt of notice from the Borrowers
given in accordance with this Section 2.09(f) it shall promptly execute and
deliver an Assignment and Acceptance with a Replacement Lender as contemplated
by this Section 2.09(f). The execution and delivery of any such Assignment and
Acceptance shall not be deemed to comprise a waiver of claims against any
Affected Lender by the Borrowers or the Administrative Agent or a waiver of any
claims against the Borrowers or the Administrative Agent by the Affected Lender.
Notwithstanding the foregoing, a Lender shall not be required to make any
assignment pursuant to this Section 2.09(f) if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Operating
Partnership to require such assignment cease to apply.

SECTION 2.10. Payments and Computations. (a) The Borrowers shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances in respect of (v) the U.S. Dollar Loan not later than 2:00
P.M. (New York City time), (w) the Sterling Loan, the Euro Loan or the Euro
French Loan not later than 2:00 P.M. (London time), (x) the Singapore Dollar
Loan not later than 2:00 P.M. (Singapore time), (y) the Australian Dollar Loan
not later than 2:00 P.M. (Sydney time), or (z) any other Tranche not later than
2:00 P.M. (local time), in each case, on the day when due, irrespective of any
right of counterclaim or set-off (except as otherwise provided in Section 2.12),
to the Administrative Agent at the applicable Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. Each payment shall be made by the Borrowers in the currency of the
applicable Advance to which the applicable payment relates, except to the extent
required otherwise hereunder, and the Administrative Agent shall not be
obligated to accept a payment that is not in the correct currency. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by any Borrower is in respect of principal, interest,
commitment fees or any other Obligation then payable hereunder and under the
other Loan Documents to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders in
accordance with the applicable Standing Payment Instructions and (ii) if such
payment by any Borrower is in respect of any Obligation then payable hereunder
to one Lender, to such Lender for the account of its Applicable Lending Office,
in each case to be applied in accordance with the terms of this Agreement. Upon
any Acceding Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.16 or making a Supplemental Tranche Commitment
pursuant to Section 2.17 and upon the Administrative Agent’s receipt of such
Lender’s Lender Accession Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the
Administrative Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby in
accordance with the applicable Standing Payment Instructions. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.07(d), from and after
the applicable Transfer Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assigned thereby to the Lender assignee thereunder in accordance with
such Lender assignee’s Standing Payment Instructions, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
If the Administrative Agent has notified the parties to any Assignment and
Acceptance that the Administrative Agent is able to distribute interest payments
on a “pro rata basis” to the assignor and assignee Lenders, then in respect of
any assignment pursuant to Section 9.07, the effective date of which, in each
case, is after the date of such notification and is not on the last day of an
Interest Period (A) any

 

51



--------------------------------------------------------------------------------

interest or fees in respect of the relevant assigned interest in the Facility
that are expressed to accrue by reference to the lapse of time shall continue to
accrue in favor of the assignor Lender up to but excluding the Transfer Date
(the “Accrued Amounts”) and shall become due and payable to the assignor Lender
without further interest accruing on them on the last day of the current
Interest Period (or, if the Interest Period is longer than six calendar months,
on the next of the dates which falls at six monthly intervals after the first
day of that Interest Period) and (B) the rights assigned or transferred by the
assignor Lender will not include the right to the Accrued Amounts so that, for
the avoidance of doubt: (1) when the Accrued Amounts become payable, those
Accrued Amounts will be payable for the account of the assignor Lender and
(2) the amount payable to the assignee Lender on that date will be the amount
which would, but for the application of this Section 2.10(a), have been payable
to it on that date, but after deduction of the Accrued Amounts.

(b) [Reserved].

(c) All computations of interest (i) based on the Base Rate and (ii) on Advances
denominated in Sterling, Australian Dollars, Hong Kong Dollars, Singapore
Dollars and any other Committed Foreign Currency (subject to clause (D) below)
where the practice in the Relevant Interbank Market is to compute interest on
the basis of a year of 365 or 366 days, as the case may be, shall, in each case,
be made by the Administrative Agent on the basis of a year of 365 or 366 days,
as the case may be, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. All computations of fees and interest (A) on Advances in
respect of the Euro Loan or the Euro French Loan, (B) on Advances in Yen, (C) on
Advances in respect of the U.S. Dollar Loan based on the Eurocurrency Rate,
(D) on Advances denominated in any other Committed Foreign Currency where the
practice of the Relevant Interbank Market is to compute interest on the basis of
a year of 360 days, and (E) based on the Federal Funds Rate shall, in each case,
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such fees or interest are payable.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Floating Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to any Lender hereunder that such
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent such Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at (i) the Federal Funds Rate in the
case of Advances in respect of the U.S. Dollar Loan or (ii) the cost of funds
incurred by the Administrative Agent in respect of such amount in the case of
all other Advances.

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement or
any Note in currencies other than the currency or currencies required to enable
the Administrative Agent to distribute funds to the Lenders in accordance with
the terms of this Section 2.10, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars or into a Committed Foreign Currency
or from Dollars to a Committed

 

52



--------------------------------------------------------------------------------

Foreign Currency or from a Committed Foreign Currency to Dollars, as the case
may be, to the extent necessary to enable the Administrative Agent to distribute
such funds in accordance with the terms of this Section 2.10, provided that the
Borrowers and each of the Lenders hereby agree that the Administrative Agent
shall not be liable or responsible for any loss, cost or expense suffered by the
Borrowers or such Lender as a result of any conversion or exchange of currencies
effected pursuant to this Section 2.10(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that the Borrowers agree to indemnify the Administrative Agent and each
Lender, and hold the Administrative Agent and each Lender harmless, for any and
all losses, costs and expenses incurred by the Administrative Agent or any
Lender for any conversion or exchange of currencies (or the failure to convert
or exchange any currencies) in accordance with this Section 2.10(f) save to the
extent that it is found in a final non-appealable judgment of a court of
competent jurisdiction that such loss, cost or expense resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth below in
this Section 2.10(g). Payments to the Lenders shall be in accordance with the
applicable Standing Payment Instructions. Upon the occurrence and during the
continuance of any Event of Default, Advances denominated in Committed Foreign
Currencies will, at any time during the continuance of such Event of Default
that the Administrative Agent determines it necessary or desirable to calculate
the pro rata share of the Lenders on a Facility-wide basis, be converted on a
notional basis into the Equivalent amount of Dollars solely for the purposes of
making any allocations required under this Section 2.10(g) and Section 2.12(b).
The order of priority shall be as follows:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Administrative Agent (solely in its
capacity as Administrative Agent) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Administrative Agent on such date;

(ii) second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iii) third, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lenders under Sections 2.09 and 2.11 on such
date, ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;

(iv) fourth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.07 on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facility on such date;

(v) fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrowers under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.06(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.06(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

 

53



--------------------------------------------------------------------------------

(vii) seventh, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lenders on
such date, ratably based upon the respective aggregate amounts of all such
principal obligations owing to the Administrative Agent and the Lenders on such
date;

(viii) eighth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

(ix) ninth, the remainder, if any, to the Borrowers for their own account.

SECTION 2.11. Taxes. (a) Any and all payments by any Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.10, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(collectively, “Taxes”), excluding (i) in the case of each Lender and the
Administrative Agent, Taxes that are imposed on its net income by the United
States (including branch profits Taxes or alternative minimum Tax) and Taxes
that are imposed on its net income (and franchise or other similar Taxes imposed
in lieu thereof) by the state or foreign jurisdiction under the laws of which
such Lender or the Administrative Agent, as the case may be, is organized or any
political subdivision thereof or, other than solely as a result of making
Advances hereunder, the jurisdiction (or jurisdictions) in which it is otherwise
conducting business or in which it is treated as resident for tax purposes and,
in the case of each Lender, Taxes that are imposed on its net income (and
franchise or other similar Taxes imposed in lieu thereof) by the state or
foreign jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (ii) any withholding Tax imposed on amounts payable to or
for the account of the Administrative Agent or any Lender at the time the
Administrative Agent or such Lender, as applicable, becomes a party hereto or,
with respect to any Tranche, initially acquires an interest in a Loan in such
Tranche (other than pursuant to a transfer of rights and obligations under
Section 2.09(f)) or such Lender designates a new Applicable Lending Office,
except in each case to the extent that, pursuant to this Section 2.11(a) or
Section 2.11(c), amounts with respect to such Tax was payable to such Lender’s
or the Administrative Agent’s assignor immediately before such Lender or the
Administrative Agent became a party hereto or, with respect to any Tranche,
initially acquired an interest in a Loan in such Tranche or to such Lender
immediately before it changed its Applicable Lending Office, (iii) any Tax
attributable to any Lender’s or the Administrative Agent’s failure or inability
(other than any inability as a result of a change in law) to comply with
Section 2.11(e), and (iv) any U.S. federal withholding tax imposed pursuant to
Sections 1471 through 1474 of the Internal Revenue Code (or any amended or
successor version that is substantively comparable), including any current or
future implementing Treasury Regulations and administrative pronouncements
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code (collectively, “FATCA”) (all such excluded Taxes in
respect of payments hereunder or under the Notes being referred to as “Excluded
Taxes”, and all Taxes other than Other Taxes and Excluded Taxes being referred
to as “Indemnified Taxes”). If any Borrower or the Administrative Agent shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, as the
case may be, (i) to the extent such Taxes are Indemnified Taxes, the sum payable
by such Borrower shall be increased as may be necessary so that after such
Borrower and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.11) such Lender or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or the Administrative Agent, as the
case may be, shall make all such deductions and (iii) such Borrower or the
Administrative Agent, as the case may be, shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

 

54



--------------------------------------------------------------------------------

(b) In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement, or any other Loan Document (“Other
Taxes”). All payments to be made by the Loan Parties under or in connection with
the Loan Documents have been calculated without regard to Indirect Tax. If all
or part of any such payment is the consideration for a taxable supply or
chargeable with Indirect Tax and if the Administrative Agent or any Lender is
liable to pay such Indirect Tax to the relevant tax authorities then, when the
applicable Loan Party makes the payment (i) it must pay to the Administrative
Agent or the applicable Lender, as the case may be, an additional amount equal
to that payment (or part) multiplied by the appropriate rate of Indirect Tax and
(ii) the Administrative Agent or such Lender, as applicable, shall promptly
provide to the applicable Loan Party a tax invoice complying with the relevant
law relating to such Indirect Tax; provided, however, that with respect to the
Sterling Loan, the Euro Loan, the Euro French Loan and any Supplemental Tranche
Loan denominated in Yen, the applicable Lender and not the Administrative Agent
shall provide any such tax invoices to the applicable Loan Party. Where a Loan
Document requires a Loan Party to reimburse the Administrative Agent or any
Lender, as applicable, for any costs or expenses, such Loan Party shall also at
the same time pay and indemnify the Administrative Agent or such Lender, as
applicable, an amount equal to any Indirect Tax incurred by the Administrative
Agent or such Lender, as applicable, in respect of the costs or expenses, save
to the extent that that the Administrative Agent or such Lender, as applicable,
is entitled to repayment or credit in respect of the Indirect Tax. The
Administrative Agent or such Lender, as applicable, will promptly provide to the
applicable Loan Party a tax invoice complying with the relevant law relating to
that Indirect Tax; provided, however, that with respect to the Sterling Loan,
the Euro Loan, the Euro French Loan and any Supplemental Tranche Loan
denominated in Yen, the applicable Lender and not the Administrative Agent shall
provide any such tax invoices to the applicable Loan Party.

(c) Without duplication of Sections 2.11(a) or 2.11(b), the Borrowers shall
indemnify each Lender and the Administrative Agent for and hold them harmless
against the full amount of Indemnified Taxes and Other Taxes, and for the full
amount of Indemnified Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.11, imposed on or paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, additions to tax, interest and reasonable expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor; provided, however, that the Borrowers shall not be
obligated to make payment to any Lender or the Administrative Agent, as the case
may be, pursuant to this Section 2.11 in respect of any penalties, interest and
other liabilities attributable to Indemnified Taxes or Other Taxes to the extent
such penalties, interest and other liabilities are attributable to the gross
negligence or willful misconduct of such Lender or the Administrative Agent, as
the case may be, as found in a final, non-appealable judgment of a court of
competent jurisdiction.

(d) As soon as practicable after the date of any payment of Taxes, the Borrowers
shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment or, if such receipts are not obtainable, other evidence of such payments
by the Borrowers reasonably satisfactory to the Administrative Agent.

(e) (i) Any Lender (which, for purposes of this Section 2.11(e) shall include
the Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, upon becoming a party to
this Agreement and at the time or times reasonably requested by any Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, upon becoming a party to this Agreement
and if reasonably requested by a Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such entity is
subject to withholding or information reporting requirements with respect to
such Lender.

 

55



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing: (A) any Lender that is a
U.S. person (as defined in Section 7701(a)(30) of the Internal Revenue Code)
shall deliver to the Borrowers and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B) each Lender that is not a U.S. person (as defined in Section 7701(a)(30) of
the Internal Revenue Code) (each, a “Foreign Lender”) shall, to the extent that
it is legally entitled to do so, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender, and on the
Transfer Date with respect to the Assignment and Acceptance or the date of the
Lender Accession Agreement pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as requested in writing by
the Borrowers or the Administrative Agent (but only so long thereafter as such
Lender remains lawfully able to do so), provide each of the Administrative Agent
and the Borrowers (1) in the case of a Foreign Lender that is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (x) a
statement in a form agreed to between the Administrative Agent and the Borrowers
to the effect that such Lender is eligible for a complete exemption from
withholding of United States Taxes under Section 871(h) or 881(c) of the
Internal Revenue Code, and (y) two duly completed and signed copies of Internal
Revenue Service Form W-8BEN or successor and related applicable form; or (2) in
the case of a Foreign Lender that cannot comply with the requirements of clause
(1) hereof, two duly completed and signed copies of Internal Revenue Service
Form W-8BEN (claiming an exemption from or a reduction in United States
withholding tax under an applicable treaty) or its successor form, Form W-8ECI
(claiming an exemption from United States withholding tax as effectively
connected income) or its successor form, or Form W-8IMY (together with any
supporting documentation) or its successor form, and related applicable forms,
as the case may be. If any form or document referred to in this subsection
(e) (other than any form or document referred to in subsection (e)(ii)(A),
(B) or (D) of this Section 2.11) requires the disclosure of information that the
applicable Lender reasonably considers to be confidential, such Lender shall
give notice thereof to the Borrowers and shall not be obligated to include in
such form or document such confidential information; (C) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to the Borrowers
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of any Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made; and (D) if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the applicable Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by such Borrower or
the Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for the purposes of this subsection (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

56



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly notify the Borrowers and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption from or reduction of Taxes.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.11 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, (x) be
otherwise disadvantageous to such Lender or (y) subject such Lender to any
material unreimbursed cost or expense.

(g) If any Lender or the Administrative Agent receives a refund of Taxes or
Other Taxes paid by any Borrower or for which the Borrowers have indemnified any
Lender or the Administrative Agent, as the case may be, pursuant to this
Section 2.11, then such Lender or the Administrative Agent, as applicable, shall
pay such amount, net of any reasonable expenses incurred by such Lender or the
Administrative Agent, to the Borrowers as soon as practicable. Notwithstanding
the foregoing, (i) the Borrowers shall not be entitled to review the tax records
or financial information of any Lender or the Administrative Agent and
(ii) neither the Administrative Agent nor any Lender shall have any obligation
to pursue (and no Loan Party shall have any right to assert) any refund of Taxes
or Other Taxes that may be paid by the Borrowers.

(h) To the extent permitted under the Internal Revenue Code and the applicable
Treasury Regulations, the Administrative Agent shall (i) act as the withholding
agent solely with respect to the U.S. Dollar Loan, the Euro Loan, the Euro
French Loan and the Sterling Loan contemplated by the Loan Documents, taking
into account that each of the Borrowers (other than the Operating Partnership)
as of the date hereof is intended to be treated as an entity disregarded as
separate from the Operating Partnership for U.S. federal income tax purposes and
(ii) prepare and file (on behalf of the Borrowers), and furnish to the
applicable Lenders, any required Internal Revenue Service Form 1042-S with
respect to the U.S. Dollar Loan, the Euro Loan, the Euro French Loan and the
Sterling Loan. Except as provided in the preceding sentence, the Administrative
Agent (including, for this purpose, the Persons included in Section 2.11(i))
shall not act as withholding agent (within the meaning of the Internal Revenue
Code and the applicable Treasury Regulations) with respect to any Tranche,
provided, however, that if in the future, the Administrative Agent or an
affiliate of the Administrative Agent that is a U.S. Person for U.S. federal
income tax purposes administers another Tranche, the Administrative Agent or
such affiliate shall (i) act as withholding agent (within the meaning of the
Internal Revenue Code and the applicable Treasury Regulations) with respect to
such Tranche as required by law and (ii) prepare and file (on behalf of the
Borrowers), and furnish to the applicable Lenders, any required Internal Revenue
Service Form 1042-S with respect to such Tranche. The Administrative Agent and
the Borrowers further agree to mutually cooperate and furnish or cause to be
furnished upon request, as promptly as practicable, such information and
assistance reasonably necessary for the filing of all Tax returns and complying
with all Tax withholding and information reporting requirements. The
Administrative Agent agrees to provide the Borrowers information regarding the
interest, principal, fees or other amounts payable to each Person pursuant to
the Loan Documents by January 31 of each year following the year during which
such payment was made.

(i) For purposes of this Section 2.11 (except for purposes of the first sentence
of paragraph (h)), references to the Administrative Agent shall include any
Affiliate or sub-agent of the Administrative Agent, in each case performing any
duties or obligations of the Administrative Agent.

SECTION 2.12. Sharing of Payments, Etc. (a) Sharing Within Each Tranche. Subject
to the provisions of Section 2.10(g), if, in connection with any particular
Tranche, any Applicable Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Applicable Lender Party
with

 

57



--------------------------------------------------------------------------------

respect to such Tranche under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Applicable Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Applicable Lender
Parties with respect to such Tranche under the Loan Documents at such time) of
payments on account of the Obligations due and payable to all such Applicable
Lender Parties under the Loan Documents at such time obtained by all such
Applicable Lender Parties at such time or (b) on account of Obligations owing
(but not due and payable) to such Applicable Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Applicable Lender
Party at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all such Applicable Lender Parties hereunder at such
time) of payments on account of the Obligations owing (but not due and payable)
to all such Applicable Lender Parties under the Loan Documents at such time
obtained by all of such Applicable Lender Parties at such time, such Applicable
Lender Party shall forthwith purchase from such other Applicable Lender Parties
such interests or participating interests in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Applicable Lender Party to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Applicable Lender Party, such purchase
from each other Applicable Lender Party shall be rescinded and such other
Applicable Lender Party shall repay to the purchasing Applicable Lender Party
the purchase price to the extent of such Applicable Lender Party’s ratable share
(according to the proportion of (i) the purchase price paid to such Applicable
Lender Party to (ii) the aggregate purchase price paid to all Applicable Lender
Parties) of such recovery together with an amount equal to such Applicable
Lender Party’s ratable share (according to the proportion of (i) the amount of
such other Applicable Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Applicable Lender Party) of any interest or
other amount paid or payable by the purchasing Applicable Lender Party in
respect of the total amount so recovered. The Borrowers agree that any
Applicable Lender Party so purchasing an interest or participating interest from
another Applicable Lender Party pursuant to this Section 2.12(a) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such interest or participating interest,
as the case may be, as fully as if such Applicable Lender Party were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.

(b) Pro Rata Sharing Following Event of Default. Notwithstanding
Section 2.12(a), following the occurrence and during the continuance of any
Event of Default and the notional conversion of all Advances denominated in a
Committed Foreign Currency into Dollars pursuant to Section 2.10(g), subject to
the provisions of Section 2.10(g), if any Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of Obligations due and payable to such Lender under
the Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders under the Loan Documents at such time
obtained by all the Lenders at such time or (b) on account of Obligations owing
(but not due and payable) to such Lender under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Lender at such time to (ii) the aggregate amount
of the Obligations owing (but not due and payable) to all Lenders under the Loan
Documents at such time) of payments on account of the Obligations owing (but not
due and payable) to all Lenders under the Loan Documents at such time obtained
by all of the Lenders at such time, such Lender shall forthwith purchase from
the other Lenders such interests or participating interests in the Obligations
due and payable or owing to them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of

 

58



--------------------------------------------------------------------------------

any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrowers agree that any Lender so
purchasing an interest or participating interest from another Lender pursuant to
this Section 2.12(b) may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
interest or participating interest, as the case may be, as fully as if such
Lender were the direct creditor of the Borrowers in the amount of such interest
or participating interest, as the case may be.

SECTION 2.13. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrowers agree that they shall use such proceeds) solely for the
acquisition, development and redevelopment of Assets, for repayment of Debt, for
working capital and for other general corporate purposes of the Parent
Guarantor, the Borrowers and their respective Subsidiaries.

SECTION 2.14. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrowers agree that upon
notice by any Lender to any Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the applicable Borrower shall promptly
execute and deliver to such Lender, with a copy to the Administrative Agent, a
Note, in substantially the form of Exhibit A hereto, payable to such Lender in a
principal amount equal to the Commitment of such Lender. All references to Notes
in the Loan Documents shall mean Notes, if any, to the extent issued hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) may include a control account and a subsidiary account for each
Lender. In each account with respect to each Lender (including the control
account and subsidiary account, if applicable) there shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance and Lender Accession
Agreement delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Administrative
Agent from the Borrowers hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrowers under this Agreement. It is the intention of the parties hereto
that the Advances will be treated as in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code (and any
other relevant or successor provisions of the Internal Revenue Code).

SECTION 2.15. Extension of Maturity Date. The Borrowers may request, by written
notice to the Administrative Agent, (i) at least 30 days but not more than 180
days prior to the Maturity Date, a six-month extension of the Maturity Date and
(ii) thereafter, an additional six-month extension provided at least 30 days but
not more than 180 days prior to the

 

59



--------------------------------------------------------------------------------

Maturity Date (as extended pursuant to clause (i) of this sentence) (each, an
“Extension Request”). The Administrative Agent shall promptly notify each Lender
of such Extension Request and the Maturity Date in effect at such time shall,
effective as of the applicable Extension Date (as defined below), be extended
for an additional six-month period, provided that, on such Extension Date
(a) the Administrative Agent shall have received payment in full of the
extension fee set forth in Section 2.07(c) and (b) the following statements
shall be true and the Administrative Agent shall have received for the account
of each Lender a certificate signed by a duly authorized officer of the
Operating Partnership, dated the applicable Extension Date, stating that:
(i) the representations and warranties contained in Section 4.01 are true and
correct in all material respects on and as of such Extension Date (except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects on and as of such earlier date)), and (ii) no
Default has occurred and is continuing or would result from such extension.
“Extension Date” means, in the case of each extension option, the first date
after the delivery by the Borrowers of the related Extension Request that the
conditions set forth in clauses (a) and (b) above are satisfied. In the event
that an extension is effected pursuant to this Section 2.15, the aggregate
principal amount of all Advances shall be repaid in full ratably to the Lenders
on the Maturity Date as so extended. As of the Extension Date, any and all
references in this Agreement or any of the other Loan Documents to the “Maturity
Date” shall refer to the Maturity Date as so extended.

SECTION 2.16. Increase in the Aggregate Commitments. (a) The Borrowers may, at
any time by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Commitments by not less than the Increase Minimum in
the aggregate (each such proposed increase, a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled Maturity
Date then in effect (the “Increase Date”) as specified in the related notice to
the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments (including the Equivalent thereof in Dollars
with respect to any Commitments denominated in currencies other than Dollars) on
any Increase Date exceed $1,100,000,000, (ii) on the date of any request by the
Borrowers for a Commitment Increase and on the related Increase Date, the
conditions set forth in Sections 3.01(a)(i) and 3.02 shall be satisfied and
(iii) the Borrowers’ notice to the Administrative Agent shall indicate the
proposed allocation of each such Commitment Increase among the affected
Commitments (each, an “Apportioned Commitment Increase”); provided further that
the Commitment Increases permitted under this Section shall not exceed
$100,000,000 in the aggregate. Subject to the terms and conditions of this
Section 2.16 and Section 3.02, each Commitment Increase shall be funded by the
applicable Lenders to the applicable Borrowers as a single Borrowing.

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrowers for a Commitment Increase, which notice shall include (i) the
proposed amounts of the Commitment Increase and each Apportioned Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each, an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase each applicable Commitment of such Lender (each, an
“Increased Commitment Amount”). If the Lenders notify the Administrative Agent
that they are willing to increase the amount of their respective applicable
Commitments by an aggregate amount that exceeds the amount of the requested
Apportioned Commitment Increase relating to such Commitments, the requested
Apportioned Commitment Increase shall be allocated to each Lender willing to
participate therein in an amount equal to the Apportioned Commitment Increase
multiplied by the ratio of each Lender’s Increased Commitment Amount to the
aggregate amount of all Increased Commitment Amounts. For avoidance of doubt,
each Lender’s sole right to approve or consent to any Commitment Increase shall
be its right to determine whether to participate, or not to participate, in any
Commitment Increase in its sole discretion as provided in this Section 2.16(b).

 

60



--------------------------------------------------------------------------------

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrowers as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Apportioned
Commitment Increase on any such Commitment Date is less than the requested
Apportioned Commitment Increase, then the Borrowers may extend offers to one or
more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of the Commitment Minimum or an integral
multiple in excess thereof of $1,000,000 (or the Equivalent thereof in a
Committed Foreign Currency), or, if less than the Commitment Minimum, the amount
of the requested Commitment Increase that has not been committed to by the
Lenders as of the applicable Commitment Date.

(d) On each Increase Date, (x) each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.16(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Commitment shall
be governed by the terms and provisions of this Agreement and (y) the applicable
Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.16(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:

(i) an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Operating Partnership and the Administrative Agent
(each, a “Lender Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the applicable Borrower; and

(ii) confirmation from each Increasing Lender (acknowledged by the Operating
Partnership on behalf of the Loan Parties) of the increase in the amount of its
applicable Commitment (and the allocation thereof among the applicable
Commitments that are increasing) in a writing satisfactory to the Operating
Partnership and the Administrative Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.16(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrowers, on or before the Increase Agent Notice Deadline, by telex,
e-mail or facsimile, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Acceding Lender on such date.

(e) If in connection with the transactions described in this Section 2.16 any
Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrowers shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses reasonably incurred.

SECTION 2.17. Supplemental Tranches. The Borrowers may from time to time request
(each such request, a “Supplemental Tranche Request”) certain Lenders and
Eligible Assignees to provide one or more supplemental tranches for Advances in
an amount of at least $25,000,000 (or the Equivalent thereof in a foreign
currency) (or such lesser amount as the Administrative Agent may agree) per
tranche in a currency (each, a “Supplemental Currency”) that is not included as
a Committed Foreign Currency at the time of such Supplemental Tranche Request
(each such new tranche, a “Supplemental Tranche”). For the avoidance of doubt,
the Primary Currency of any Supplemental Tranche may or may not be in Dollars.
Each Supplemental Tranche Request shall be made in

 

61



--------------------------------------------------------------------------------

the form of an addendum substantially in the form of Exhibit F (a “Supplemental
Addendum”) and sent to the Administrative Agent and shall set forth (i) the
proposed currency of such Supplemental Tranche, (ii) the proposed existing
Borrower or Borrowers and/or the proposed Additional Borrower or Additional
Borrowers that will be the proposed Supplemental Borrower with respect to the
Supplemental Tranche, (iii) the proposed interest types and rates for such
Supplemental Tranche, (iv) any other specific terms of such Supplemental Tranche
that the Borrowers deem necessary and (v) the other matters set forth on the
form of Supplemental Addendum, provided that the maturity date of any Advance
under any Supplemental Tranche shall not be later than the Maturity Date. As a
condition precedent to the addition of a Supplemental Tranche to this Agreement:
(i) each Lender providing a Supplemental Tranche Commitment with respect to the
applicable Supplemental Tranche must be able to make Advances in the
Supplemental Currency in accordance with applicable laws and regulations;
(ii) each Lender providing a Supplemental Tranche Commitment with respect to
such Supplemental Tranche and the Administrative Agent must execute the
requested Supplemental Addendum; (iii) each of the proposed Supplemental
Borrowers under such Supplemental Tranche shall be an existing Borrower or an
Additional Borrower with regard to such Supplemental Tranche and each such
Supplemental Borrower and each other Loan Party shall execute the Supplemental
Addendum, and (iv) any other documents or certificates that shall be reasonably
requested by the Administrative Agent in connection with the addition of the
Supplemental Tranche shall have been delivered to the Administrative Agent in
form and substance reasonably satisfactory to the Administrative Agent. Subject
to the provisions of Section 2.16 and this Section 2.17, each Supplemental
Tranche shall be committed to by Lenders pursuant to an increase in Commitments
pursuant to Section 2.16. No Lender shall be obligated to make a Supplemental
Tranche Commitment and a Lender may agree to do so in its sole discretion. For
avoidance of doubt, each Lender’s sole right to approve or consent to any
Supplemental Tranche Commitment shall be its right to determine whether to
participate, or not to participate, in any Supplemental Tranche Commitment in
its sole discretion as provided in this Section 2.17. If a Supplemental Tranche
Request is accepted in accordance with this Section 2.17, the Administrative
Agent and the applicable Borrower shall determine the effective date of such
Supplemental Tranche (the “Supplemental Tranche Effective Date”), the final
allocation of such Supplemental Tranche and any other terms of such Supplemental
Tranche. The Administrative Agent shall promptly distribute a revised Schedule I
to each Lender reflecting such new Supplemental Tranche and notify each Lender
of the Supplemental Tranche Effective Date. Promptly after a Supplemental
Tranche Request, if the Administrative Agent cannot act as the funding agent
therefor, the Operating Partnership shall, subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed) appoint the proposed funding agent for the requested Supplemental
Tranche. Each such funding agent shall (A) execute the applicable Supplemental
Addendum and (B) administer the applicable Supplemental Tranche and, in
connection therewith, shall have authority consistent with the authority of the
Administrative Agent hereunder in respect of the Administrative Agent’s
administration of the Facility; provided, however, that no such funding agent
shall be authorized to take any enforcement action unless and except to the
extent expressly authorized in writing by the Administrative Agent. Each such
funding agent shall entitled to the benefits of Section 9.04 to the same extent
as the Administrative Agent.

SECTION 2.18. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, then any amount paid by a Borrower or otherwise
received by the Administrative Agent for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until the termination of the Commitments and
payment in full of all Obligations and will be applied by the Administrative
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent under this
Agreement; second to the payment of any amounts owing by such Defaulting Lender
to the Non-Defaulting Lenders under this Agreement, ratably among them in
accordance with the amounts of such amounts then due and payable to them; third,
as the Operating Partnership may request to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the

 

62



--------------------------------------------------------------------------------

Administrative Agent, provided that no Default or Event of Default then exists;
fourth, if so determined by the Administrative Agent and the Operating
Partnership, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; fifth, so long as no Default or Event of Default then exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, after the termination of the Commitments and payment
in full of all Obligations, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Notwithstanding the foregoing, after the occurrence and during the continuation
of an Event of Default, the Administrative Agent may apply any such amount in
accordance with Section 2.10(g).

(b) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Advances of the other Lenders in the same Tranche and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Applicable Pro Rata Share of the Lenders in the applicable Tranche to
be on a pro rata basis in accordance with their respective Commitments whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender (and such Applicable Pro Rata Share of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING

SECTION 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make an Advance on the occasion of the initial Borrowing hereunder is
subject to the satisfaction of the following conditions precedent before or
concurrently with the initial Borrowing:

(a) Except as otherwise set forth in the Post-Closing Letter Agreement, the
Administrative Agent shall have received on or before the day of the initial
Borrowing the following, each dated such day (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the items specified in clauses (i) and (ii) below) in
sufficient copies for each Lender:

(i) A Note payable to each Lender requesting the same.

(ii) Completed requests for information, dated on or before the date of the
initial Borrowing, listing all effective financing statements (or equivalent
filings) filed in the jurisdictions that the Administrative Agent may deem
necessary or desirable that name any Loan Party as debtor, together with copies
of such other financing statements, and evidence that all other actions that the
Administrative Agent may deem reasonably necessary or desirable have been taken
(including, without limitation, receipt of duly executed payoff letters and UCC
termination statements (or equivalent filings)).

(iii) Certified copies of the resolutions of the Board of Directors (or
equivalent body), general partner or managing member, as applicable, of each
Loan Party and of each

 

63



--------------------------------------------------------------------------------

general partner or managing member (if any) of each Loan Party approving the
transactions contemplated by the Loan Documents and each Loan Document to which
it is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Loan Documents and each Loan
Document to which it is or is to be a party.

(iv) A copy of a certificate of the Secretary of State (or equivalent authority
(if any)) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and complete copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office and (B) that (1) such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office and
(2) to the extent available, such Loan Party, general partner or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner or managing member, as the
case may be, is duly incorporated, organized or formed and in good standing or
presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation.

(v) A copy of a certificate of the Secretary of State (or equivalent authority
(if any)) of each jurisdiction in which any Loan Party or any general partner or
managing member of a Loan Party owns or leases property or in which the conduct
of its business requires it to qualify or be licensed as a foreign corporation
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect, dated reasonably near (but prior to)
the Closing Date, stating, with respect to each such Loan Party, general partner
or managing member, that such Loan Party, general partner or managing member, as
the case may be, is duly qualified and in good standing (if a concept of good
standing exists under the laws of the jurisdiction of the incorporation,
organization or formation of such Loan Party) as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

(vi) A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its President, a Vice President
and its Secretary or any Assistant Secretary or, with respect to Loan Parties
that are Foreign Subsidiaries, any authorized signatory (or those of its general
partner or managing member, if applicable), dated the Closing Date (the
statements made in which certificate shall be true on and as of the date of the
initial Borrowing), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner or managing member,
as applicable, since the date of the certificate referred to in
Section 3.01(a)(iv), (B) a true and complete copy of the bylaws, memorandum and
articles of association, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iii) were adopted and on the date of the initial Borrowing,
(C) the due incorporation, organization or formation and good standing (if a
concept of good standing exists under the laws of the jurisdiction of the
incorporation, organization or formation of such Loan Party) or valid existence
of such Loan Party, general partner or managing member, as applicable, as a
corporation, limited liability company or partnership organized under the

 

64



--------------------------------------------------------------------------------

laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the accuracy in all
material respects of the representations and warranties contained in the Loan
Documents as though made on and as of the date of the initial Borrowing (except
to the extent such representations and warranties relate to an earlier date, in
which such representations and warranties shall be true and correct in all
material respects on or as of such earlier date) and (E) the absence of any
event occurring and continuing, or resulting from the initial Borrowing, that
constitutes a Default.

(vii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party or, with respect to Loan Parties that are Foreign Subsidiaries, any
authorized signatory (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
or other authorized signatories of such Loan Party, or of the general partner or
managing member of such Loan Party, authorized to sign each Loan Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder.

(viii) The audited Consolidated annual financial statements for the year ending
December 31, 2011 of the Parent Guarantor.

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lenders shall have reasonably requested.

(x) Evidence of insurance (which may consist of binders or certificates of
insurance with respect to the blanket policies of insurance maintained by the
Loan Parties that satisfies the requirements of Section 5.01(d).

(xi) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xii) An opinion of Latham & Watkins LLP, counsel for the Loan Parties, relating
to the Initial French Borrower, in form and substance satisfactory to the
Administrative Agent.

(xiii) An opinion of Venable LLP, Maryland counsel for the Loan Parties, in form
and substance satisfactory to the Administrative Agent.

(xiv) An opinion of TSMP Law Corporation, Singapore counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xv) An opinion of William Fry, Solicitors, Ireland counsel for the Loan
Parties, in form and substance satisfactory to the Administrative Agent.

(xvi) An opinion of Loyens & Loeff, Avocats à la Cour, Luxembourg counsel for
the Loan Parties, in form and substance satisfactory to the Administrative
Agent.

(xvii) An opinion of Loyens & Loef N.V., Dutch counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent.

(xviii) An opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(xix) A breakage indemnity letter agreement, dated not later than the earliest
applicable Notice of Borrowing Deadline, executed by the Borrowers in form and
substance satisfactory to the Administrative Agent.

(xx) One or more Notices of Borrowing, each dated not later than the applicable
Notice of Borrowing Deadline and specifying the Initial Borrowing Date as the
date of the proposed Borrowing.

(xxi) An Unencumbered Assets Certificate prepared on a pro forma basis to
account for any acquisitions, dispositions or reclassifications of Assets, and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since December 31, 2011.

(xxii) The Post-Closing Letter Agreement executed by the Borrowers, in form and
substance satisfactory to the Administrative Agent.

(xxiii) A letter from the Initial Process Agent addressed to the Administrative
Agent confirming its agreement to act as the Initial Process Agent for the
purposes of Section 9.12(c).

(b) The Lenders shall be satisfied with any change to the corporate and legal
structure of any Loan Party or any Subsidiary thereof occurring after
December 31, 2011, including any changes to the terms and conditions of the
charter and bylaws, memorandum and articles of association, operating agreement,
partnership agreement or other governing document of any Loan Party occurring
after December 31, 2011.

(c) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business
or financial condition of the Parent Guarantor and its Subsidiaries taken as a
whole since December 31, 2011.

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby.

(e) All material governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.

(f) There shall exist no default or event of default under any of the Note
Documents or the Global Revolving Credit Facility Documents on the part of the
Operating Partnership or any Affiliate thereof.

(g) The Borrowers shall have paid all accrued fees of the Administrative Agent
and the Lenders and all reasonable, out-of-pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent, subject to the terms of the Fee Letter).

 

66



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to all Advances, Commitment Increase and
Extension. The obligation of each Lender to make any Advance, including pursuant
to Section 2.01(a), the extension of Commitments pursuant to Section 2.15, the
creation of a Supplemental Tranche in accordance with Section 2.17 or following
a Commitment Increase pursuant to Section 2.16, shall be subject to the
conditions precedent that on the date of such Borrowing, increase or extension
the following statements shall be true and the Administrative Agent shall have
received, for the account of each Lender (a) in the case of any Borrowing, a
Notice of Borrowing prior to the Notice of Borrowing Deadline (and the
Administrative Agent shall provide each relevant Lender with prompt notice
thereof by e-mail, telex or facsimile); (b) a certificate (which, in the case of
any Borrowing, at the election of the Borrowers may be included within the
Notice of Borrowing) signed by a duly authorized officer or authorized signatory
of the applicable Borrower, dated the date of such Borrowing, increase or
extension stating that:

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date, before and after
giving effect to (A) such Borrowing, extension or increase and (B) in the case
of any Borrowing, the application of the proceeds therefrom, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date));

(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, extension or increase or (B) in the case of any
Borrowing, from the application of the proceeds therefrom; and

(iii) for each Advance, (A) the Maximum Unsecured Debt Percentage of Total
Unencumbered Asset Value equals or exceeds the Unsecured Debt that will be
outstanding after giving effect to such Advance, and (B) before and after giving
effect to such Advance, the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04; and

(c) such other approvals or documents as any Lender through the Administrative
Agent may reasonably request in order to confirm (i) the accuracy of the Loan
Parties’ representations and warranties contained in the Loan Documents,
(ii) the Loan Parties’ timely compliance with the terms, covenants and
agreements set forth in the Loan Documents, (iii) the absence of any Default and
(iv) the rights and remedies of the Secured Parties or the ability of the Loan
Parties to perform their Obligations.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

 

67



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Each Loan Party and each general partner or managing member, if any, of each
Loan Party (i) is a corporation, limited liability company or partnership duly
incorporated, organized or formed, validly existing and in good standing (to the
extent that a concept of good standing exists under the laws of the jurisdiction
of the incorporation, organization or formation of such Loan Party) under the
laws of the jurisdiction of its incorporation, organization or formation,
(ii) is duly qualified and in good standing (to the extent that a concept of
good standing exists under the laws of the jurisdiction of the incorporation,
organization or formation of such Loan Party) as a foreign corporation, limited
liability company or partnership in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect and (iii) has
all requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. The Parent Guarantor
is organized in conformity with the requirements for qualification as a REIT
under the Internal Revenue Code, and its method of operation enables it to meet
the requirements for qualification and taxation as a REIT under the Internal
Revenue Code. All of the outstanding Equity Interests in the Parent Guarantor
have been validly issued, are fully paid and non-assessable, all of the general
partner Equity Interests in the Operating Partnership are owned by the Parent
Guarantor, and all such general partner Equity Interests are owned by the Parent
Guarantor free and clear of all Liens.

(b) All of the outstanding Equity Interests in each Loan Party’s Subsidiaries
have been validly issued, are fully paid and non-assessable and, to the extent
owned by such Loan Party or one or more of its Subsidiaries, are owned by such
Loan Party or Subsidiaries free and clear of all Liens (other than Liens on
Equity Interests in Subsidiaries securing Debt that is not prohibited
hereunder).

(c) The execution and delivery by each Loan Party and of each general partner or
managing member (if any) of each Loan Party of each Loan Document to which it is
or is to be a party, and the performance of its obligations thereunder, and the
consummation of the transactions contemplated by the Loan Documents, are within
the corporate, limited liability company or partnership powers of such Loan
Party, general partner or managing member, have been duly authorized by all
necessary corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, memorandum and articles of association,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract binding on or affecting any Loan Party or any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such Material Contract, the violation
or breach of which would be reasonably likely to have a Material Adverse Effect.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Loan Party or any general partner or managing member of any Loan Party of
any Loan Document to which it is or is to be a party or for the consummation of
the transactions contemplated by the Loan Documents and the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents,
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

 

68



--------------------------------------------------------------------------------

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party and
general partner or managing member (if any) of each Loan Party party thereto.
This Agreement is, and each other Loan Document when delivered hereunder will
be, the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, examinership or similar laws affecting creditors’
rights generally and by general principles of equity.

(f) Except as set forth in the reports delivered to the Administrative Agent
pursuant to Section 5.03(h), there is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action to any Loan Party’s knowledge, pending or threatened before
any court, governmental agency or arbitrator that (i) would reasonably be
expected to have a Material Adverse Effect or (ii) would reasonably be expected
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents.

(g) The Consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at December 31, 2012 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of KPMG
LLP, independent public accountants, and the Consolidated balance sheet of the
Parent Guarantor as at June 30, 2013, and the related Consolidated statement of
income and Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the six months then ended, copies of which have been furnished
to each Lender fairly present, subject, in the case of such balance sheet as at
June 30, 2013, and such statements of income and cash flows for the six months
then ended, to year-end audit adjustments, the Consolidated financial condition
of the Parent Guarantor and its Subsidiaries as at such dates and the
Consolidated results of operations of the Parent Guarantor and its Subsidiaries
for the periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31,
2012, there has been no Material Adverse Change.

(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lenders pursuant to Section 5.03 were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts.

(i) Neither the Information Memorandum nor any other information, exhibit or
report furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the negotiation and syndication of the Loan
Documents or pursuant to the terms of the Loan Documents contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not materially misleading in light of the
circumstances under which they were made.

(j) No Loan Party is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no proceeds of any Advance will be
used, directly or indirectly, whether immediately, incidentally or ultimately to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or to refund indebtedness originally
incurred for such purpose.

(k) Neither any Loan Party nor any of its Subsidiaries nor any general partner
or managing member of any Loan Party, as applicable, is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the

 

69



--------------------------------------------------------------------------------

foregoing, each Loan Party and each of its Subsidiaries and each general partner
or managing member of any Loan Party, as applicable: (i) is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (ii) is not engaged in, does not propose to engage in and does not hold
itself out as being engaged in the business of (A) investing, reinvesting,
owning, holding or trading in securities or (B) issuing face-amount certificates
of the installment type; (iii) does not own or propose to acquire investment
securities (as defined in the Investment Company Act of 1940, as amended) having
a value exceeding forty percent (40%) of the value of such company’s total
assets (exclusive of government securities and cash items) on an unconsolidated
basis; (iv) has not in the past been engaged in the business of issuing
face-amount certificates of the installment type; and (v) does not have any
outstanding face-amount certificates of the installment type. Neither the making
of any Advances, nor the application of the proceeds or repayment thereof by any
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

(l) Each of the Assets listed on the schedule of Unencumbered Assets delivered
to the Administrative Agent in connection with the Closing Date (as updated from
time to time in accordance with Section 5.03(d)) satisfies all Unencumbered
Asset Conditions, except to the extent as otherwise set forth herein or waived
in writing by the Required Lenders. The Loan Parties are the legal and
beneficial owners of the Unencumbered Assets free and clear of any Lien, except
for the Liens permitted under the Loan Documents.

(m) [Reserved].

(n) Set forth on Schedule 4.01(n) hereto is a complete and accurate list of all
Surviving Debt of each Loan Party and its Subsidiaries (other than intercompany
Debt) as of the date set forth on Schedule 4.01(n) having a principal amount of
at least $10,000,000 and showing as of such date the obligor and the principal
amount outstanding thereunder, the maturity date thereof and the amortization
schedule therefor, and from such date to the Amendment Effective Date except as
set forth on Schedule 4.01(n) there has been no material change in the amounts,
interest rates, sinking funds, installment payments or maturities of such
Surviving Debt (other than payments of principal and interest in accordance with
the documents governing such Debt).

(o) Each Loan Party and its Subsidiaries has good, marketable and insurable fee
simple title to, or valid trust beneficiary interests or leasehold interests in,
all material Real Property owned or leased by such Loan Party or any such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

(p) (i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, there is no past non-compliance with such
Environmental Laws and Environmental Permits that has resulted in any ongoing
material costs or obligations or that is reasonably expected to result in any
future material costs or obligations, and no circumstances exist that (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that would reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on ownership, occupancy, use or transferability under
any Environmental Law.

(ii) Except as would not reasonably be expected to have a Material Adverse
Effect, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or any analogous foreign, state or local list or is adjacent to any such
property; there are no and never have been any underground or above ground
storage tanks

 

70



--------------------------------------------------------------------------------

or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries that is reasonably expected to result in material liability to any
Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries.

(iii) Except as would not reasonably be expected to have a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

(q) Each Loan Party and each Subsidiary is in compliance with the requirements
of all Laws (including, without limitation, the Securities Act and the
Securities Exchange Act, and the applicable rules and regulations thereunder,
state securities law and “Blue Sky” laws) applicable to it and its business,
where the failure to so comply would reasonably be expected to have a Material
Adverse Effect.

(r) Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would reasonably be expected to have a Material Adverse Effect.

(s) Each Loan Party has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement (and in the case of the Guarantors, to
give the guaranty under this Agreement) and each other Loan Document to which it
is or is to be a party, and each Loan Party has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business and financial condition of such other Loan Party.

(t) The Parent Guarantor is, individually and together with its Subsidiaries,
Solvent and each Borrower is Solvent.

(u) (i) No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan that has resulted in or would reasonably be expected to
result in a Material Adverse Effect.

(ii) Schedule SB (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and, following a request by the Administrative Agent, furnished
to the Administrative Agent, is complete and accurate in all material respects
and fairly presents the funding status of such Plan, and since the date of such
Schedule B there has been no change in such funding status that has resulted in
or would reasonably be expected to result in a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

(iii) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan,
except as would not reasonably be expected to result in a Material Adverse
Effect.

(iv) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
Reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, in each case, except
as would not reasonably be expected to result in a Material Adverse Effect.

(v) None of the Loan Parties or any of their respective Subsidiaries or, to the
knowledge of each Loan Party, any Affiliate of any Loan Party or any of its
respective Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
and no Borrower will directly or indirectly use the proceeds of any Advances or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970; provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such non-compliance is the subject of a Good Faith
Contest.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries to comply, and to take commercially reasonable steps to ensure that
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits, except where such non-compliance would not reasonably
expected to result in a Material Adverse Effect; obtain and renew and cause each
of its Subsidiaries to obtain and renew all Environmental Permits necessary for
its operations and properties, except where failure to do so would not
reasonably be expected to result in a Material Adverse Effect; and conduct, and
cause each of its Subsidiaries to conduct, any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except where failure to do the same would not reasonably be

 

72



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is the subject of a Good Faith Contest.

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrowers only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to preserve
and maintain such rights or franchises and such failure to preserve such rights
or franchises is not reasonably likely to result in a Material Adverse Effect
(it being understood that the foregoing shall not prohibit, or be violated as a
result of, any transactions by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(b) or (c) below). Each Borrower (other
than the Operating Partnership) shall at all times be a Subsidiary of the
Operating Partnership. If at any time an event shall occur that would result in
a Borrower (other than the Operating Partnership) no longer being a Subsidiary
of the Operating Partnership, then prior to the occurrence of such event the
Operating Partnership shall cause such Borrower to be removed as a Borrower
pursuant to Section 9.17.

(f) Visitation Rights. At any reasonable time and from time to time upon
reasonable advance notice, permit the Administrative Agent (who may be
accompanied by any Lender or any Affiliate of any Lender) or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and, subject to the right of the parties to the
Tenancy Leases affecting the applicable property to limit or prohibit access,
visit the properties of, any Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managing members, officers or
directors. So long as no Event of Default has occurred and is continuing, the
Loan Parties shall be responsible only for the costs and expenses of the
Administrative Agent that are incurred in connection with up to two visitations
to any property during any calendar year.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance in all material respects with generally
accepted accounting principles.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so would not have a Material Adverse Effect.

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates on terms that are fair and reasonable and no less favorable
to such Loan Party or such Subsidiary than it would obtain at the time in a
comparable arm’s-length transaction with a Person not an Affiliate, provided
that the foregoing restrictions shall not restrict any (i) transactions
exclusively among or between the Loan Parties and/or any Subsidiaries of the
Loan Parties so long as such transactions are generally consistent with the past
practices of the Loan Parties and their Subsidiaries and (ii) transactions
otherwise permitted hereunder.

 

73



--------------------------------------------------------------------------------

(j) Additional Guarantors. In the event of any Bond Issuance occurring after the
Closing Date or the issuance after the Closing Date of any guaranty or other
credit support for any Bonds (other than any guaranty issued after the Closing
Date that is required to be issued pursuant to the terms of the Note Documents
in effect as of the Closing Date), in each case by any Wholly-Owned Subsidiary
or any wholly-owned Subsidiary of the Parent Guarantor other than an existing
Guarantor, such Subsidiary issuer or any such guarantor or provider of credit
support shall, at the cost of the Loan Parties, become a Guarantor hereunder
(each, an “Additional Guarantor”) within 15 days after such Bond Issuance or
issuance of such guaranty or provision of such credit support, as applicable, by
executing and delivering to the Administrative Agent a Guaranty Supplement
guaranteeing the Obligations of the other Loan Parties under the Loan Documents;
provided, however, that Wholly-Owned Foreign Subsidiaries shall be permitted to
incur (i) Debt in connection with such Bonds in a principal amount not to exceed
7.5% of Total Asset Value, (ii) Debt under the Global Revolving Credit Facility
Documents, and (iii) Secured Debt, in each case without being required to become
a Guarantor pursuant to this Section 5.01(j). Each Additional Guarantor shall,
within such 15 day period, deliver to the Administrative Agent (A) all of the
documents set forth in Sections 3.01(a)(iii), (iv), (v), (vi) and (vii) with
respect to such Additional Guarantor, (B) all of the “know your client”
information relating to such Additional Guarantor that is reasonably requested
by the Administrative Agent or any Lender and (C) a corporate formalities legal
opinion relating to such Additional Guarantor from counsel reasonably acceptable
to the Administrative Agent, all in form and substance reasonably satisfactory
to the Administrative Agent. If any Additional Guarantor is no longer a
guarantor or credit support provider with respect to any Bonds, then the
Administrative Agent shall, upon the request of the Operating Partnership,
release such Additional Guarantor from the Guaranty, provided that no Event of
Default shall have occurred and be continuing.

(k) Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof.

(l) Compliance with Terms of Leaseholds. Make all payments and otherwise perform
all obligations in respect of all leases of real property to which the Borrowers
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled, except, if in the reasonable business
judgment of such Borrower or Subsidiary it is in its best economic interest not
to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation and such failure to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation is not in respect of a Qualifying Ground
Lease for an Unencumbered Asset and is not otherwise reasonably likely to result
in a Material Adverse Effect.

(m) Maintenance of REIT Status. In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT for U.S. federal income tax purposes.

(n) NYSE Listing. In the case of the Parent Guarantor, at all times cause its
common shares to be duly listed on the New York Stock Exchange or other national
stock exchange.

(o) [Reserved].

(p) Additional Borrowers. If after the Closing Date, a Subsidiary of the
Operating Partnership desires to become a Borrower hereunder, such Subsidiary
shall: (i) provide at least five Business Days’ prior notice to the
Administrative Agent, and such notice shall designate under what Tranche such
Subsidiary proposes to borrow; (ii) duly execute and deliver to the
Administrative Agent a Borrower Accession Agreement; (iii) satisfy all of the
conditions with respect thereto set forth in this Section 5.01(p) in form and
substance reasonably satisfactory to the Administrative Agent; (iv) satisfy

 

74



--------------------------------------------------------------------------------

the “know your customer” requirements of the Administrative Agent and each
relevant Lender and (v) obtain the consent of each Lender in the applicable
Tranche under which such Additional Borrower proposes to become a Borrower that
such Additional Borrower is acceptable as a Borrower under the Loan Documents.
Each such Subsidiary’s addition as a Borrower shall also be conditioned upon the
Administrative Agent having received (x) a certificate signed by a duly
authorized officer of such Subsidiary, dated the date of such Borrower Accession
Agreement certifying that: (1) the representations and warranties contained in
each Loan Document are true and correct in all material respects on and as of
such date, before and after giving effect to such Subsidiary becoming an
Additional Borrower and as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and (2) no
Default or Event of Default has occurred and is continuing as of such date or
would occur as a result of such Subsidiary becoming an Additional Borrower,
(y) all of the documents set forth in Sections 3.01(a)(iii), (iv), (v), (vi),
(vii), (ix) with respect to such Subsidiary and (z) a corporate formalities
legal opinion relating to such Subsidiary from counsel reasonably acceptable to
the Administrative Agent, all in form and substance reasonably satisfactory to
the Administrative Agent. Upon such Subsidiary’s addition as an Additional
Borrower, such Subsidiary shall be deemed to be a Borrower hereunder. The
Administrative Agent shall promptly notify each applicable Lender upon each
Additional Borrower’s addition as a Borrower hereunder and shall, upon request
by any Lender, provide such Lender with a copy of the executed Borrower
Accession Agreement. With respect to the accession of any Additional Borrower to
a Tranche, each Lender under the applicable Tranche shall be responsible for
making a determination as to whether it is capable of making advances to such
Additional Borrower without the incurrence of withholding taxes, provided that
the Borrowers and their tax advisors shall cooperate in all reasonable respects
with the Administrative Agent and such Lender in connection with any analysis
necessary for such Lender to make such determination.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document (other than any contingent obligation
that by its terms survives the termination of the applicable Loan Document or
the termination of the Commitments) shall remain unpaid or any Lender shall have
any Commitment hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, except, in the
case of the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

(i) Permitted Liens;

(ii) Liens securing Debt; provided, however, that the aggregate principal amount
of the Debt secured by Liens permitted by this clause (ii) shall not cause the
Loan Parties to not be in compliance with the financial covenants set forth in
Section 5.04; and

(iii) other Liens incurred in the ordinary course of business with respect to
obligations other than Debt.

(b) Change in Nature of Business. Engage in, or permit any of its Subsidiaries
to engage in, any material new line of business different from those lines of
business conducted by the Borrower or any of their Subsidiaries on the Effective
Date and activities substantially related, necessary or incidental thereto and
reasonable extensions thereof.

(c) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries

 

75



--------------------------------------------------------------------------------

to do so; provided, however, that (i) any Subsidiary of a Loan Party may merge
or consolidate with or into, or dispose of assets to, any other Subsidiary of a
Loan Party (provided that if one or more of such Subsidiaries is also a Loan
Party, a Loan Party shall be the surviving entity) or any other Loan Party
(provided that such Loan Party or, in the case of any Loan Party other than any
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party or another Loan Party is the surviving entity, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom. Notwithstanding any other
provision of this Agreement, any Subsidiary of a Loan Party may liquidate or
dissolve if the Operating Partnership determines in good faith that such
liquidation or dissolution is in the best interests of the Operating Partnership
and the assets or proceeds from the liquidation or dissolution of such
Subsidiary are transferred to any Borrower or any Subsidiary thereof, which
Subsidiary shall be a Loan Party if the Subsidiary being liquidated or dissolved
is a Loan Party, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

(d) Investments in any Person. Make or hold, or permit any of its Subsidiaries
to make or hold, any Investment in any Person other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Subsidiaries and,
in the case of the Loan Parties (other than the Parent Guarantor) and their
Subsidiaries, Investments in Assets (including by asset or Equity Interest
acquisitions), in each case subject, where applicable, to the limitations set
forth in Section 5.02(d)(iv);

(ii) Investments in Cash Equivalents;

(iii) Investments consisting of intercompany Debt;

(iv) Investments consisting of the following items so long as the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, at any time, 35% of Total Asset Value at such time:

(A) Investments in Redevelopment Assets and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement),

(B) Investments in undeveloped land (including undeveloped land that such Person
has contracted to purchase with or without options to terminate the purchase
agreement), and

(C) Investments in Unconsolidated Affiliates of any Loan Party or its
Subsidiaries;

(v) Investments by the Borrowers in Hedge Agreements;

(vi) To the extent permitted by applicable law, advances to officers, directors
and employees of any Loan Party or any Subsidiary of any Loan Party in the
ordinary course of business, for travel, entertainment, relocation and analogous
ordinary business purposes;

(vii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business; and

(viii) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

 

76



--------------------------------------------------------------------------------

(e) Restricted Payments. In the case of the Parent Guarantor after the
occurrence and during the continuance of an Event of Default, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or make any distribution of assets, Equity Interests, obligations or securities
to its stockholders, partners or members (or the equivalent Persons thereof) as
such, except for (i) any purchase, redemption or other acquisition of Equity
Interests with the proceeds of issuances of new common Equity Interests
occurring not more than one year prior to such purchase, redemption or other
acquisition, (ii) cash or stock dividends and distributions in the minimum
amount necessary to maintain REIT status and avoid imposition of income and
excise taxes under the Internal Revenue Code and (iii) non-cash payments in
connection with employee, trustee and director stock option plans or similar
incentive arrangements.

(f) Amendments of Constitutive Documents. Amend, in each case in any material
respect, its limited liability company agreement, certificate of incorporation,
bylaws, memorandum and articles of association or other constitutive documents,
provided that (i) any amendment to any such constitutive document that, taken as
a whole, would be adverse to the Lenders shall be deemed “material” for purposes
of this Section, (ii) any amendment to any such constitutive document that would
designate such Loan Party as a “special purpose entity” or otherwise confirm
such Loan Party’s status as a “special purpose entity” shall be deemed “not
material” for purposes of this Section, (iii) any amendment to any such
constitutive document effected solely for the purpose of designating (or
otherwise establishing the terms of), issuing, or authorizing for issuance
Preferred Interests in the Parent Guarantor that do not comprise Debt and are
not otherwise prohibited under the other provisions of this Agreement shall be
deemed “not material” for purposes of this Section, and (iv) any amendment to
any such constitutive document effected solely for the purpose of issuing or
otherwise establishing the terms of Preferred Interests of the Operating
Partnership in connection with a contemporaneous issuance of Preferred Interests
of the Parent Guarantor of the type described in the foregoing clause (iii) and
in accordance with Section 4.3 of the Eleventh Amended and Restated Agreement of
Limited Partnership of the Operating Partnership dated as of April 9, 2013 (or
any substantially similar provisions in any subsequent amendment thereof), which
Preferred Interests of the Operating Partnership do not comprise Debt and are
not otherwise prohibited under the other provisions of this Agreement, shall be
deemed “not material” for purposes of this Section.

(g) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles or
required by any applicable law, or (ii) Fiscal Year.

(h) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(i) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, with respect to any Unencumbered Assets),
except (i) pursuant to the Other Senior Debt Documents, (ii) as set forth in
Article 11 of the Eleventh Amended and Restated Agreement of Limited Partnership
of the Operating Partnership, as in effect on the date hereof (or any
substantially similar provisions in any subsequent amendment thereof, to the
extent such amendment is permitted under the Loan Documents), or (iii) in
connection with any other Debt (whether secured or unsecured), provided that the
incurrence or assumption of such Debt would not result in a failure by any Loan
Party to comply with any of the financial covenants contained in Section 5.04.

 

77



--------------------------------------------------------------------------------

(j) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrowers and their Subsidiaries under Sections 5.01 and
5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Operating Partnership;
(ii) the performance of its duties as general partner of the Operating
Partnership; (iii) the performance of its Obligations (subject to the
limitations set forth in the Loan Documents) under each Loan Document to which
it is a party; (iv) the making of equity Investments in the Operating
Partnership and its Subsidiaries; (v) maintenance of any deposit accounts
required in connection with the conduct by the Parent Guarantor of business
activities otherwise permitted under the Loan Documents; (vi) activities
permitted under the Loan Documents, including without limitation the incurrence
of Debt (and guarantees thereof), provided that such Debt would not result in a
failure by the Parent Guarantor to comply with any of the financial covenants
applicable to it contained in Section 5.04; (vii) engaging in any activity
necessary or desirable to continue to qualify as a REIT; and (viii) activities
incidental to each of the foregoing.

(k) Repayment of Qualified French Intercompany Loans. Pay, prepay, terminate or
otherwise retire any Qualified French Intercompany Loan without the prior
written approval of the Administrative Agent.

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have any Commitment hereunder, the Operating Partnership will
furnish to the Administrative Agent for transmission to the Lenders in
accordance with Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within five Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably likely to have a
Material Adverse Effect, in each case, if continuing on the date of such
statement, a statement of the Chief Financial Officer (or other Responsible
Officer) of the Parent Guarantor setting forth details of such Default or such
event, development or occurrence and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by an opinion of KPMG LLP or other independent public accountants of
recognized standing reasonably acceptable to the Administrative Agent without
any qualification as to going concern or scope of audit, together with (i) a
schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by the Parent Guarantor in determining, as of the end of such
Fiscal Year, compliance with the covenants contained in Section 5.04, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Parent Guarantor shall also
provide, if necessary for the determination of compliance with Section 5.04, a
statement of reconciliation conforming such financial statements to

 

78



--------------------------------------------------------------------------------

GAAP and (ii) a certificate of the Chief Financial Officer (or other Responsible
Officer performing similar functions) of the Parent Guarantor stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Financial Officer
(or other Responsible Officer performing similar functions) of the Parent
Guarantor as having been prepared in accordance with generally accepted
accounting principles (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto, and (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in
Section 5.04, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Parent Guarantor shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP, provided further, that items that would otherwise
be required to be furnished pursuant to this Section 5.03(c) prior to the 45th
day after the Closing Date shall be furnished on or before the 45th day after
the Closing Date.

(d) Unencumbered Assets Certificate. As soon as available and in any event
within (i) 45 days after the end of each of the first three quarters of each
Fiscal Year and (ii) 90 days after the end of the fourth quarter of each Fiscal
Year, an Unencumbered Assets Certificate, as at the end of such quarter,
certified by the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Parent Guarantor, together with an updated
schedule of Unencumbered Assets listing all of the Unencumbered Assets as of
such date.

(e) Unencumbered Assets Financials. As soon as available and in any event within
(i) 45 days after the end of each of the first three quarters of each Fiscal
Year and (ii) 90 days after the end of the fourth quarter of each Fiscal Year,
financial information in respect of all Unencumbered Assets, in form and detail
reasonably satisfactory to the Administrative Agent.

(f) Annual Budgets. As soon as available and in any event no later than 90 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets and income statements on a quarterly basis for the then
current Fiscal Year.

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries that
(i) would reasonably be expected to have a Material Adverse Effect or (ii) would
reasonably be expected to affect the legality, validity or enforceability of any
Loan Document or the consummation of the transactions contemplated by the Loan
Documents, and

 

79



--------------------------------------------------------------------------------

promptly after the occurrence thereof, notice of any material adverse change in
the status or financial effect on any Loan Party or any of its Subsidiaries of
any such action, suit, investigation, litigation or proceeding.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
each Form 10-K and Form 10-Q (or any successor forms thereto) filed by or on
behalf of any Loan Party with the Securities and Exchange Commission or any
governmental authority that may be substituted therefor, and, to the extent not
publicly available electronically at www.sec.gov or www.digitalrealty.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the rules
promulgated thereunder. Copies of each such Form 10-K and Form 10-Q may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) a Loan Party posts such documents, or
provides a link thereto, on www.digitalrealty.com (or successor web site
thereto) or (ii) such documents are posted on its behalf on the Platform,
provided that a Loan Party shall notify the Administrative Agent (by facsimile
or e-mail) of the posting of any such documents and, if requested, provide to
the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above in this
Section 5.03(h) (other than copies of each Form 10-K and Form 10-Q), and in any
event shall have no responsibility to monitor compliance by any Loan Party with
any such request for delivery, and each Lender shall be solely responsible for
obtaining and maintaining its own copies of such documents.

(i) Environmental Conditions. Give notice in writing to the Administrative Agent
(i) promptly upon a Responsible Officer of a Loan Party obtaining knowledge of
any material violation of any Environmental Law affecting any Asset or the
operations thereof or the operations of any of its Subsidiaries, (ii) promptly
upon obtaining knowledge of any known release, discharge or disposal of any
Hazardous Materials at, from, or into any Asset which it reports in writing or
is reportable by it in writing to any governmental authority and which is
material in amount or nature or which would reasonably be expected to materially
adversely affect the value of such Asset, (iii) promptly upon a Loan Party’s
receipt of any notice of material violation of any Environmental Laws or of any
material release, discharge or disposal of Hazardous Materials in violation of
any Environmental Laws or any matter that may result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset, (B) contamination on, from or into
any Asset, or (C) investigation or remediation of off-site locations at which
such Loan Party or any of its predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials, or (iv) upon a Responsible Officer
of such Loan Party obtaining knowledge that any expense or loss has been
incurred by such governmental authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Loan Party or any Unconsolidated Affiliate may be liable or for which
a Lien may be imposed on any Asset, provided that any of the events described in
clauses (i) through (iv) above would have a Material Adverse Effect or would
reasonably be expected to result in a material Environmental Action with respect
to any Unencumbered Asset.

(j) Unencumbered Asset Conditions. Promptly after discovery by a Responsible
Officer of a Loan Party of any condition or event which causes any Unencumbered
Asset to no longer comply with the requirements set forth in the definition of
Unencumbered Asset Conditions, provide the Administrative Agent with notice
thereof.

 

80



--------------------------------------------------------------------------------

(k) Debt Rating. As soon as possible and in any event within three Business Days
after a Responsible Officer obtains knowledge of any change in the Debt Rating,
a statement of the Chief Financial Officer (or other Responsible Officer) of the
Parent Guarantor setting forth the new Debt Rating.

(l) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender through the Administrative Agent, may from time to time
reasonably request.

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document (other than any contingent
obligation that by its terms survives the termination of the applicable Loan
Document or the termination of the Commitments) shall remain unpaid or any
Lender shall have, at any time after the initial Borrowing, any Commitment
hereunder, the Parent Guarantor will:

(a) Parent Guarantor Financial Covenants.

(i) Maximum Total Leverage Ratio: Maintain at the end of each fiscal quarter of
the Parent Guarantor, a Leverage Ratio not greater than 60.0%, provided that the
Parent Guarantor shall have the right to maintain a Leverage Ratio of greater
than 60.0% but less than or equal to 65.0% for up to four consecutive fiscal
quarters of the Parent Guarantor during the term of the Facility following an
acquisition of one or more Assets for a purchase price and other consideration
in an amount not less than 5.0% of Total Asset Value.

(ii) Minimum Fixed Charge Coverage Ratio. Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Fixed Charge Coverage Ratio of not less than
1.50:1.00.

(iii) Maximum Secured Debt Leverage Ratio: Maintain at the end of each fiscal
quarter of the Parent Guarantor, a Secured Debt Leverage Ratio not greater than
40.0%, provided that the Parent Guarantor shall have the right to maintain a
Secured Debt Leverage Ratio of greater than 40.0% but less than or equal to
45.0% for up to four consecutive quarters of the Parent Guarantor during the
term of the Facility following an acquisition of one or more Assets for a
purchase price and other consideration in an amount not less than 5.0% of Total
Asset Value.

(b) Unencumbered Assets Financial Covenants.

(i) Maximum Unsecured Debt to Total Unencumbered Asset Value: Subject to any
payments made pursuant to Section 2.05(b), not permit at any time Unsecured Debt
to be greater than 60.0% of the Total Unencumbered Asset Value at such time,
provided that the Parent Guarantor shall have the right to maintain Unsecured
Debt of greater than 60.0% but less than or equal to 65.0% of the Total
Unencumbered Asset Value for up to four consecutive fiscal quarters of the
Parent Guarantor during the term of the Facility following an acquisition of one
or more Assets for a purchase price and other consideration in an amount not
less than 5.0% of Total Asset Value.

(ii) Minimum Unencumbered Assets Debt Service Coverage Ratio: Subject to any
payments made pursuant to Section 2.05(b), maintain at the end of each fiscal
quarter of the Parent Guarantor, an Unencumbered Assets Debt Service Coverage
Ratio of not less than 1.50:1.00.

 

81



--------------------------------------------------------------------------------

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions, dispositions or reclassifications
of Assets, and the incurrence or repayment of any Debt for Borrowed Money
relating to such Assets, that have occurred since the last day of the fiscal
quarter of the Parent Guarantor most recently ended. All such calculations shall
be reasonably acceptable to the Administrative Agent.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) any Borrower shall fail to pay any principal of any Advance when the
same shall become due and payable or (ii) any Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document when due and payable, in each case under this clause
(ii) within three Business Days after the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers or the officers of its general partner or managing member, as
applicable) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 2.13, 5.01(e) (either as the terms, covenants and
agreements in Section 5.01(e) relate to the Parent Guarantor and the Operating
Partnership or, as to any Loan Party, the last sentence thereof), (f), (i),
(m) or (n), 5.02, 5.03(a) or 5.04; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days (or, in the case of
Section 5.03 (other than Section 5.03(a)), 10 Business Days) after the earlier
of the date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

(e) (i) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Material Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Debt; or (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Material Debt, if (A) the effect of such event or condition
is to permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
60 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

 

82



--------------------------------------------------------------------------------

(f) any Loan Party shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this Section 6.01(f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $75,000,000 (or the Equivalent thereof in any
foreign currency) shall be rendered against any Loan Party or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and the insurer covering
full payment of such unsatisfied amount (subject to customary deductibles) and
(B) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified, and has not disputed the claim made for payment, of the amount of
such judgment or order; or

(h) any non-monetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(j) shall for any reason (other than pursuant to the terms
thereof) cease to be valid and binding on or enforceable in any material respect
against any Loan Party party to it, or any such Loan Party shall so state in
writing; or

(j) a Change of Control shall occur; or

(k) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) would reasonably be expected to result in a Material Adverse Effect; or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), would reasonably be expected to result in a Material Adverse
Effect; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within

 

83



--------------------------------------------------------------------------------

the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of the Loan Parties and the ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination would
reasonably be expected to result in a Material Adverse Effect,

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the Notes, the Advances, all interest thereon
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon the Notes, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers and (iii) shall at the request, or may with the consent
of the Required Lenders, proceed to enforce its rights and remedies under the
Loan Documents for the ratable benefit of the Lenders by appropriate
proceedings; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Loan Party under any Bankruptcy Law,
(y) the Commitments of each Lender and the obligation of each Lender to make
Advances shall automatically be terminated and (z) the Notes, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Loan Parties.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrowers and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
applicable Guaranteed Obligations and would be owed by any other Loan Party to
any Secured Party under or in respect of the Loan Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is a guaranty of payment and not merely of collection.

(b) Each Guarantor, the Administrative Agent and each other Lender and, by its
acceptance of the benefits of this Guaranty, each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the Lenders and, by their acceptance of the benefits of
this Guaranty, the other Secured Parties hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

 

84



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

(d) The liability of each Guarantor hereunder shall be joint and several.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any Borrower or any other Loan Party or whether any
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any assets of any Loan Party or any of its
Subsidiaries, or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any assets of any Loan Party or
any of its Subsidiaries for all or any of the Guaranteed Obligations or any
other Obligations of any Loan Party under the Loan Documents;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);

 

85



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement (as hereinafter defined) or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party upon the insolvency,
bankruptcy or reorganization of any Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice (except as
expressly provided under the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

 

86



--------------------------------------------------------------------------------

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Maturity Date, such amount shall
be received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Secured Party of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and (iii) the Maturity Date shall have occurred, the
Administrative Agent and the other Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Additional Guarantor of a Guaranty Supplement, (i) such Additional Guarantor and
shall become and be a Guarantor hereunder, and each reference in this Agreement
to a “Guarantor” or a “Loan Party” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Agreement”, “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Agreement and this Guaranty,
and each reference in any other Loan Document to the “Loan Agreement”,
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Agreement and this Guaranty, shall mean and be a reference to this Agreement and
this Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.06. Indemnification by Guarantors. Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, the Arrangers, each other
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms,
except to the extent such claim, damage, loss, liability or expense is found in
a final and nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
the gross negligence or willful misconduct by such Indemnified Party’s officer,
director, employee, or agent.

 

87



--------------------------------------------------------------------------------

SECTION 7.07. Subordination. (a) Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(b) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments in the ordinary course of business from any other Loan Party on account
of the Subordinated Obligations. After the occurrence and during the continuance
of an Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), however,
unless the Administrative Agent otherwise agrees, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(c) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(d) Turn-Over. After the occurrence and during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(e) Administrative Agent Authorization. After the occurrence and during the
continuance of an Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty and (ii) the Maturity Date, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Administrative Agent and the other Secured Parties and their successors,
transferees and assigns.

SECTION 7.09. Guaranty Limitations. Any guaranty provided by a Foreign
Subsidiary domiciled in each Specified Jurisdiction indicated below shall be
subject to the following limitations:

(a) Australia: The liability of any Guarantor incorporated under the
Corporations Act 2001 (Commonwealth of Australia) under this Article VII and
under any indemnities contained elsewhere in this

 

88



--------------------------------------------------------------------------------

Agreement will not include any liability or obligation which would, if included,
result in a contravention of s260A of the Corporations Act 2001 (Cth). Any such
Guarantor shall promptly take, and procure that its relevant holding companies
take, all steps necessary under s260B of the Corporations Act 2001 (Cth) so as
to permit the inclusion of any liability or obligation excluded under the
previous sentence.

(b) Belgium: The obligations under this Article VII of each Guarantor
incorporated and existing under Belgian law (i) shall not include any liability
which would constitute unlawful financial assistance (as determined in article
329/430/629 of the Belgian Companies Code); and (ii) shall be limited to a
maximum aggregate amount equal to the greater of (A) 90% of such Guarantor’s net
assets (as defined in article 320/429/617 of the Belgian Companies Code) as
shown in its most recent audited annual financial statements as approved at its
meeting of shareholders, and (B) the aggregate of the amounts made available to
such Guarantor and its Subsidiaries (if any) indirectly through one or more
other Loan Parties through intercompany loans (increased by all interests,
commissions, costs, fees, expenses and other sums accruing or payable in
connection with such amount), with, for the avoidance of doubt, the exclusion of
any obligations of such Guarantor and its Subsidiaries under the Facility in its
capacity as a Borrower.

(c) Canada: The liability of any Guarantor incorporated under the laws of
Canada, other than Alberta or Ontario, thereof under this Article VII and under
any indemnities contained elsewhere in this Agreement shall not include any
liability of any Loan Party which is a shareholder of the Guarantor or of an
affiliated corporation or an associate of any such Person where there are
reasonable grounds for believing:

(i) that such Guarantor is or, after giving the financial assistance, would be
unable to pay its liabilities as they become due; or

(ii) that the realizable value of such Guarantor’s assets, excluding the amount
of any financial assistance in the form of a loan or in the form of assets
pledged or encumbered to secure the Guaranty, after giving the financial
assistance, would be less than the aggregate of such Guarantor’s liabilities and
stated capital of all classes.

(d) England and Wales: The liability of each Guarantor, which is a public
limited company, (and each Guarantor that is a subsidiary of a public limited
company) incorporated under the laws of England and Wales under this Article VII
and under any indemnities contained elsewhere in this Agreement shall not
include any liability or obligation which would, if incurred, constitute the
provision of unlawful financial assistance within the meaning of sections 677 to
683 of the Companies Act 2006 of England and Wales; provided, however, that the
foregoing limitation shall not be applicable to any Guarantor incorporated under
the laws of England and Wales that is not a public limited company or the
subsidiary of a company that is a public limited company.

(e) France: (i) The liability of any Guarantor incorporated under the laws of
France (a “French Guarantor”) under this Article VII and under any indemnities
contained elsewhere in this Agreement shall not include any obligation or
liability which, if incurred, would constitute the provision of financial
assistance within the meaning of Article L.225-216 of the French Code de
Commerce or/and would constitute a misuse of corporate assets within the meaning
of Article L.241 3 or L.242 6 of the French Code de Commerce or any other law or
regulation having the same effect, as interpreted by the French courts.

(ii) The Guaranteed Obligations of each French Guarantor under this Article VII
shall be limited at any time to an amount equal to the aggregate of all Advances
to the extent directly or indirectly on-lent to such French Guarantor under an
intercompany loan agreement (each a “Qualified French Intercompany Loan”) and
outstanding at the date a payment is made by such French Guarantor under this
Article VII, it being specified that any payment made by such French Guarantor
under this Article VII in respect of the Guaranteed Obligations shall reduce pro
tanto the outstanding amount of the applicable Intercompany Loan due by such
French Guarantor.

(iii) It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors and shall not be considered as “co-débiteur
solidaire” as to its obligations pursuant to the guarantee given pursuant to
this Article VII.

 

89



--------------------------------------------------------------------------------

(f) Germany. (i) The obligations and liabilities of any Guarantor incorporated
or established and existing as a German limited liability company (Gesellschaft
mit beschränkter Haftung – GmbH) (each, a “German GmbH Guarantor”), shall be
subject to the following limitations. To the extent that the Guaranteed
Obligations include liabilities of such German GmbH Guarantor’s direct or
indirect shareholder(s) (each, an “Up-stream Guaranty”) or its affiliated
companies (verbundenes Unternehmen) within the meaning of section 15 of the
German Stock Corporation Act (Aktiengesetz) (other than Subsidiaries of that
German GmbH Guarantor) (each, a “Cross-stream Guaranty”) (save for any guarantee
of funds to the extent they (x) are on-lent and/or (y) replace or refinance
funds which were on-lent in each case to that German GmbH Guarantor or its
Subsidiaries and such amount on-lent is not returned), the guaranty created
under this Article VII shall not be enforced against such German GmbH Guarantor
at the time of the respective Payment Demand (as defined below) if and only to
the extent that the German GmbH Guarantor demonstrates to the reasonable
satisfaction of the Administrative Agent that the enforcement would have the
effect of: (1) causing such German GmbH Guarantor’s Net Assets (as defined
below) to be reduced below zero, or (2) if its Net Assets are already below
zero, causing such amount to be further reduced, and thereby, in each case,
affecting its assets required for the maintenance of its stated share capital
(gezeichnetes Kapital) pursuant to Sections 30 and 31 of the German Limited
Liability Company Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung, “GmbHG”), as applicable at the time of enforcement. No reduction of the
amount enforceable under this Article VII will prejudice the rights of the
Administrative Agent to again enforce the guaranty created under this Article
VII at a later time under this Agreement (subject always to the operation of the
limitations set forth above at the time of such further enforcement). “Net
Assets” means the applicable German GmbH Guarantor’s assets (section 266
sub-section (2) of the German Commercial Code (Handelsgesetzbuch) (“HGB”)) minus
the aggregate of its liabilities (section 266 sub-section (3) B, C HGB (but
disregarding, for the avoidance of doubt, any provisions in respect of the
guaranty created under this Article VII), accruals and deferred tax (section 266
subsection (3) D, E HGB), its stated share capital (gezeichnetes Kapital)
(section 266 subsection (3)A(I) HGB) and any amounts not available for
distribution according to Section 268 subsection (8) HGB. The Net Assets shall
be determined in accordance with the generally accepted accounting principles in
Germany consistently applied by the applicable German GmbH Guarantor in
preparing its unconsolidated balance sheet (Jahresabschluss according to section
42 GmbHG and sections 242, 264 HGB) in the previous financial years, but for the
purposes of the calculation of the Net Assets the following balance sheet items
shall be adjusted as follows: (x) the amount of any increase of the stated share
capital (Erhöhungen des gezeichneten Kapitals) after the date of this Agreement
shall be deducted from the stated share capital unless permitted under the Loan
Documents or approved by the Administrative Agent); (y) loans received by, and
other contractual liabilities of, the applicable German GmbH Guarantor which are
subordinated within the meaning of section 39 subsection 1 no. 5 or section 39
subsection 2 of the German Insolvency Code (Insolvenzordnung) (contractually or
by law) shall be disregarded; and (z) loans and other contractual liabilities
incurred by the applicable German GmbH Guarantor in violation of the provisions
of this Agreement or any other Loan Document shall be disregarded.

(ii) The limitations set forth in Section 7.09(f)(i) only apply if within 15
Business Days after receipt from the Administrative Agent of a notice stating
that the Administrative Agent intends to demand payment under this Article VII
against the applicable German GmbH Guarantor (each, a “Payment Demand”), the
managing director(s) of such German GmbH Guarantor has (have) confirmed in
writing to the Administrative Agent (A) why and to what extent the guarantee is
an Up-stream Guaranty or a Cross-stream Guaranty and (B) which amount of such
Up-stream Guaranty or Cross-stream Guaranty, as applicable, may not be enforced
given that the applicable German GmbH Guarantor’s Net Assets are below zero or
such enforcement would cause such German GmbH Guarantor’s Net Assets to be
reduced below zero, as a result of which such enforcement would lead to a
violation of the capital maintenance rules as set out in sections 30 and 31
GmbHG, and such

 

90



--------------------------------------------------------------------------------

confirmation is supported by evidence reasonably satisfactory to the
Administrative Agent, including without limitation an up-to-date balance sheet
of such German GmbH Guarantor, together with a detailed calculation of the
amount of such German GmbH Guarantor’s Net Assets taking into account the
adjustments and obligations set forth in Section 7.09(f)(i) (the “Management
Determination”). Each German GmbH Guarantor shall comply with its obligations
under this Article VII within the period set forth above, and the Administrative
Agent may enforce the guaranty created under this Article VII in an amount which
would, in accordance with the Management Determination, not cause such German
GmbH Guarantor’s Net Assets to be reduced (or to fall further) below zero.
Following receipt by the Administrative Agent of the Management Determination,
the applicable German GmbH Guarantor shall deliver to the Administrative Agent
upon request within 30 Business Days an up-to-date balance sheet of such German
GmbH Guarantor, prepared by an auditor of international reputation appointed by
such German GmbH Guarantor, together with a detailed calculation (satisfactory
to the Administrative Agent in its reasonable discretion) of the amount of the
Net Assets of such German GmbH Guarantor taking into account the adjustments and
obligations set forth in Section 7.09(f)(i) (the “Auditor’s Determination”).
Such balance sheet and Auditor’s Determination shall be prepared in accordance
with generally accepted accounting principles in Germany consistently applied by
the applicable German GmbH Guarantor in preparing its unconsolidated balance
sheet (Jahresabschluss according to section 42 GmbHG and sections 242, 264 HGB)
in the previous financial years. Each Auditor’s Determination shall be prepared
as of the date of the enforcement of this Article VII. Each German GmbH
Guarantor shall comply with its obligations under this Article VII within the
period set forth above and the Administrative Agent shall be entitled to enforce
the guaranty created under this Article VII in an amount which would, in
accordance with the Auditor’s Determination, not cause the Net Assets of the
German GmbH Guarantor to be reduced (or to fall further) below zero.

(iii) Each German GmbH Guarantor shall, within 60 Business Days after receipt of
a Payment Demand, realize, unless not legally permitted to do so, any and all of
its assets (other than assets that are necessary for the business
(betriebsnotwendig) of such German GmbH Guarantor) that are shown in the balance
sheet with a book value (Buchwert) that is substantially (i.e., at least 20%)
lower than the market value of the assets if, as a result of the enforcement of
the guaranty created under this Article VII against such German GmbH Guarantor,
its Net Assets would be reduced below zero. After the expiry of such 60 Business
Day period, such German GmbH Guarantor shall, within five Business Days, notify
the Administrative Agent of the amount of the proceeds obtained from the
realization and submit a statement setting forth a new calculation of the amount
of the Net Assets of such German GmbH Guarantor taking into account such
proceeds. Such calculation shall, upon the Administrative Agent’s reasonable
request, be confirmed by the auditors referred to in Section 7.09(f)(ii) within
a period of 20 Business Days following the applicable request. If the
Administrative Agent disagrees with any Auditor’s Determination or the new
calculation referred to in this Section 7.09(f)(iii), the Administrative Agent
shall be entitled to pursue in court a claim under this Article VII in excess of
the amounts paid or payable pursuant to the provisions above, for the avoidance
of doubt, it being understood that the relevant German GmbH Guarantor shall not
be obligated to pay any such excessive amounts on demand.

(iv) The restrictions set forth in Section 7.09(f)(i) shall only apply if, to
the extent and for so long as (A) the applicable German GmbH Guarantor has
complied with its obligations pursuant to Sections 7.09(f)(ii) and (iii),
(B) the applicable German GmbH Guarantor is not a party to a profit and loss
sharing agreement (Gewinnabführungsvertrag) and/or a domination agreement
(Beherrschungsvertrag) (within the meaning of Section 291 of the German Stock
Corporation Act (Aktiengesetz)) where such German GmbH Guarantor is the
dominated entity (beherrschtes Unternehmen) and/or the entity being obliged to
share

 

91



--------------------------------------------------------------------------------

its profits with the other party of such profit and loss sharing agreement other
than to the extent that the existence of such a profit and loss sharing
agreement and/or domination agreement does not result in the inapplicability of
the relevant restrictions set forth in sections 30 and 31 GmbHG, and (C) the
applicable German GmbH Guarantor does, at the time when a payment is made under
this Article VII, not hold a fully recoverable indemnity or claim for refund
(vollwertiger Gegenleistungs- oder Rückgewähranspruch) (within the meaning of
section 30 (1) sentence 2 GmbHG) against the relevant shareholder covering at
least the relevant amount payable under this Article VII.

(v) Sections 7.09(f)(i) through (iv) shall apply mutatis mutandis to a Guarantor
organized and existing as a limited liability partnership (Kommanditgesellschaft
– KG) with a German limited liability company (Gesellschaft mit beschränkter
Haftung – GmbH) as its sole general partner, provided that in such case and for
the purpose of this Article VII, any reference to such Guarantor’s net assets
(Reinvermögen) shall be deemed to be a reference to the net assets
(Reinvermögen) of such Guarantor and its general partner (Komplementär) on a pro
forma consolidated basis.

(g) Hong Kong. The liability of each Guarantor incorporated under the laws of
Hong Kong under this Article VII and any indemnities, obligations or other
liabilities contained elsewhere in this Agreement shall not include any
liability or obligation which if incurred would constitute unlawful financial
assistance pursuant to Section 47A of the Hong Kong Companies Ordinances (Cap.
32), except as may be exempted under Section 47C of the Hong Kong Companies
Ordinances (Cap. 32), or if such Guarantor, being an unlisted company as defined
in Section 2 of the Hong Kong Companies Ordinances (Cap. 32), provides such
financial assistance in compliance with the requirements under Section 47E and
all other applicable provisions of the Hong Kong Companies Ordinances (Cap. 32).

(h) Ireland: The liability of each Guarantor incorporated under the laws of
Ireland under this Article VII and under any indemnities contained elsewhere in
this Agreement shall not include any liability or obligation which would, if
incurred, constitute the provision of unlawful financial assistance within the
meaning of section 60 of the Companies Act 1963 of Ireland (as amended).

(i) Luxembourg: Notwithstanding any provision of this Agreement, the obligations
and liabilities of any Guarantor having its registered office and/or central
administration in Luxembourg for the Obligations and for the Obligations of any
entity which is not a direct or indirect subsidiary of such Luxembourg Guarantor
(where “direct or indirect subsidiary” shall mean any company the majority of
share capital of which is owned by such Guarantor, whether directly or
indirectly, through other entities) shall be limited to the aggregate of 90% of
the net assets of such Guarantor, where the net assets means the shareholders’
equity (capitaux propres, as referred to in Article 34 of the Luxembourg law of
19 December 2002 on the commercial register and annual accounts, as amended) of
such Guarantor as shown in (A) the latest interim financial statements
available, as approved by the shareholders of such Luxembourg Guarantor and
existing at the date of the relevant payment under this Article VII, or, if not
available, (B) the latest annual financial statements (comptes annuels)
available at the date of such relevant payment, as approved by the shareholders
of such Guarantor, as audited by its statutory auditor or its external auditor
(réviseur d’entreprises), if required by applicable law; provided, however, that
this limitation shall not take into account any amounts such Guarantor has
directly or indirectly benefited from and made available as a result of the Loan
Documents. The obligations and liabilities of any Guarantor having its
registered office and/or central administration in Luxembourg shall not include
any obligation which, if incurred, would constitute (i) a misuse of corporate
assets or (ii) financial assistance.

(j) The Netherlands: No Guarantor incorporated under the laws of The Netherlands
or any Guarantor which is a direct or indirect Subsidiary of a company
incorporated under the laws of the Netherlands shall have any liability pursuant
to this Article VII to the extent that the same would constitute unlawful
financial assistance within the meaning of Article 2:98(c) of the Dutch Civil
Code.

 

92



--------------------------------------------------------------------------------

(k) Singapore: The liability of each Guarantor incorporated under the laws of
Singapore under this Article VII and under any indemnities contained elsewhere
in this Agreement shall not include any liability which would if incurred
constitute unlawful financial assistance pursuant to Section 76 of the Singapore
Companies Act (Cap. 50).

(l) Spain: The liability of each Guarantor incorporated under the laws of Spain
under this Article VII and under any indemnities contained elsewhere in this
Agreement shall not include any obligations which would give rise to a breach of
the provisions of Spanish law relating to restrictions on the provision of
financial assistance (or refinancing of any debt incurred) in connection with
the acquisition of shares in the relevant Spanish Loan Party and/or its
controlling corporation (or, in the case of a Spanish Loan Party which is a
“sociedad de responsabilidad limitada”, of a company in the same group as such
Spanish obligor) as provided in article 150 of Spanish Capital Companies Act
(Ley de Sociedades de Capital) and article 143.2 of the Spanish Capital
Companies Act (Ley de Sociedades de Capital), as applicable. The obligations of
each Guarantor incorporated under the laws of Spain under this Article VII shall
be capable of enforcement in accordance with applicable law against all present
and future assets of such Guarantor save to the extent that applicable Spanish
law specifies otherwise. For the purposes of this Article VII, a reference to
the “group” of a Guarantor incorporated under the laws of Spain shall mean such
Guarantor and any other companies constituting a unity of decision. It shall be
presumed that there is unity of decision when any of the scenarios set out in
section 1 and/or section 2 of article 42 of the Spanish Commercial Code (Código
de Comercio) are met.

(m) Switzerland: (i) The aggregate liability of any Swiss Guarantor under this
Agreement (in particular, without limitation, under this Article VII) and any
and all other Loan Documents for, or with respect to, obligations of any other
Loan Party (other than the wholly owned direct or indirect Subsidiaries of such
Swiss Guarantor) shall not exceed the amount of such Swiss Guarantor’s freely
disposable equity in accordance with Swiss law, presently being the total
shareholder equity less the total of (A) the aggregate share capital and
(B) statutory reserves (including reserves for own shares and revaluations as
well as capital surplus (agio)) to the extent such reserves cannot be
transferred into unrestricted, distributable reserves). The amount of freely
disposable equity shall be determined by the statutory auditors of the relevant
Swiss Guarantor on the basis of an audited annual or interim balance sheet of
such Swiss Guarantor, to be provided to the Administrative Agent by the Swiss
Guarantor promptly after having been requested to perform obligations limited
pursuant to this Section 7.09(m) (together with a confirmation of the statutory
auditors of such Swiss Guarantor that the determined amount of freely disposable
equity complies with this Section 7.09(m) and the provisions of Swiss corporate
law which are aimed at protecting the share capital and legal reserves).

(ii) The limitation in clause (i) above shall only apply to the extent it is a
requirement under applicable law at the time the Swiss Guarantor is required to
perform under the Loan Documents. Such limitation shall not free the Swiss
Guarantor from its obligations in excess of the freely disposable equity, but
merely postpone the performance date thereof until such times when the Swiss
Guarantor has again freely disposable equity if and to the extent such freely
disposable equity is available.

(iii) Each Swiss Guarantor shall, and any holding company of a Swiss Guarantor
which is a party to any Loan Document shall procure that each Swiss Guarantor
will, take and cause to be taken all and any action, including, without
limitation, (A) the passing of any shareholders’ resolutions to approve any
payment or other performance under this Agreement or any other Loan Documents
and (B) the obtaining of any confirmations which may be required as a matter of
Swiss mandatory law in force at the time the respective Swiss Guarantor is
required to make a payment or perform other obligations under this Agreement or
any other Loan Document, in order to allow a prompt payment of amounts owing by
the Swiss Guarantor under the Loan Documents as well as the performance by the
Swiss Guarantor of other obligations under the Loan Documents with a minimum of
limitations.

(iv) If the enforcement of the obligations of a Swiss Guarantor under the Loan
Documents would be limited due to the effects referred to in this
Section 7.09(m), the Swiss Guarantor affected shall further, to the extent
permitted by applicable law and Swiss accounting standards and write up or sell
any of its assets that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets, in case of sale;
however, only if such assets are not necessary for the Swiss Guarantor’s
business (nicht betriebsnotwendig).

 

93



--------------------------------------------------------------------------------

(n) The Czech Republic. No Guarantor incorporated under the laws of The Czech
Republic or any Guarantor which is a direct or indirect Subsidiary of a company
incorporated under the laws of The Czech Republic shall have any liability
pursuant to this Article VII to the extent that the same would result in the
violation of financial assistance provisions set out in Section 161e and 161f of
the Czech Commercial Code.

(o) The Republic of Poland. (i) A Guaranty by a Guarantor incorporated under the
laws of the Republic of Poland or by any Guarantor which is a direct or indirect
Subsidiary of a company incorporated under the laws of the Republic of Poland
(each, a “Polish Guarantor”) will be limited in an amount equivalent to (i) the
value of all assets (aktywa) of the Polish Guarantor as such value is recorded
in (A) its latest annual unconsolidated financial statements or, if they are
more up-to date (B) its latest interim unconsolidated financial statements, less
(ii) the value of all liabilities (zobowiązania) of the Polish Guarantor
(whether due or pending maturity), as existing on the date that such Polish
Guarantor becomes a Guarantor under this Facility and as such value is recorded
in the financial statements referred to in item (A) above and used for the
purpose of determination of the value of assets (aktywa) of the Polish
Guarantor. The term “liabilities” shall at all times exclude the Polish
Guarantor’s liabilities under this Article VII, but shall include any other
obligations (secured and unsecured) of the Polish Guarantor, including any other
off-balance sheet obligations of the Polish Guarantor.

(i) The limitation stipulated in Section 7(o)(i) above shall not apply if:

(A) Polish law is amended in such a manner that (1) a debtor whose liabilities
exceed the value of its assets is no longer deemed insolvent (niewypłacalny) as
provided for in Article 11 Sec. 2 of the Polish Bankruptcy and Restructuring Law
(as in force on the date of this Agreement and/or as amended or substituted for
time to time) or that (2) the insolvency (niewypłacalność) of a debtor within
the meaning of Article 11 Sec. 2 of the Polish Bankruptcy and Restructuring Law
(as in force on the date of this Agreement and/or as amended or substituted from
time to time) no longer gives grounds for an immediate declaration of its
bankruptcy (ogłoszenie upadłości) or no longer obliges the representatives of
the Polish Guarantor to immediately file for the declaration of its bankruptcy;
or

(B) the aggregate value of the liabilities of the Polish Guarantor (other than
those under this Article VII) exceeds the aggregate value of the assets of such
Polish Guarantor, thus resulting in the Polish Guarantor’s insolvency within the
meaning of Article 11 Sec. 2 of the Polish Bankruptcy and Restructuring Law.

(ii) The obligations under this Article VII of any Polish Guarantor that is a
limited liability company (“sp. z.o.o.”) shall be limited if (and only if) and
to the extent required by the application of the provisions of the Polish
Commercial Companies Code aimed at preservation of share capital. In addition,
the obligations under this Article VII of any Polish Guarantor that is a joint
stock company (S.A.) shall be limited if (and only if) and to the extent
required by the application of the provisions of Article 345 of the Polish
Commercial Companies Code which prohibits unlawful financial assistance.

 

94



--------------------------------------------------------------------------------

(p) The Kingdom of Sweden. No Guarantor incorporated under the laws of the
Kingdom of Sweden or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Kingdom of Sweden shall have any
liability pursuant to this Article VII to the extent that the same would
constitute unlawful financial assistance pursuant to Chapter 12, Section 7 (or
its equivalent from time to time) of the Swedish Companies Act or unlawful
distribution of assets pursuant to Chapter 12, Section 2 (or its equivalent from
time to time) of the Swedish Companies Act.

(q) The Republic of Finland. No Guarantor incorporated under the laws of the
Republic of Finland or any Guarantor which is a direct or indirect Subsidiary of
a company incorporated under the laws of the Republic of Finland shall have any
liability pursuant to this Article VII to the extent that the same would be
prohibited by the Finnish Companies Act (osakeyhtiölaki, 624/2006), as amended.

(r) The Kingdom of Norway. No Guarantor incorporated under the laws of the
Kingdom of Norway or any Guarantor which is a direct or indirect Subsidiary of a
company incorporated under the laws of the Kingdom of Norway shall have any
liability pursuant to this Article VII to the extent that the same would
constitute unlawful financial assistance within the meaning of Section § 8-7 or
Section § 8-10 of the Norwegian Limited Companies Act (as from time to time in
force or replaced) or lead to a financial exposure resulting in such Guarantor’s
breach of the general obligations of Chapter 3 of the Norwegian Limited
Companies Act (as from time to time in force or replaced).

(s) Additional Guarantors. With respect to any Additional Guarantor acceding to
this Agreement after the Closing Date pursuant to a Guaranty Supplement, to the
extent the other provisions of this Section 7.09 do not apply to such Additional
Guarantor, the obligations of such Additional Guarantor in respect of this
Article VII shall be subject to any limitations set forth in such Guaranty
Supplement that are reasonably required by the Administrative Agent following
consultation with local counsel in the applicable jurisdiction.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Notes, the Advances and the Obligations), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement or applicable law or
regulations. The Administrative Agent agrees to give to each Lender prompt
notice of each notice given to it by any Borrower pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a syndication agent, documentation agent, senior managing
agent, joint lead arranger or joint book running manager, in such Person’s
capacity as such, shall have any obligations or duties to any Loan Party, the
Administrative Agent or any other Secured Party under any of such Loan
Documents. Each initial Lender hereby authorizes the Administrative Agent to
execute and deliver the Post-Closing Letter Agreement on behalf of such Lender.

 

95



--------------------------------------------------------------------------------

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except that nothing in this sentence shall absolve the
Administrative Agent for any liability found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (a) may treat each Lender
and its applicable interest in each Advance set forth in the Register as
conclusive until the Administrative Agent receives and accepts a Lender
Accession Agreement entered into by an Acceding Lender as provided in
Section 2.16 or 2.17 or an Assignment and Acceptance entered into by a Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telex,
telegram, facsimile, e-mail or other electronic communication) believed by it to
be genuine and signed or sent by the proper party or parties, (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law or regulations, including for the avoidance of doubt,
any action that may be in violation of the automatic stay under any Bankruptcy
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Bankruptcy Law, (h) may act in relation
to the Loan Documents through its Affiliates, officers, agents and employees,
and (i) shall not be subject to any fiduciary or other implied duties in favor
of any Lender or Loan Party, regardless of whether a Default has occurred and is
continuing. Without limiting the foregoing, nothing in this Agreement shall
constitute the Administrative Agent nor any Arranger as a trustee or fiduciary
of any Person, and neither the Administrative Agent nor any Arranger shall be
bound to account to the Lenders for any sum or the profit element of any sum
received by it for its own account. The Administrative Agent shall not be
responsible for the acts or omissions of its delegates or agents or for
supervising them; provided, however, that nothing in this sentence shall absolve
the Administrative Agent for any liability found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The Borrowers
shall not commence any proceeding against any of the Administrative Agent’s
directors, officers or employees with respect to the Administrative Agent’s acts
or omissions relating to the Facility or the Loan Documents.

SECTION 8.03. Waiver of Conflicts of Interest; Etc.. In the event that the
Administrative Agent is also a Lender, with respect to its Commitments, the
Advances made by it and the Notes issued to it, such Lender shall have the same
rights and powers under the Loan Documents as any other Lender and may exercise
the same as though it were not also the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include such
Lender in its individual capacity. Each of the Lenders acknowledges that the
Administrative Agent and its Affiliates may have interests in, or may be
providing or may in the future provide financial or other services to other
parties with interests which a Lender may regard as conflicting with its
interests and may possess information (whether or not material to the Lenders)
other than as a result of the Administrative Agent acting as administrative
agent hereunder, that the Administrative Agent may not be entitled to share with
any Lender. The Administrative Agent will not disclose confidential information
obtained from any Lender (without its

 

96



--------------------------------------------------------------------------------

consent) to any of the Administrative Agent’s other customers nor will it use on
the Lender’s behalf any confidential information obtained from any other
customer. Without prejudice to the foregoing, each of the Lenders agrees that
the Administrative Agent and its Affiliates may (x) deal (whether for its own or
its customers’ account) in, or advise on, securities of any Person, and
(y) accept deposits from, lend money to, act as trustee under indentures of,
accept investment banking engagements from and generally engage in any kind of
business with, any Loan Party, any Subsidiary of any Loan Party and any Person
that may do business with or own securities of any Loan Party or any such
Subsidiary, in each case, as if the Administrative Agent were not the
Administrative Agent, and without any duty to account therefor to the Lenders.
Each of the Lenders hereby irrevocably waives, in favor of the Administrative
Agent and the Arrangers, any conflict of interest which may arise by virtue of
the Administrative Agent and/or the Arrangers acting in various capacities under
the Loan Documents or for other customers of the Administrative Agent as
described in this Section 8.03.

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

SECTION 8.05. Indemnification by Lenders. (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Loan Parties) from and against such Lender’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by the Borrowers under Section 9.04, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. To the extent that the Administrative Agent shall perform any of its
duties or obligations hereunder through an Affiliate or sub-agent, then all
references to the “Administrative Agent” in this Section 8.05 shall be deemed to
include any such Affiliate or sub-agent, as applicable.

(a) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to their respective
Commitments and Advances with respect to the applicable Tranche at such time.
The failure of any Lender to reimburse the Administrative Agent promptly upon
demand for its ratable share of any amount required to be paid by the Lenders to
the Administrative Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Administrative Agent for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Administrative Agent for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents. Advances outstanding under a Tranche will be converted by the
Administrative Agent on a notional basis into the Equivalent amount of the
Primary Currency of such Tranche for the purposes of making any allocations
required under this Section 8.05.

 

97



--------------------------------------------------------------------------------

SECTION 8.06. Successor Administrative Agents. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrowers and may be removed at any time with or without cause
by the Required Lenders. Upon any such resignation or removal, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
appointment shall, provided that no Event of Default has occurred and is
continuing, be subject to the consent of the Operating Partnership, such consent
not to be unreasonably withheld or delayed. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000 and
which appointment shall be subject to the consent of the Operating Partnership,
such consent not to be unreasonably withheld or delayed, provided that no Event
of Default has occurred and is continuing. Upon the acceptance of any
appointment as an Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. If within 45 days
after written notice is given of the retiring Administrative Agent’s resignation
or removal under this Section 8.06 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation or removal shall become
effective, (ii) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Loan Documents and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as an Agent shall have
become effective, the provisions of this Article VIII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders or, where
indicated below, all affected Lenders in addition to the Required Lenders, do
any of the following at any time: (i) change the number of Lenders or the
percentage of (x) the Commitments or (y) the aggregate unpaid principal amount
of the Advances that, in each case, shall be required for the Lenders or any of
them to take any action hereunder, (ii) release any Borrower with respect to the
Obligations (except to the extent contemplated in Section 9.17), (iii) reduce or
limit the obligations of the Parent Guarantor under Article VII or release the
Parent Guarantor or otherwise limit the Parent Guarantor’s liability with
respect to the Guaranteed Obligations (except as otherwise permitted under the
Loan Documents), (iv) except as otherwise contemplated in Section 5.01(j),
release any Guaranty that constitutes a material portion of the value of the
Guaranteed Obligations (excluding any release of the Guaranty provided by that
Parent Guarantor which shall be governed by clause (iii) above), (v) amend
Section 2.12 or this Section 9.01, (vi) increase the Commitment of any Lender or
subject any Lender to any additional obligations (except, in each case, to the
extent contemplated in Section 2.16

 

98



--------------------------------------------------------------------------------

or Section 2.17) without the consent of such Lender, (vii) reduce the principal
of, or interest on, the Advances of any Lender, or any fees or other amounts
payable hereunder to any Lender in each case without the consent of such Lender,
(viii) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder to any Lender in
each case without the consent of such Lender, (ix) extend the Maturity Date,
except as provided in Section 2.15 or 9.01(c), (x) amend the definition of
Committed Foreign Currencies without the consent of any affected Lender, or
(xi) amend clause (iv) or clause (v) of Section 5.01(p) without the consent of
each affected Lender; provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents. In
addition, if either (i) the Administrative Agent and the Borrowers shall have
jointly identified an obvious error or any error or omission of a technical
nature in any of the Loan Documents or (ii) the Operating Partnership shall
request one or more amendments of a technical nature to this Agreement in
connection with the addition of a new Supplemental Tranche or a new Committed
Foreign Currency that the Administrative Agent agrees is appropriate, then the
Administrative Agent and the Borrowers shall be permitted to amend such this
Agreement and/or the applicable Loan Document without any further action or
consent of any other party if the same is not objected to in writing by the
Required Lenders (or, if such amendment relates solely to a specific Tranche,
the Tranche Required Lenders in respect of such Tranche) to the Administrative
Agent within ten (10) Business Days following receipt of notice thereof.

(b) In the event that any Lender (a “Non-Consenting Lender”) shall refuse to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders or all affected Lenders and
that has been consented to by the Required Lenders, then the Operating
Partnership shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given at any time after the date on which
such consent was first solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non-Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to an Eligible Assignee designated by the
Borrowers and approved by the Administrative Agent (such approval not to be
unreasonably withheld) or to another Lender (a “Replacement Lender”). The
Replacement Lender shall purchase such interests of the Non-Consenting Lender at
par and shall assume the rights and obligations of the Non-Consenting Lender
under this Agreement upon execution by the Replacement Lender of an Assignment
and Acceptance delivered pursuant to Section 9.07, however the Non-Consenting
Lender shall be entitled to indemnification as otherwise provided in this
Agreement with respect to any events occurring prior to such assignment. Any
Lender that becomes a Non-Consenting Lender agrees that, upon receipt of notice
from the Borrowers given in accordance with this Section 9.01(b) it shall
promptly execute and deliver an Assignment and Acceptance with a Replacement
Lender as contemplated by this Section 9.01(b). The execution and delivery of
any such Assignment and Acceptance shall not be deemed to comprise a waiver of
claims against any Non-Consenting Lender by the Borrowers or the Administrative
Agent or a waiver of any claims against the Borrowers or the Administrative
Agent by the Non-Consenting Lender.

(c) Notwithstanding any other provision of this Agreement, any Borrower may, by
written notice to the Administrative Agent (which shall forward such notice to
all Lenders) make an offer (a “Loan Modification Offer”) to all Lenders of one
or more Tranches to make one or more amendments or modifications to allow the
maturity of such Tranches and/or Commitments of the Accepting Lenders (as
defined below) to be extended and, in connection with such extension, to
(i) increase the Applicable Margin and/or fees payable with respect to the
applicable Tranches and/or the Commitments of the Accepting Lenders and/or the
payment of additional fees or other consideration to the Accepting Lenders,
and/or (ii) change such additional terms and conditions of this Agreement solely
as applicable to the Accepting Lenders (such additional changed terms and
conditions (to the extent not otherwise approved by the Required Lenders under
Section 9.01(a)) to be effective only during the period following the original
maturity date in effect immediately prior to its extension by such Accepting
Lenders) (collectively, “Permitted Amendments”). Such notice shall set forth
(A) the terms and conditions of the requested Permitted Amendments, and (B) the
date on which such Permitted Amendments are requested to become effective (which
shall not be less than 10 days nor

 

99



--------------------------------------------------------------------------------

more than 120 days after the date of such notice). Permitted Amendments shall
become effective only with respect to the Tranches and/or Commitments of the
Lenders that accept the Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Tranches and/or Commitments as to which such Lender’s acceptance has
been made. The Loan Parties, each Accepting Lender and the Administrative Agent
shall enter into a loan modification agreement (the “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence (x) the acceptance of the Permitted Amendments
and the terms and conditions thereof and (y) the authorization of the applicable
Borrower or Borrowers to enter into and perform its obligations under the Loan
Modification Agreement. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of any Loan Modification Agreement. Each party
hereto agrees that, upon the effectiveness of a Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Tranches and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made.

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period), provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 9.02. Notices, Etc. (a) Except as otherwise provided herein, all notices
and other communications provided for hereunder shall be either (x) in writing
(including facsimile or telegraphic communication) and mailed, faxed,
telegraphed or delivered, (y) as and to the extent set forth in Section 9.02(b)
and in the proviso to this Section 9.02(a), in an electronic medium and
delivered as set forth in Section 9.02(b) or (z) as and to the extent expressly
permitted in this Agreement, transmitted by e-mail, provided that such e-mail
shall, in all cases, include an attachment (in PDF format or similar format)
containing a legible signature of the person providing such notice (it being
agreed, for the avoidance of doubt, that any Notice of Borrowing, notice of
repayment or prepayment or notice requesting a Commitment Increase, Supplemental
Tranche Request, notice requesting an extension of the Maturity Date or Loan
Modification Offer that is transmitted by e-mail shall contain the actual notice
or request, as applicable, attached to the e-mail in PDF format or similar
format and shall contain a legible signature of the person who executed such
notice or request, as applicable), if to:

(i) the Borrowers (other than the Initial Luxembourg Borrower 1, the Initial
Luxembourg Borrower 2, the Initial Luxembourg Borrower 3, the Initial Luxembourg
Borrower 4 and the Initial Dutch Borrower 1), in care of the Operating
Partnership at Four Embarcadero Center, Suite 3200, San Francisco, CA 94111,
Attention: A. William Stein, Michael Brown and Joshua Mills (and in the case of
transmission by e-mail, with a copy by e-mail to wstein@digitalrealty.com,
mpbrown@digitalrealty.com and jmills@digitalrealty.com) and a courtesy copy by
regular mail to the attention of Glen B. Collyer at Latham & Watkins LLP, 355
South Grand Avenue, Los Angeles, CA 90071-1560 (and in the case of transmission
by e-mail, with a copy by e-mail to glen.collyer@lw.com);

 

100



--------------------------------------------------------------------------------

(ii) the Initial Luxembourg Borrower 1, Digital Luxembourg II S.À R.L., 11,
boulevard du Prince Henri, L-1724 Luxembourg, Attention: the Board of Managers,
with a copy to the Operating Partnership and Latham & Watkins LLP in accordance
with the notice details set forth in clause (i) above;

(iii) the Initial Luxembourg Borrower 2, Digital Luxembourg III S.À R.L., 11,
boulevard du Prince Henri, L-1724 Luxembourg, Attention: the Board of Managers,
with a copy to the Operating Partnership and Latham & Watkins LLP in accordance
with the notice details set forth in clause (i) above;

(iv) the Initial Luxembourg Borrower 3, Digital Realty (Redhill) S.À R.L., 11,
boulevard du Prince Henri, L-1724 Luxembourg, Attention: the Board of Managers,
with a copy to the Operating Partnership and Latham & Watkins LLP in accordance
with the notice details set forth in clause (i) above;

(v) the Initial Luxembourg Borrower 4, Digital Realty (Welwyn) S.À R.L., 11,
boulevard du Prince Henri, L-1724 Luxembourg, Attention: the Board of Managers,
with a copy to the Operating Partnership and Latham & Watkins LLP in accordance
with the notice details set forth in clause (i) above;

(vi) the Initial Dutch Borrower 1, Digital Netherlands IV B.V., ATC Corporate
Services (Netherlands) B.V., Olympic Plaza, Fred. Roeskestraat 123, 1076 EE
Amsterdam, The Netherlands, with a copy to the Operating Partnership and
Latham & Watkins LLP in accordance with the notice details set forth in clause
(i) above;

(vii) any Initial Lender, at its Applicable Lending Office or, if applicable, at
the e-mail address specified opposite its name on Schedule I hereto (and in the
case of a transmission by e-mail, with a copy by regular mail to its Applicable
Lending Office);

(viii) any other Lender, at its Applicable Lending Office or, if applicable, at
the e-mail address specified in the Assignment and Acceptance pursuant to which
it became a Lender (and in the case of a transmission by e-mail, with a copy by
regular mail to its Applicable Lending Office);

(ix) the Administrative Agent, at its address at 1615 Brett Road, Ops III, New
Castle, Delaware 19720, Attention: Annemarie Pavco, Citigroup Global Loans, or,
if applicable, by e-mail to agentnotice@citi.com, annemarie.pavco
@citigroup.com, eros.lai@citi.com and michelle.chong@citi.com (and in the case
of a transmission by e-mail, with a copy by U.S. mail to the aforementioned
address) (and, in the case of each Notice of Borrowing relating to an Advance in
respect of the Singapore Dollar Loan or the Australian Dollar Loan or any
Supplemental Tranche Loan denominated in Hong Kong Dollars to eros.lai@citi.com,
michelle.chong@citi.com and regionalloansagency@citi.com) (and in the case of a
transmission by e-mail, with a copy by regular mail to the aforementioned
address); and

(x) the Administrative Agent with respect to matters relating to the Sterling
Loan, the Euro Loan or the Euro French Loan, at its address at Citicorp Centre,
25 Canada Square, London, E14 5LB, Attention: Loans Agency, Facsimile: +44 208
636 3824, or, if applicable, by e-mail to the e-mail addressees notified to the
Borrowers and the Lenders from time to time (in each case with a copy to the
Administrative Agent pursuant to clause (ix) above),

or, as any of the abovementioned parties, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed, be effective on the third (3rd) Business
Day after being deposited in the

 

101



--------------------------------------------------------------------------------

mails, when telegraphed, to be effective on the date delivered to the telegraph
company, and, when faxed or e-mailed, be effective on the date of being
confirmed by faxed or confirmed by e-mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
e-mail or facsimile of an executed counterpart of any amendment or waiver of any
provision of this Agreement, any Note, any other Loan Document or of any Exhibit
hereto or thereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof, provided that any such
e-mail shall, in all cases, include an attachment (in PDF format or similar
format) containing a copy of such document including the legible signature of
the person who executed the same.

(b) Materials required to be delivered pursuant to Section 5.03(a), (b), (c) and
(g) shall, if required by the Administrative Agent, be delivered to the
Administrative Agent in an electronic medium in a format acceptable to the
Administrative Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com
or such other e-mail addressed provided to the Borrowers by the Administrative
Agent from time to time for this purpose. The Administrative Agent named herein
hereby requires that such materials be delivered to the Administrative Agent in
an electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com or such other e-mail
addressed provided to the Borrowers by the Administrative Agent from time to
time for this purpose. The Borrowers agree that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to any Borrower, any Loan Party, any of
their Subsidiaries or any other materials or matters relating to this Agreement,
the Notes, any other Loan Document or any of the transactions contemplated
hereby or thereby (collectively, the “Communications”) available to the Lenders
by posting such notices on Intralinks or a substantially similar electronic
transmission system (the “Platform”). Subject to Section 5.03(h), the
Administrative Agent shall make available to the Lenders on the Platform the
materials delivered to the Administrative Agent pursuant to Section 5.03. The
Borrowers acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement, provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by e-mail or facsimile. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

 

102



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, (B) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
(subject to the terms of the Fee Letter with respect to counsel fees incurred by
the Administrative Agent through the Closing Date) with respect to advising the
Administrative Agent as to its rights and responsibilities (including, without
limitation, with respect to reviewing and advising on any matters required to be
completed by the Loan Parties on a post-closing basis), or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Section 5.01(j)) and (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and each Lender in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender with respect thereto),
provided that the Loan Parties shall not be required to pay the costs and
expenses of more than one counsel for the Administrative Agent and the Lenders,
absent a conflict of interest (or in the case of a conflict of interest, one
additional counsel for all similarly conflicted Lenders), and any necessary or
desirable local or foreign counsel (limited to tax, litigation and corporate
counsel in each applicable jurisdiction or, in the case of a conflict of
interest, one additional tax, litigation and corporate counsel in such
jurisdiction for all similarly conflicted Lenders).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of one counsel for the Indemnified Parties, absent
a conflict of interest (or in the case of a conflict of interest, one additional
counsel for all similarly conflicted Indemnified Parties), and any necessary or
desirable local or foreign counsel (limited to tax, litigation and corporate
counsel in each applicable jurisdiction or, in the case of a conflict of
interest, one additional tax, litigation and corporate counsel in such
jurisdiction for all similarly conflicted Indemnified Parties)) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facility, the actual
or proposed use of the proceeds of the Advances, the Loan Documents or any of
the transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or the gross negligence or willful misconduct of such
Indemnified Party’s officers, directors, employees or agents. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated. Each Loan Party
also agrees not to assert any claim against the Administrative Agent, any Lender
or any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facility, the actual or proposed use of the proceeds of the Advances, the
Loan Documents or any of the transactions contemplated by the Loan Documents.
This Section 9.04(b) shall not apply with respect to Taxes.

 

103



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Floating Rate Advance
is made by any Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Advance, as a result of a payment or
Conversion pursuant to Section 2.05, 2.08(b)(i), 2.09(d) or 2.15(e),
acceleration of the maturity of the Advances or the Notes pursuant to
Section 6.01, the reallocation of Advances as set forth in Section 2 of the
First Amendment or for any other reason, or if any Borrower fails to make any
payment or prepayment of an Advance for which a notice of prepayment has been
given or that is otherwise required to be made, whether pursuant to
Section 2.03, 2.05 or 6.01 or otherwise, the Borrowers shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance. A
certificate as to any amount payable pursuant to this Section 9.04(c) shall be
submitted to the Borrowers by the applicable Lender and shall be conclusive and
binding for all purposes, absent fraud or manifest error.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrowers and the other Loan Parties contained in Sections 2.09 and 2.11,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances or the Notes due and payable
pursuant to the provisions of Section 6.01, the Administrative Agent and each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
otherwise apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Administrative Agent, such Lender or such Affiliate to or for the credit
or the account of any Borrower or any other Loan Party against any and all of
the Obligations of such Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The Administrative
Agent and each Lender agrees promptly to notify the Borrowers or such Loan Party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent and each Lender and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent, such Lender and their respective Affiliates may have. Notwithstanding the
foregoing, if any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

104



--------------------------------------------------------------------------------

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower named on the signature pages hereto,
each Guarantor named on the signature pages hereto and the Administrative Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrowers named on the signature pages hereto, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender and their
respective successors and assigns, except that neither any Borrower nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrowers in accordance with Section 2.09(f) or
9.01(b), will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and the
Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of one or more of the Tranches (and any
assignment of a Commitment or an Advance must be made to an Eligible Assignee
that is capable of lending in the Committed Foreign Currencies related to such
Commitment and Advance), (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender, an Affiliate of any
Lender or a Fund Affiliate of any Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the aggregate amount of the
Commitments being assigned to such Eligible Assignee pursuant to such assignment
(determined as of the Transfer Date) shall in no event be less than the
Commitment Minimum under each Tranche or an integral multiple in excess thereof
of $1,000,000 in the case of the U.S. Dollar Loan, £1,000,000 in the case of the
Sterling Loan, A$1,000,000 in the case of the Australian Dollar Loan,
S$1,000,000 in the case of the Singapore Dollar Loan, €1,000,000 in the case of
the Euro Loan or the Euro French Loan or the Equivalent of $1,000,000 in the
case of any Supplemental Tranche Loan (or, in each case, such lesser amount as
shall be approved by the Administrative Agent and, so long as no Event of
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Operating Partnership), (iii) each such assignment shall be
to an Eligible Assignee, (iv) no such assignments shall be permitted until the
Administrative Agent shall have notified the Lenders that syndication of the
Commitments hereunder has been completed, without the consent of the
Administrative Agent, (v) each such assignment made as a result of a demand by
the Borrowers pursuant to Section 2.09(f) or 9.01(b) shall be an assignment of
all rights and obligations of the assigning Lender under this Agreement and
(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and, except if such assignment is being made by a Lender to an
Affiliate or Fund Affiliate of such Lender, the Processing Fee; provided,
however, that for each such assignment made as a result of a demand by the
Borrowers pursuant to Section 2.09(f) or 9.01(b), the Borrowers shall pay or
cause to be paid to the Administrative Agent the Processing Fee. Notwithstanding
the foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or Potential Defaulting Lender or any of their respective Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this sentence.

(b) Upon such execution, delivery, acceptance and recording, from and after the
Transfer Date, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.09, 2.11, 7.06, 8.05 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

105



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent on behalf of the Borrowers shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and, with respect to Lenders, the Commitment under
each Tranche of, and principal amount of the Advances owing under each Tranche
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
the Administrative Agent or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrowers.
In the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the applicable Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a new Note payable to such
Eligible Assignee in an amount equal to the Commitment assumed by it under each
Tranche pursuant to such Assignment and Acceptance and, if any assigning Lender
has retained a Commitment hereunder under such Tranche, a new Note payable to
such assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes, if any, shall be in an aggregate principal
amount equal to the aggregate principal amount of such surrendered Note or
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially the form of Exhibit A hereto.

(f) Each Lender may sell participations to one or more Persons (other than any
natural person or any Loan Party or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender shall

 

106



--------------------------------------------------------------------------------

remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except that any agreement with
respect to such participation may provide that such participant shall have a
right to approve such amendment, waiver or consent to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, and
(vi) if, at the time of such sale, such Lender was entitled to payments under
Section 2.11(a) or (c) in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Indemnified Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Indemnified Taxes) withholding tax, if
any, applicable with respect to such participant on such date, provided that
such participant complies with the requirements of Section 2.11(e) as if it were
a Lender, such participant agrees to be subject to the provisions of
Section 2.09(f) as if it were an assignee under this Section 9.07, and such
participant shall not be entitled to receive any greater payment under
Section 2.11(a) or (c) than such Lender would have been entitled to
receive. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”), provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Borrower furnished to such Lender by or on behalf of any
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information received by it from such Lender
in accordance with the provisions of Section 9.10.

(h) (i) If a Lender changes its name it shall, at its own costs and within seven
(7) Business Days from the date of the name change, provide and deliver to the
Administrative Agent an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in the jurisdiction where such
Lender is incorporated, addressed to the Administrative Agent (in form and
substance satisfactory to the Administrative Agent): (A) identifying the Lender
which has changed its name, its new name, the date from which the change has
taken effect; and (B) confirming that the Lender’s obligations under the Loan
Documents remain legal, valid, binding and enforceable obligations even after
the change of name.

(ii) If a Lender is involved in a corporate reorganization or reconstruction, it
shall at its own costs and within seven (7) Business Days from the effective
date of such corporate reorganization or reconstruction, provide and deliver to
the Administrative Agent: (A) an original or certified true copy of a legal
opinion issued by the legal advisers to such Lender in each of the jurisdictions
where such Lender is incorporated and where the Lender’s Applicable Lending
Office is located; (B) an original or certified true copy of a legal opinion
issued by the legal advisers to such Lender in each of

 

107



--------------------------------------------------------------------------------

those jurisdictions governing the Loan Documents; and (C) confirming that such
Lender’s obligations under the Loan Documents remain legal, valid and binding
obligations enforceable as against the surviving entity after the corporate
reorganization or reconstruction.

(iii) If a Lender fails to provide and deliver to the Administrative Agent any
of the legal opinions referred to in clauses (i) and (ii) above, it shall upon
the request of the Administrative Agent, sign and deliver to the Administrative
Agent an Assignment and Acceptance, transferring all its rights and obligations
under the Loan Documents to the new entity.

(i) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances relating to the applicable
Tranche in accordance with its Applicable Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder becomes effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest will be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it, if any), including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System or any other central bank in accordance with applicable
local laws or regulations.

(k) Upon notice to the applicable Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, such
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to such Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

(l) In order to comply with the Dutch Financial Supervision Act (Wet op het
financieel toezicht), any Commitments, Advances or any Notes related thereto
assigned to any assignee or any participations to any participant under this
Section 9.07, as to which a Person domiciled in The Netherlands is a Borrower,
shall be in each case in a principal amount of at least €100,000 (or its
equivalent in any other currencies) per Lender or participant, as the case may
be, or such other amount as may be required from time to time by the Dutch
Financial Supervision Act (or implementing legislation), or if less, such
assignee or participant shall confirm in writing to the Borrowers that it is a
professional market party within the meaning of the Dutch Financial Supervision
Act.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this

 

108



--------------------------------------------------------------------------------

Agreement by facsimile or by e-mail (with the executed counterpart of the
signature page attached to the e-mail in PDF format or similar format) shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 9.09. WAIVER OF JURY TRIAL. EACH BORROWER, EACH OTHER LOAN PARTY, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

SECTION 9.10. Confidentiality. Neither the Administrative Agent nor any Lender
shall disclose any Confidential Information to any Person without the prior
written consent of the Operating Partnership to which such Confidential
Information relates, other than (a) to such Administrative Agent’s or such
Lender’s Affiliates, head office, branches and representative offices, and their
officers, directors, employees, agents and advisors and to actual or prospective
Eligible Assignees and participants, and then only on a confidential basis,
(b) as required by any law, rule or regulation or judicial process, (c) as
requested or required by any state, Federal or foreign authority or examiner
regulating, or self-regulatory body having or claiming oversight over, such
Lender, (d) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Loan Parties
received by it from such Lender, (e) to any service provider of the
Administrative Agent or such Lender, provided that the Persons to whom such
disclosure is made pursuant to this clause (e) will be informed of the
confidential nature of such Confidential Information and shall have agreed in
writing to keep such Confidential Information confidential, (f) to any Person
that holds a security interest in all or any portion of any Lender’s rights
under this Agreement, provided that the Persons to whom such disclosure is made
pursuant to this clause (f) will be informed of the confidential nature of such
Confidential Information and shall have agreed in writing to keep such
Confidential Information confidential, (g) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, and (h) subject to an agreement
containing provisions substantially the same as those of this Section 9.10, to
any actual or prospective party to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder, and in each case the
Borrowers hereby consent to the disclosure by the Administrative Agent and any
Lender of Confidential Information that is made in strict accordance with
clauses (a) to (g), and the disclosure of other information relating to the
Borrowers and the transactions hereunder that does not constitute Confidential
Information. Notwithstanding any other provision in this Agreement or any other
document, the parties hereby agree that (x) each party (and each employee,
representative, or other agent of each party) may each disclose to any and all
Persons, without limitation of any kind, the United States tax treatment and
United States tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to each party
relating to such United States tax treatment and United States tax structure and
(y) the Administrative Agent may disclose the identity of any Defaulting Lender
to the other Lenders and the Borrowers if requested by any Lender or any
Borrower. In acting as the Administrative Agent, Citibank shall be regarded as
acting through its agency division which shall be treated as a separate division
from any of its other divisions or departments and, notwithstanding any of the
Administrative Agent’s disclosure obligations hereunder, any information
received by any other division or department of Citibank may be treated as
confidential and shall not be regarded as having been given to Citibank’s agency
division.

SECTION 9.11. Patriot Act; Anti-Money Laundering Notification. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub.

 

109



--------------------------------------------------------------------------------

L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) and other
anti-money laundering and anti-terrorism laws and regulations, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act and
such other anti-money laundering and anti-terrorism laws and regulations. The
Parent Guarantor and the Borrowers shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act and such other
anti-money laundering and anti-terrorism laws and regulations.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each such party
further agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Without prejudice to any other mode of service allowed under any applicable
law, each Loan Party not formed or incorporated in the United States:
(i) irrevocably appoints the Initial Process Agent (as defined below) as its
agent for service of process in relation to any proceedings before the courts
described in Section 9.12(a) in connection with the Loan Documents and
(ii) agrees that failure by any Process Agent (as defined below) to notify any
Loan Party of the process will not invalidate the proceedings concerned. If any
Person appointed as a Process Agent is unable for any reason to act as agent for
service of process, the Borrowers shall immediately (and in any event within ten
(10) days of such event taking place) appoint another process agent on terms
acceptable to the Administrative Agent (such replacement process agent and the
Initial Process Agent, each a “Process Agent”). Failing this, the Administrative
Agent may appoint another process agent for this purpose. “Initial Process
Agent” means:

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

SECTION 9.13. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

 

110



--------------------------------------------------------------------------------

SECTION 9.14. Judgment Currency. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency at Citibank N.A.’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

(b) The obligation of each Loan Party in respect of any sum due from it in any
currency (the “Relevant Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (including by the Administrative Agent on
behalf of such Lender, as the case may be), of any sum adjudged to be so due in
such other currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the Relevant
Currency with such other currency. If the amount of the Relevant Currency so
purchased is less than such sum due to such Lender or the Administrative Agent
(as the case may be) in the Relevant Currency, each Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Administrative Agent (as the case may be) against such loss, and
if the amount of the Relevant Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the Relevant
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
promptly remit to the applicable Loan Party such excess.

SECTION 9.15. Substitution of Currency; Changes in Market Practices. (a) If a
change in any foreign currency occurs pursuant to any applicable law, rule or
regulation of any governmental, monetary or multi-national authority, this
Agreement (including, without limitation, the definition of Eurocurrency Rate)
will be amended to the extent determined by the Administrative Agent (acting
reasonably and in consultation with the Borrowers) to be necessary to reflect
the change in currency (and any relevant market conventions or practices
relating to such change in currency) and to put the Lenders and the Borrowers in
the same position, so far as possible, that they would have been in if no change
in such foreign currency had occurred.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the Borrowers)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

SECTION 9.16. No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lenders acting as lenders hereunder, that the Administrative Agent or
any such Lender may not be entitled to share with any Loan Party. Without
prejudice to the foregoing, each of the Loan Parties agrees that the
Administrative Agent, the Lenders and their respective Affiliates may (a) deal
(whether for its own or its

 

111



--------------------------------------------------------------------------------

customers’ account) in, or advise on, securities of any Person, and (b) accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with other Persons in each case, as if the Administrative Agent were not the
Administrative Agent and as if the Lenders were not Lenders, and without any
duty to account therefor to the Loan Parties. Each of the Loan Parties hereby
irrevocably waives, in favor of the Administrative Agent, the Lenders and the
Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent, the Arrangers and/or the Lenders acting in various
capacities under the Loan Documents or for other customers of the Administrative
Agent, any Arranger or any Lender as described in this Section 9.16.

SECTION 9.17. Removal of Borrowers. Notwithstanding anything to the contrary in
Section 9.01(a), so long as no Default or Event of Default has occurred and is
then continuing, the Operating Partnership shall have the right to remove any
Subsidiary of the Operating Partnership as a Borrower under the Facility that
has no Advances to it outstanding at the time of such removal by providing
written notice of such removal to the Administrative Agent. Any such notice
given in accordance with this Section 9.17 shall be effective upon receipt by
the Administrative Agent, which shall promptly give the Lenders notice of such
removal. After the receipt of such written notice by the Administrative Agent,
such Subsidiary shall cease to be a Borrower hereunder. Once removed pursuant to
this Section 9.17, such Subsidiary shall have no right to borrow under the
Facility unless the Operating Partnership provides notice as required pursuant
to Section 5.01(p) of the request again to add such Subsidiary as an Additional
Borrower hereunder and such Subsidiary complies with the conditions set forth in
Section 5.01(p) to become an Additional Borrower hereunder.

[Balance of page intentionally left blank]

 

112



--------------------------------------------------------------------------------

[SIGNATURE PAGES POSTED SEPARATELY]



--------------------------------------------------------------------------------

ANNEX B TO AMENDMENT NO. 1

TO THE TERM LOAN AGREEMENT

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

[See attached.]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

I. AUSTRALIAN DOLLAR LOAN COMMITMENTS

 

Name of Lender1

   Australian Dollar
Loan Initial Draw
Commitment     Australian Dollar
Loan Second
Delayed Draw
Commitment    

Standing Payment

Instruction, if any

  

AUD Lending Office

[*]

     [* ]      [* ]    [*]    [*]   

 

 

   

 

 

      

Total:

     [* ]      [* ]         

 

 

   

 

 

      

 

1  Lender may pursuant to Section 2.02(g) make any Advance available by causing
any foreign or domestic branch or Affiliate to make such Advance.

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule I-1



--------------------------------------------------------------------------------

II. EURO LOAN COMMITMENTS

 

Name of Lender

   Euro Loan
Initial Draw
Commitment     Euro Loan
Second Delayed
Draw
Commitment    

Standing Payment

Instruction, if any

  

Eurocurrency Lending Office

[*]

     [* ]      [* ]    [*]    [*]   

 

 

   

 

 

      

Total:

     [* ]      [* ]         

 

 

   

 

 

      

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Schedule I-2



--------------------------------------------------------------------------------

III. EURO FRENCH LOAN COMMITMENTS

 

Name of Lender

   Euro French
Loan Initial
Draw
Commitment     Euro French
Loan  Second
Delayed
Draw
Commitment    

Standing Payment

Instruction, if any

  

Eurocurrency Lending Office

[*]

     [* ]      [* ]    [*]    [*]   

 

 

   

 

 

      

Total:

     [* ]      [* ]         

 

 

   

 

 

      

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatement has been
requested with respect to the omitted portions.

 

Schedule I-3



--------------------------------------------------------------------------------

IV. SINGAPORE DOLLAR LOAN COMMITMENTS

 

Name of Lender

   Singapore Dollar
Loan  Initial Draw
Commitment     Singapore
Dollar  Loan
Second
Delayed  Draw
Commitment    

Standing Payment

Instruction, if any

  

SGD Lending Office

[*]

     [* ]      [* ]    [*]    [*]   

 

 

   

 

 

      

Total:

     [* ]      [* ]         

 

 

   

 

 

      

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatement has been
requested with respect to the omitted portions.

 

Schedule I-4



--------------------------------------------------------------------------------

V. STERLING LOAN COMMITMENTS

 

Name of Lender

   Sterling Loan
Initial Draw
Commitment     Sterling Loan
Second  Delayed
Draw
Commitment    

Standing Payment

Instruction, if any

  

GBP Lending Office

[*]

     [* ]      [* ]    [*]    [*]   

 

 

   

 

 

      

Total:

     [* ]      [* ]         

 

 

   

 

 

      

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatement has been
requested with respect to the omitted portions.

 

Schedule I-5



--------------------------------------------------------------------------------

VI. U.S. DOLLAR LOAN COMMITMENTS

 

Name of Lender

   U.S. Dollar Loan  Initial
Draw Commitment     U.S. Dollar Loan
Second  Delayed Draw
Commitment    

Standing Payment

Instruction, if any

  

USD Lending Office

[*]

     [* ]      [* ]    [*]    [*]   

 

 

   

 

 

      

Total:

     [* ]      [* ]         

 

 

   

 

 

      

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatement has been
requested with respect to the omitted portions.

 

Schedule I-6



--------------------------------------------------------------------------------

ANNEX C TO AMENDMENT NO. 1

TO THE TERM LOAN AGREEMENT

SCHEDULE III

DEEMED QUALIFYING GROUND LEASES

[See attached.]



--------------------------------------------------------------------------------

Schedule III

Deemed Qualifying Ground Leases

 

1. [*]

 

2. [*]

 

3. [*]

 

4. [*]

 

5. [*]

 

6. [*]

 

7. [*]

 

8. [*]

 

9. [*]

 

[*] Certain information on this page has been omitted and filed separately with
the Securities Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

ANNEX D TO AMENDMENT NO. 1

TO THE TERM LOAN AGREEMENT

SCHEDULE 4.01(n)

SURVIVING DEBT

[See attached.]



--------------------------------------------------------------------------------

Schedule 4.01(n)

Surviving Debt

 

Properties

  

Obligor

  

Maturity
Date

   Outstanding
Principal
Amount (in $)     

Amortization

Paul van Vlissingenstraat 16 – Mortgage (2)    Digital Netherlands II BV   
July 18, 2013      13,041,000       Quarterly Principal and Interest 1500 Space
Park Drive – Mortgage (2)    Digital 1500 Space Park Borrower, LLC   
October 5, 2013      34,528,000       Monthly Principal and Interest 360 Spear
Street – Mortgage    Digital Spear Street, LLC    November 8, 2013     
46,103,000       Monthly Principal and Interest 200 Paul Avenue 1-4 – Mortgage
   200 Paul, LLC    October 8, 2015      71,688,000       Monthly Principal and
Interest 34551 Ardenwood Boulevard 1-4 – Mortgage    34551 Ardenwood, LLC   
November 11, 2016      52,535,000       Monthly Principal and Interest 2334
Lundy Place – Mortgage    2334 Lundy, LLC    November 11, 2016      38,209,000
      Monthly Principal and Interest 600 West Seventh Street – Mortgage    GIP
7th Street, LLC    March 15, 2016      50,373,000       Monthly Principal and
Interest

36 Northeast Second Street

3300 East Birch Street

100 & 200 Quannapowitt Parkway

300 Boulevard East

4849 Alpha Road

11830 Webb Chapel Road

  

Global Weehawken Acquisition Company, LLC

Global Miami Acquisition Company, LLC

GIP Wakefield, LLC

Global Brea, LLC

GIP Alpha, L.P.

Global Webb, L.P.

   Nov. 11, 2014      134,490,000       Monthly Principal and Interest 2045 &
2055 LaFayette Street – Mortgage    2045-2055 Lafayette Street, LLC    February
6, 2017      64,124,000       Monthly Principal and Interest 150 South First
Street – Mortgage    150 South First Street, LLC    February 6, 2017     
50,465,000       Monthly Principal and Interest 1100 Space Park Drive – Mortgage
   1100 Space Park, LLC    December 11, 2016      52,504,000       Monthly
Principal and Interest 2001 Sixth Avenue – Mortgage (3)    2001 Sixth LLC   
September 1, 2017      53,312,400       Monthly Principal and Interest Mundells
Roundabout, UK – Mortgage    Digital Realty (Welwyn)    November 30, 2013     
65,150,000       Interest Only Cressex 1, UK – Mortgage    Digital Realty
(Cressex) Sarl    October 16, 2014      26,496,000       Quarterly Principal and
Interest Unsecured Senior Notes – Series B    Digital Realty Trust, L.P.   
November 5, 2013      33,000,000       Interest Only

 

Schedule 4.01(n)



--------------------------------------------------------------------------------

Unsecured Senior Notes –
Series C    Digital Realty Trust, L.P.    January 6, 2016      25,000,000     
Interest Only Unsecured Senior Notes –
Series D    Digital Realty Trust, L.P.    January 20, 2015      50,000,000     
Interest Only Unsecured Senior Notes –
Series E    Digital Realty Trust, L.P.    January 20, 2017      50,000,000     
Interest Only Unsecured Senior Notes –
Series F    Digital Realty Trust, L.P.    February 3, 2015      17,000,000     
Interest Only 5.875% Senior Notes due 2020    Digital Realty Trust, L.P.   
February 1, 2020      500,000,000      Interest Only 4.50% Senior Notes due 2015
   Digital Realty Trust, L.P.    July 15, 2015      375,000,000      Interest
Only 5.25% Senior Notes due 2021    Digital Realty Trust, L.P.    March 15, 2021
     400,000,000      Interest Only 3.625% Senior Notes due 2022    Digital
Realty Trust, L.P.    October 1, 2022      300,000,000      Interest Only 4.25%
Senior Notes due 2025    Digital Realty Trust, L.P. and Digital Stout Holding,
LLC    January 17, 2025      608,520,000      Interest Only 5.50% Exchangeable
Senior Debentures due 2029    Digital Realty Trust, L.P.    April 15, 2029     
266,400,000      Interest Only Unsecured Revolving Loan   

Digital Realty Trust, L.P.

Digital Realty Datafirm, LLC

Digital Realty Datafirm 2, LLC

Digital Gough, LLC

Digital Japan, LLC

Digital Stout Holding, LLC

Digital Luxembourg II S.à r.l.

Digital Luxembourg III
S.à r.l.

Digital Netherlands I B.V.

Digital Netherlands IV B.V.

Digital Netherlands VIII B.V.

Digital Singapore Jurong East PTE. Ltd.

Digital Realty (Blanchardstown) Limited

Digital HK JV Holding Limited

Digital Australia Finco Pty Ltd.

Digital Osaka 1 TMK

Digital Deer Park 2, LLC

Digital Macquarie Park, LLC

   November 3, 2017      618,119,660 (4)    Interest Only

 

1) As of June 30, 2013, except as otherwise indicated

2) Retired in July 2013

3) The outstanding principal amount represents JV Pro Rata Share of Debt for
Borrowed Money

4) As of the Amendment Effective Date

 

Schedule 4.01(n)



--------------------------------------------------------------------------------

ANNEX E TO AMENDMENT NO. 1

TO THE TERM LOAN AGREEMENT

EXHIBIT D TO THE TERM LOAN

FORM OF ASSIGNMENT AND ACCEPTANCE

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT D to the

TERM LOAN AGREEMENT

FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Agreement dated as of April 16, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Digital Realty
Trust, L.P., a Maryland limited partnership, as a Borrower, Digital Realty
Trust, Inc., as Parent Guarantor, the Additional Guarantors and other Borrowers
party thereto, the Lenders party thereto and Citibank, N.A., as Administrative
Agent for the Lenders.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Term Loan Agreement as of the
date hereof equal to the percentage interest specified on Schedule 1 hereto of
all outstanding rights and obligations under the Term Loan Agreement Tranches
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.

2. Such Assignor (a) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Term Loan
Agreement, respectively, as specified on Schedule 1 hereto.

3. Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Term Loan Agreement, together with copies of the financial
statements referred to in Section 4.01(g) and (h) thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
any Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action

 

Exh. D - 1



--------------------------------------------------------------------------------

under the Term Loan Agreement; (d) represents and warrants that its name set
forth on Schedule 1 hereto is its legal name; (e) confirms that it is an
Eligible Assignee; (f) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (g) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Term Loan Agreement are required to be
performed by it as a Lender; (h) attaches any U.S. Internal Revenue Service
forms required under Section 2.11 of the Term Loan Agreement; and (i) confirms
that if the principal amount of the assignment set forth in Schedule I hereto
(A) is less than the minimum amount set forth in Section 9.07(m) of the Term
Loan Agreement and (B) has been made to a Borrower domiciled in The Netherlands,
then it is a professional market party within the meaning of the Dutch Financial
Supervision Act.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Term Loan Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Term Loan Agreement (other than its
rights and obligations under the Loan Documents that are specified under the
terms of such Loan Documents to survive the payment in full of the Obligations
of the Loan Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Term Loan
Agreement, such Assignor shall cease to be a party thereto.

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Term Loan Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Term Loan
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by facsimile or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exh. D - 2



--------------------------------------------------------------------------------

SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

          

U.S. Dollar Loan

          

Percentage interest assigned

       %        %        %        %        % 

U.S. Dollar Commitment assigned

   $                   $                   $                   $                
  $                

Aggregate outstanding principal amount of U.S. Dollar Loan Advances assigned

   $        $        $        $        $     

Singapore Dollar Loan

          

Percentage interest assigned

       %        %        %        %        % 

Singapore Dollar Commitment assigned

   S$        S$        S$        S$        S$     

Aggregate outstanding principal amount of Singapore Dollar Loan Advances
assigned

   S$        S$        S$        S$        S$     

Sterling Loan

          

Percentage interest assigned

       %        %        %        %        % 

Sterling Commitment assigned

   £        £        £        £        £     

Aggregate outstanding principal amount of Sterling Loan Advances assigned

   £        £        £        £        £     

Euro Loan

          

Percentage interest assigned

       %        %        %        %        % 

Euro Commitment assigned

   €        €        €        €        €     

Aggregate outstanding principal amount of Euro Loan Advances assigned

   €        €        €        €        €     

Euro French Loan

          

Percentage interest assigned

       %        %        %        %        % 

Euro French Commitment assigned

   €        €        €        €        €     

Aggregate outstanding principal amount of Euro Loan Advances assigned

   €        €        €        €        €     

 Australian Dollar Loan

          

Percentage interest assigned

       %        %        %        %        % 

Australian Dollar Commitment assigned

   A$        A$        A$        A$        A$     

Aggregate outstanding principal amount of Australian Dollar Loan Advances
assigned

   A$        A$        A$        A$        A$     

[Insert Name of Supplemental Tranche]

          

Percentage interest assigned

       %        %        %        %        % 

Supplemental Tranche Commitment relating to such Supplemental Tranche assigned

          

Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assigned

          

Principal Amount of Note Payable to Assignor

          

 

ASSIGNEES:

          

U.S. Dollar Loan

          

Percentage interest assumed

       %        %        %        %        % 

U.S. Dollar Commitment assumed

   $                   $                   $                   $                
  $                

Aggregate outstanding principal amount of U.S. Dollar Loan Advances assumed

   $        $        $        $        $     

Singapore Dollar Loan

          

Percentage interest assumed

       %        %        %        %        % 

Singapore Dollar Commitment assumed

   S$        S$        S$        S$        S$     

Aggregate outstanding principal amount of Singapore Dollar Loan Advances assumed

   S$        S$        S$        S$        S$     

 

Exh. D - 3



--------------------------------------------------------------------------------

Sterling Loan

          

Percentage interest assumed

       %        %        %        %        % 

Sterling Commitment assumed

   £                   £                   £                   £                
  £                

Aggregate outstanding principal amount of Sterling Loan Advances assumed

   £        £        £        £        £     

Euro Loan

          

Percentage interest assumed

       %        %        %        %        % 

Euro Commitment assumed

   €        €        €        €        €     

Aggregate outstanding principal amount of Euro Loan Advances assumed

   €        €        €        €        €     

Euro French Loan

          

Percentage interest assumed

       %        %        %        %        % 

Euro French Commitment assumed

   €        €        €        €        €     

Aggregate outstanding principal amount of Euro French Loan Advances assumed

   €        €        €        €        €     

 Australian Dollar Loan

          

Percentage interest assumed

       %        %        %        %        % 

Australian Dollar Commitment assumed

   A$        A$        A$        A$        A$     

Aggregate outstanding principal amount of Australian Dollar Loan Advances
assumed

   A$        A$        A$        A$        A$     

[Insert Name of Supplemental Tranche Loan

          

Percentage interest assumed

       %        %        %      %          % 

Supplemental Tranche Commitment relating to such Supplemental Tranche assumed

          

Aggregate outstanding principal amount of Supplemental Tranche Advances relating
to such Supplemental Tranche assumed

          

Principal Amount of Note Payable to Assignor

          

ASSIGNEE’S STANDING PAYMENT INSTRUCTIONS:

Correspondant Bank Name:

Correspondant Bank SWIFT Address:

Beneficiary Bank Account Number:

Beneficiary Bank Account Name:

Beneficiary Bank SWIFT Address:

Final Beneficiary Account Number:

Final Beneficiary Account Name:

Attention:

 

Exh. D - 4



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

1                  ,         

 

Assignors                                                                  , as
Assignor [Type or print legal name of Assignor] By  

 

  Title: Dated:                  ,                                     
                                     , as Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:                  ,                                     
                                     , as Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:                  ,                                     
                                     , as Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:                  ,         

 

1  This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

 

Exh. D - 5



--------------------------------------------------------------------------------

Assignees                                                                  , as
Assignee [Type or print legal name of Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Applicable Lending Offices:                            
                                     , as Assignee [Type or print legal name of
Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Applicable Lending Offices:                            
                                     , as Assignee [Type or print legal name of
Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,        
Applicable Lending Offices:                            
                                     , as Assignee [Type or print legal name of
Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Applicable Lending Offices:

 

Exh. D - 6



--------------------------------------------------------------------------------

Accepted [and Approved] this     

day of             ,         

 

CITIBANK, N.A.,
as Administrative Agent

By  

 

  Title:

[Approved this      day

of             ,         

 

DIGITAL REALTY TRUST, L.P. By:   Digital Realty Trust, Inc.,   its Sole General
Partner By  

 

  Title:]

 

Exh. D - 7



--------------------------------------------------------------------------------

ANNEX F TO AMENDMENT NO. 1

TO THE TERM LOAN AGREEMENT

EXHIBIT E TO THE TERM LOAN

FORM OF UNENCUMBERED ASSETS CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT E to the

TERM LOAN AGREEMENT

FORM OF

UNENCUMBERED ASSETS CERTIFICATE

UNENCUMBERED ASSETS CERTIFICATE

Digital Realty, L.P.

Unencumbered Assets Certificate

Quarter ended     /    /    

Citibank, N.A.,

  as Administrative Agent

  under the Term Loan Agreement

  referred to below

1615 Brett Road, Ops III

New Castle, Delaware 19720

United States of America

Attention: Annemarie Pavco, Citigroup Global Loans

Pursuant to provisions of the Term Loan Agreement, dated as of April 16, 2012,
Digital Realty Trust, L.P., a Maryland limited partnership (the “Operating
Partnership”), as an initial Borrower, Digital Realty Trust, Inc., a Maryland
corporation (the “Parent Guarantor”), the other Borrowers party thereto, the
Additional Guarantors party thereto, the Lenders party thereto and Citibank,
N.A., as Administrative Agent for the Lenders (said Term Loan Agreement, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, being the “Term Loan Agreement”; capitalized terms used herein but
not defined herein being used herein as defined in the Term Loan Agreement), the
undersigned, the Chief Financial Officer or a Responsible Officer of the Parent
Guarantor, hereby certifies and represents and warrants on behalf of the
Borrowers as follows:

1. The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true and
correct as of the close of business on             , 201     (the “Calculation
Date”) and has been prepared in accordance with the provisions of the Term Loan
Agreement.

2. The Total Unencumbered Asset Value is $         as of the Calculation Date as
more fully described on Schedule I hereto.

3. As of the Calculation Date, Unsecured Debt does not exceed the Maximum
Unsecured Debt Percentage of Total Unencumbered Asset Value, in accordance with
Section 5.04(b)(i) of the Term Loan Agreement.

4. At the end of the fiscal quarter of the Parent Guarantor most recently
completed and as of the Calculation Date, the Parent Guarantor maintained an
Unencumbered Assets Debt Service Coverage Ratio of not less than 1.50:1.00, in
accordance with Section 5.04(b)(ii) of the Term Loan Agreement.

 

Exh. E - 1



--------------------------------------------------------------------------------

5. Attached hereto as Schedule II is an updated schedule of Unencumbered Assets
listing all of the Unencumbered Assets as of the Calculation Date, in accordance
with Section 5.03(d) of the Term Loan Agreement.

6. This certificate is furnished to the Administrative Agent pursuant to Section
[3.01(a)(xx) / 5.03(d)] of the Term Loan Agreement.

7. The Unencumbered Assets comply with all Unencumbered Asset Conditions (except
to the extent waived in writing by the Required Lenders).

[Remainder of page intentionally left blank]

 

Exh. E - 2



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, INC. By:  

 

  Name:   Title:

 

Exh. E - 3



--------------------------------------------------------------------------------

SCHEDULE I — Calculation of Total Unencumbered Asset Value

 

(i)

  

Sum of Asset Values for all Unencumbered Assets (from charts below)

      $                   

(ii)

  

Unrestricted cash and Cash Equivalents

   $                      

(iii)

  

(a) 33% times dollar amount in (i) above

   $                         

 

(b) 20% times dollar amount in (i) above

   $                         

 

(c) Sum of Asset Values of all Redevelopment Assets, Development Assets and
Assets owned by Controlled Joint Ventures

   $                         

 

(d) Sum of Asset Values of all Assets located outside of Specified Jurisdictions

   $                      

(iv)

  

The difference, if positive, of (iii)(c) minus (iii)(a)

      $                   

(v)

  

The difference, if positive, of (iii)(d) minus (iii)(b)

      $                   

Total Unencumbered Asset Value equals the sum of (i) and (ii) minus the sum of
(iv) and (v)

         $                

 

Sch. I - 1



--------------------------------------------------------------------------------

Calculation of Asset Value

(Technology Asset)

 

Technology Asset: [Insert Name]

        

(A)

 

Net Operating Income attributable to such Unencumbered Asset for the fiscal
quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Administrative Agent pursuant to
the Term Loan Agreement

   $                      

(B)

 

(1) 2% of all rental income (other than tenant reimbursements) from the
operation of such Unencumbered Asset for the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered to the Administrative Agent pursuant to the Term Loan Agreement

   $             

 

(2) all management fees payable in respect of such Unencumbered Asset for such
fiscal quarterly period

   $           

(C)

 

$0.25 x total number of net rentable square feet within Unencumbered Asset

   $           

(D)

 

Amount of pro forma upward adjustment approved by the Administrative Agent for
Tenancy Leases entered into during the quarter in the ordinary course of
business

   $           

(E)

 

Insert Amount from (A)

      $                              minus        

Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)

      $                   plus        

Insert Amount from (D)

      $                   equals               $        

(F)

 

Adjusted Net Operating Income of such Unencumbered Asset equals (i) (E) times 4
less (ii) (C)

      $        

(G)

 

Tentative Asset Value equals (F) ÷ either 8.0% (if a Data Center Asset) or 7.5%
(if an Other Asset)

      $        

(H)

 

If Unencumbered Asset was acquired within last 12 months, the acquisition price

   $           

(I)

 

Asset Value:

         $                  

If Unencumbered Asset was acquired within last 12 months, insert greater of (G)
and (H).

          

If Unencumbered Asset was acquired 12 or more months ago, insert (G).

        

 

Sch. I - 2



--------------------------------------------------------------------------------

Calculation of Asset Value

(Redevelopment Asset / Development Asset)

 

Redevelopment Asset: [Insert Name]

  

Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):

   $                

 

Development Asset: [Insert Name]

  

Asset Value equals the book value of such Asset as determined in accordance with
GAAP (but determined without giving effect to any depreciation):

   $                

Total Unencumbered Asset Value

 

Sum of Asset Values for all Unencumbered Assets

   $                

 

Sch. I - 3



--------------------------------------------------------------------------------

SCHEDULE II

Schedule of Unencumbered Assets

 

Sch. II - 1